Exhibit 10.1

 

EXECUTION VERSION

 

Published Revolver CUSIP Number: 87952JAF0

Published Transaction CUSIP Number: 87952JAE3

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

TELETECH HOLDINGS, INC.,

as US Borrower

 

and

 

THE FOREIGN BORROWERS NAMED HEREIN,

collectively, as Borrowers

 

THE LENDERS NAMED HEREIN,

as Lenders

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swing Line Lender and Fronting Lender

 

KEYBANK NATIONAL ASSOCIATION,

BANK OF AMERICA, N.A.,

BBVA COMPASS

and

HSBC BANK USA, NATIONAL ASSOCIATION,

each as Documentation Agent

 

WELLS FARGO SECURITIES, LLC,

KEYBANK NATIONAL ASSOCIATION,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BBVA COMPASS

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Joint Lead Arrangers

 

--------------------------------------------------------------------------------

 

dated as of
June 3, 2013

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

ARTICLE I.

DEFINITIONS

2

 

 

Section 1.1

Definitions

2

 

 

 

Section 1.2

Accounting Terms

28

 

 

 

Section 1.3

Terms Generally

29

 

 

 

Section 1.4

Confirmation of Recitals

29

 

 

ARTICLE II.

AMOUNT AND TERMS OF CREDIT

29

 

 

Section 2.1

Amount and Nature of Credit

29

 

 

 

Section 2.2

Revolving Credit Commitment

29

 

 

 

Section 2.3

Interest

36

 

 

 

Section 2.4

Evidence of Indebtedness

37

 

 

 

Section 2.5

Notice of Credit Event; Funding of Loans

38

 

 

 

Section 2.6

Payment on Loans and Other Obligations

40

 

 

 

Section 2.7

Prepayment

41

 

 

 

Section 2.8

Commitment and Other Fees

42

 

 

 

Section 2.9

Modifications to Commitment

43

 

 

 

Section 2.10

Computation of Interest and Fees

44

 

 

 

Section 2.11

Mandatory Payments

44

 

 

 

Section 2.12

Liability of Borrowers

45

 

 

 

Section 2.13

Addition of Foreign Borrowers and Foreign Guarantors of Payment

47

 

 

 

Section 2.14

Grant of Additional Security Interests from US Borrower and Domestic Guarantors
of Payment

49

 

 

 

Section 2.15

Extension of Commitment

49

 

 

ARTICLE III.

ADDITIONAL PROVISIONS RELATING TO LIBOR FIXED RATE LOANS; INCREASED CAPITAL;
TAXES

49

 

 

Section 3.1

Requirements of Law

49

 

 

 

Section 3.2

Taxes

51

 

 

 

Section 3.3

Funding Losses

52

 

 

 

Section 3.4

Change of Lending Office

53

 

 

 

Section 3.5

Eurodollar Rate or Alternate Currency Rate Lending Unlawful; Inability to
Determine Rate

53

 

 

 

Section 3.6

Replacement of Lenders

54

 

 

 

Section 3.7

Discretion of Lenders as to Manner of Funding

54

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV.

CONDITIONS PRECEDENT

55

 

 

Section 4.1

Conditions to Each Credit Event

55

 

 

 

Section 4.2

Conditions to the First Credit Event

55

 

 

ARTICLE V.

COVENANTS

57

 

 

Section 5.1

Insurance

57

 

 

 

Section 5.2

Money Obligations

57

 

 

 

Section 5.3

Financial Statements and Information

58

 

 

 

Section 5.4

Financial Records

59

 

 

 

Section 5.5

Franchises; Change in Business

59

 

 

 

Section 5.6

ERISA Pension and Benefit Plan Compliance

59

 

 

 

Section 5.7

Financial Covenants

60

 

 

 

Section 5.8

Borrowing

61

 

 

 

Section 5.9

Liens

63

 

 

 

Section 5.10

Regulations T, U and X

65

 

 

 

Section 5.11

Investments, Loans and Guaranties

65

 

 

 

Section 5.12

Merger and Sale of Assets

66

 

 

 

Section 5.13

Acquisitions

67

 

 

 

Section 5.14

Notice

68

 

 

 

Section 5.15

Restricted Payments

68

 

 

 

Section 5.16

Environmental Compliance

68

 

 

 

Section 5.17

Affiliate Transactions

69

 

 

 

Section 5.18

Use of Proceeds

69

 

 

 

Section 5.19

Corporate Names

69

 

 

 

Section 5.20

Lease Rentals

70

 

 

 

Section 5.21

Subsidiary Guaranties, Security Documents and Pledge of Stock or Other Ownership
Interest

70

 

 

 

Section 5.22

Restrictive Agreements

71

 

 

 

Section 5.23

Other Covenants and Provisions

72

 

 

 

Section 5.24

Pari Passu Ranking

72

 

 

 

Section 5.25

Guaranty Under Material Indebtedness Agreement

72

 

 

 

Section 5.26

Amendment of Organizational Documents

72

 

 

 

Section 5.27

Fiscal Year of Borrowers

72

 

 

 

Section 5.28

Further Assurances

72

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

72

 

 

Section 6.1

Corporate Existence; Subsidiaries; Foreign Qualification

72

 

 

 

Section 6.2

Corporate Authority

73

 

 

 

Section 6.3

Compliance with Laws and Contracts

73

 

 

 

Section 6.4

Litigation and Administrative Proceedings

74

 

 

 

Section 6.5

Title to Assets

74

 

 

 

Section 6.6

Liens and Security Interests

74

 

 

 

Section 6.7

Tax Returns

75

 

 

 

Section 6.8

Environmental Laws

75

 

 

 

Section 6.9

Locations

75

 

 

 

Section 6.10

Continued Business

75

 

 

 

Section 6.11

Employee Benefits Plans

76

 

 

 

Section 6.12

Consents or Approvals

77

 

 

 

Section 6.13

Solvency

77

 

 

 

Section 6.14

Financial Statements

77

 

 

 

Section 6.15

Regulations

77

 

 

 

Section 6.16

Material Agreements

78

 

 

 

Section 6.17

Intellectual Property

78

 

 

 

Section 6.18

Insurance

78

 

 

 

Section 6.19

Deposit and Securities Accounts

78

 

 

 

Section 6.20

Accurate and Complete Statements

78

 

 

 

Section 6.21

Investment Company; Other Restrictions

78

 

 

 

Section 6.22

Defaults

79

 

 

ARTICLE VII.

EVENTS OF DEFAULT

79

 

 

Section 7.1

Payments

79

 

 

 

Section 7.2

Special Covenants

79

 

 

 

Section 7.3

Other Covenants

79

 

 

 

Section 7.4

Representations and Warranties

79

 

 

 

Section 7.5

Cross Default

79

 

 

 

Section 7.6

ERISA Default

79

 

 

 

Section 7.7

Change in Control

79

 

 

 

Section 7.8

Judgments

79

 

 

 

Section 7.9

Security

80

 

iii

--------------------------------------------------------------------------------


 

Section 7.10

Validity of Loan Documents

80

 

 

 

Section 7.11

Solvency

80

 

 

ARTICLE VIII.

REMEDIES UPON DEFAULT

81

 

 

Section 8.1

Optional Defaults

81

 

 

 

Section 8.2

Automatic Defaults

81

 

 

 

Section 8.3

Letters of Credit

82

 

 

 

Section 8.4

Offsets

82

 

 

 

Section 8.5

Equalization Provisions

82

 

 

 

Section 8.6

Other Remedies

83

 

 

 

Section 8.7

Application of Proceeds

83

 

 

ARTICLE IX.

THE AGENT

85

 

 

Section 9.1

Appointment and Authorization

85

 

 

 

Section 9.2

Note Holders

85

 

 

 

Section 9.3

Consultation With Counsel

85

 

 

 

Section 9.4

Documents

86

 

 

 

Section 9.5

Agent and Affiliates

86

 

 

 

Section 9.6

Knowledge or Notice of Default

86

 

 

 

Section 9.7

Action by Agent

86

 

 

 

Section 9.8

Release of Collateral or Guarantor of Payment

87

 

 

 

Section 9.9

Delegation of Duties

87

 

 

 

Section 9.10

Indemnification of Agent

87

 

 

 

Section 9.11

Successor Agent

87

 

 

 

Section 9.12

Fronting Lender

88

 

 

 

Section 9.13

Swing Line Lender

88

 

 

 

Section 9.14

Agent May File Proofs of Claim

88

 

 

 

Section 9.15

No Reliance on Agent’s Customer Identification Program

89

 

 

 

Section 9.16

Other Agents

89

 

 

ARTICLE X.

GUARANTY

89

 

 

Section 10.1

The Guaranty

89

 

 

 

Section 10.2

Obligations Unconditional

89

 

 

 

Section 10.3

Reinstatement

90

 

 

 

Section 10.4

Certain Additional Waivers

91

 

 

 

Section 10.5

Remedies

91

 

iv

--------------------------------------------------------------------------------


 

Section 10.6

Guarantee of Payment; Continuing Guarantee

91

 

 

 

Section 10.7

Payments

91

 

 

ARTICLE XI.

MISCELLANEOUS

91

 

 

Section 11.1

Lenders’ Independent Investigation

91

 

 

 

Section 11.2

No Waiver; Cumulative Remedies

91

 

 

 

Section 11.3

Amendments, Waivers and Consents

92

 

 

 

Section 11.4

Notices

93

 

 

 

Section 11.5

Costs, Expenses and Documentary Taxes

93

 

 

 

Section 11.6

Indemnification

94

 

 

 

Section 11.7

Obligations Several; No Fiduciary Obligations

94

 

 

 

Section 11.8

Execution in Counterparts

95

 

 

 

Section 11.9

Binding Effect; Borrowers’ Assignment

95

 

 

 

Section 11.10

Lender Assignments

95

 

 

 

Section 11.11

Sale of Participations

97

 

 

 

Section 11.12

Replacement of Affected Lenders

97

 

 

 

Section 11.13

Patriot Act Notice

98

 

 

 

Section 11.14

Severability of Provisions; Captions; Attachments

98

 

 

 

Section 11.15

Investment Purpose

98

 

 

 

Section 11.16

Entire Agreement

98

 

 

 

Section 11.17

Limitations on Liability of the Fronting Lender

98

 

 

 

Section 11.18

General Limitation of Liability

99

 

 

 

Section 11.19

No Duty

99

 

 

 

Section 11.20

Legal Representation of Parties

99

 

 

 

Section 11.21

Judgment Currency

100

 

 

 

Section 11.22

Governing Law; Submission to Jurisdiction

100

 

 

 

Section 11.23

JURY TRIAL WAIVER

101

 

 

 

Section 11.24

Amendment and Restatement; No Novation

102

 

v

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of US Borrower Revolving Credit Note

Exhibit B

 

Form of Foreign Borrower Revolving Credit Note

Exhibit C

 

Form of Swing Line Note

Exhibit D

 

Form of Notice of Loan

Exhibit E

 

Form of Compliance Certificate

Exhibit F

 

Form of Assignment and Acceptance Agreement

Exhibit G

 

Form of Additional Foreign Borrower Assumption Agreement

Exhibit H

 

Form of Request for Extension

 

Schedule 1

 

Commitments of Lenders

Schedule 2

 

Foreign Borrowers

Schedule 2.2

 

Existing Letters of Credit

Schedule 3

 

Guarantors of Payment

Schedule 5.8

 

Indebtedness

Schedule 5.9

 

Liens

Schedule 6.1

 

Corporate Existence; Subsidiaries; Foreign Qualification

Schedule 6.4

 

Litigation and Administrative Proceedings

Schedule 6.9

 

Locations

Schedule 6.11

 

Employee Benefits Plans

Schedule 6.16

 

Material Agreements

Schedule 6.18

 

Insurance

 

vi

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED CREDIT AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is made effective as
of the June 3, 2013 among:

 

(a)                                 TELETECH HOLDINGS, INC., a Delaware
corporation (“US Borrower”);

 

(b)                                 each Foreign Borrower, as hereinafter
defined, as may hereafter become a party hereto (each such Foreign Borrower,
together with US Borrower shall be referred to herein, collectively, as
“Borrowers” and, individually, each a “Borrower”);

 

(c)                                  the lenders listed on Schedule 1 hereto and
each other Eligible Transferee, as hereinafter defined, that from time to time
becomes a party hereto pursuant to Section 2.9(b) or 11.10 hereof (collectively,
the “Lenders” and, individually, each a “Lender”); and

 

(d)                                 WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent for the Lenders under this
Agreement and the other Loan Documents (“Agent”).

 

WITNESSETH:

 

WHEREAS, US Borrower, the lenders named therein, as lenders, and KeyBank
National Association, as agent, entered into that certain Credit Agreement,
dated as of October 1, 2010, as amended by a First Amendment thereto dated as of
March 27, 2012 (collectively, the “Existing Credit Agreement”);

 

WHEREAS, this Agreement amends and restates in its entirety the Existing Credit
Agreement and, upon the effectiveness of this Agreement, the terms and
provisions of the Existing Credit Agreement shall be superseded hereby.  All
references to “Credit Agreement” contained in the Loan Documents, as defined in
the Existing Credit Agreement, delivered in connection with the Existing Credit
Agreement, shall be deemed to refer to this Agreement.  Notwithstanding the
amendment and restatement of the Existing Credit Agreement by this Agreement,
the obligations outstanding (including, but not limited to, the letters of
credit issued and outstanding under the Existing Credit Agreement as of the date
hereof) shall remain outstanding and constitute continuing Obligations
hereunder.  Such outstanding Obligations and the guaranties of payment thereof
shall in all respects be continuing, and this Agreement shall not be deemed to
evidence or result in a novation or repayment and re-borrowing of such
Obligations.  In furtherance of and, without limiting the foregoing, from and
after the date hereof and except as expressly specified herein, the terms,
conditions, and covenants governing the obligations outstanding under the
Existing Credit Agreement shall be solely as set forth in this Agreement, which
shall supersede the Existing Credit Agreement in its entirety; and

 

WHEREAS, Borrowers, Agent and the Lenders desire to contract for the
establishment of credits in the aggregate principal amounts hereinafter set
forth, to be made available to Borrowers upon the terms and subject to the
conditions hereinafter set forth.

 

NOW, THEREFORE, it is mutually agreed as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I.  DEFINITIONS

 

Section 1.1                                    Definitions.  As used in this
Agreement, the following terms shall have the meanings set forth below:

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.

 

“Additional Commitment” means that term as defined in Section 2.9(b) hereof.

 

“Additional Foreign Borrower Assumption Agreement” means each of the Additional
Foreign Borrower Assumption Agreements executed by a Foreign Borrower, as
applicable, after the Closing Date, substantially in the form of the attached
Exhibit G, as the same may from time to time be amended, restated or otherwise
modified.

 

“Additional Lender” means an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.9(b) hereof.

 

“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to Agent, wherein an Additional
Lender shall become a Lender.

 

“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.9(b) hereof.

 

“Administrative Borrower” means US Borrower.

 

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage) of the
Obligations then outstanding.

 

“Affected Lender” means a Defaulting Lender, an Insolvent Lender or a Downgraded
Lender.

 

“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.

 

“Agent” means that term as defined in the first paragraph hereof.

 

2

--------------------------------------------------------------------------------


 

“Agreement” means that term as defined in the first paragraph hereof.

 

“Alternate Currency” means (a) Euros, Canadian Dollars, Pounds Sterling,
Japanese Yen, Mexican Pesos, New Zealand Dollars and Australian Dollars, in each
case as acceptable to Agent, and (b) any other currency, other than Dollars,
agreed to by Agent and the Required Lenders in writing, that (i) shall be freely
transferable and convertible into Dollars, (ii) is dealt with in the London
interbank deposit market, and (iii) for which no central bank or other
governmental authorization in the country of issue of such currency is required
to give authorization for the use of such currency by any Lender for making
Revolving Loans unless such authorization has been obtained and remains in full
force and effect.

 

“Alternate Currency Exposure” means, at any time and without duplication, the
sum of the Dollar Equivalent of (a) the aggregate principal amount of Alternate
Currency Loans outstanding to US Borrower, (b) the aggregate principal amount of
Alternate Currency Loans outstanding to the Foreign Borrowers, and (c) the
Letter of Credit Exposure that is denominated in one or more Alternate
Currencies.

 

“Alternate Currency Loan” means a Revolving Loan described in
Section 2.2(a) hereof, that shall be denominated in an Alternate Currency and on
which a Borrower shall pay interest at a rate based upon the Derived LIBOR Fixed
Rate applicable to such Alternate Currency.

 

“Alternate Currency Maximum Amount” means an amount equal to fifty percent (50%)
of the Total Commitment Amount.

 

“Alternate Currency Rate” means, with respect to an Alternate Currency Loan, the
rate of interest, determined by Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the making of
such Alternate Currency Loan, as quoted by Reuters or Bloomberg (or, if for any
reason such rate is unavailable from Reuters or Bloomberg, from any other
similar company or service that provides rate quotations comparable to those
currently provided by Reuters or Bloomberg) as the rate for deposits in such
Alternate Currency in immediately available funds; provided that, in the event
that such rate quotation is not available for any reason, then the Alternate
Currency Rate shall be the rate of interest, determined by Agent in accordance
with its usual procedures (which determination shall be conclusive absent
manifest error) pertaining to such Alternate Currency Loan that adequately
reflects the all-in-cost of funds denominated in such Alternate Currency to
Agent.  The Credit Parties acknowledge and agree that the provisions of
Article III shall apply mutatis mutandis to the Alternate Currency Rate and all
Alternate Currency Loans bearing interest at a rate based on such rate.  Upon
request of Borrowers made with respect to any Alternate Currency Loan, Agent
shall, promptly following the making of such Alternate Currency Loan and
request, provide to Borrowers a certificate setting forth the basis utilized by
Agent in determining the Alternate Currency Rate applicable to such Alternate
Currency Loan.  Agent shall incur no liability under or in respect of this
Agreement based on a failure to provide such certificate or in connection with
the determination of the Alternate Currency Rate applicable to such Alternate
Currency Loan.

 

3

--------------------------------------------------------------------------------


 

“Anti-Terrorism Order” means Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), as amended.

 

“Applicable Commitment Fee Rate” means:

 

(a)                                 for the period from the Closing Date through
the first Calculation Date following the Closing Date, fifteen (15.00) basis
points; and

 

(b)                                 commencing on the first Calculation Date
following the Closing Date, the number of basis points set forth in the
following matrix, based upon the result of the computation of the Leverage Ratio
as set forth in the Compliance Certificate for such fiscal period, as provided
below:

 

Leverage Ratio

 

Applicable Commitment Fee Rate

 

Greater than or equal to 3.00 to 1.00

 

27.50 basis points

 

Greater than or equal to 2.25 to 1.00 but less than 3.00 to 1.00

 

22.50 basis points

 

Greater than or equal to 1.50 to 1.00 but less than 2.25 to 1.00

 

17.50 basis points

 

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

 

15.00 basis points

 

Less than 1.00 to 1.00

 

12.50 basis points

 

 

The Applicable Commitment Fee Rate shall be determined and adjusted quarterly on
the date five (5) Business Days after the day on which US Borrower provides an
Compliance Certificate pursuant to Section 5.3(c) for the most recently ended
fiscal quarter of US Borrower (each such date, a “Calculation Date”)  The above
matrix does not modify or waive, in any respect, the requirements of Section 5.7
hereof, the rights of Agent and the Lenders to charge the Default Rate, or the
rights and remedies of Agent and the Lenders pursuant to Articles VII and VIII
hereof.  Notwithstanding anything herein to the contrary, (i) during any period
when US Borrower shall have failed to timely deliver the Consolidated financial
statements pursuant to Section 5.3(a) or (b) hereof, or the Compliance
Certificate pursuant to Section 5.3(c) hereof, until such time as the
appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Commitment Fee Rate shall be the highest rate per
annum indicated in the above pricing grid regardless of the Leverage Ratio at
such time, and (ii) in the event that any financial information or certification
provided to Agent in the Compliance Certificate is shown to be inaccurate, and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Commitment Fee Rate for any period (an “Applicable Commitment Fee
Period”) than the Applicable Commitment Fee Rate applied for such Applicable
Commitment Fee Period, then (A) US Borrower shall immediately deliver to Agent a
corrected Compliance Certificate for such Applicable Commitment Fee Period,
(B) the Applicable Commitment Fee Rate shall be determined based on such
corrected Compliance Certificate, and (C) US Borrower shall immediately pay to
Agent the accrued additional fees owing as a result of such increased Applicable
Commitment Fee Rate for such Applicable Commitment Fee Period.

 

“Applicable Margin” means:

 

4

--------------------------------------------------------------------------------


 

(a)                                 for the period from the Closing Date through
the first Calculation Date following the Closing Date, one hundred twelve and
five tenths (112.50) basis points for LIBOR Fixed Rate Loans and twelve and five
tenths (12.50) basis points for Base Rate Loans; and

 

(b)                                 commencing on the first Calculation Date
following the Closing Date, the number of basis points (depending upon whether
Loans are LIBOR Fixed Rate Loans or Base Rate Loans) set forth in the following
matrix, based upon the result of the computation of the Leverage Ratio as set
forth in the Compliance Certificate for such fiscal period, as provided below:

 

Leverage Ratio

 

Applicable Basis
Points for LIBOR
Fixed Rate Loans

 

Applicable Basis
Points for
Base Rate Loans

 

Greater than or equal to 3.00 to 1.00

 

200.00

 

100.00

 

Greater than or equal to 2.25 to 1.00 but less than 3.00 to 1.00

 

162.50

 

62.50

 

Greater than or equal to 1.50 to 1.00 but less than 2.25 to 1.00

 

137.50

 

37.50

 

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

 

112.50

 

12.50

 

Less than 1.00 to 1.00

 

100.00

 

0.00

 

 

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which US Borrower provides an Compliance
Certificate pursuant to Section 5.3(c) for the most recently ended fiscal
quarter of US Borrower (each such date, a “Calculation Date”)  The above matrix
does not modify or waive, in any respect, the requirements of Section 5.7
hereof, the rights of Agent and the Lenders to charge the Default Rate, or the
rights and remedies of Agent and the Lenders pursuant to Articles VII and VIII
hereof.  Notwithstanding anything herein to the contrary, (i) during any period
when US Borrower shall have failed to timely deliver the Consolidated financial
statements pursuant to Section 5.3(a) or (b) hereof, or the Compliance
Certificate pursuant to Section 5.3(c) hereof, until such time as the
appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall be the highest rate per annum indicated
in the above pricing grid for Loans of that type, regardless of the Leverage
Ratio at such time, and (ii) in the event that any financial information or
certification provided to Agent in the Compliance Certificate is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin for any period (an “Applicable Margin Period”)
than the Applicable Margin applied for such Applicable Margin Period, then
(A) US Borrower shall immediately deliver to Agent a corrected Compliance
Certificate for such Applicable Margin Period, (B) the Applicable Margin shall
be determined based on such corrected Compliance Certificate, and (C) US
Borrower shall immediately pay to Agent the accrued additional interest owing as
a result of such increased Applicable Margin for such Applicable Margin Period.

 

“Approved Foreign Jurisdiction” means (a) Australia, Canada, Japan, Mexico, New
Zealand, or any European Union country (other than Bulgaria, Cyprus, Estonia,
Hungary, Latvia,

 

5

--------------------------------------------------------------------------------


 

Lithuania, Malta, Portugal, Romania, Slovakia, and Slovenia), in each case as
acceptable to Agent, and (b) any other jurisdiction approved by Agent and the
Required Lenders in writing.

 

“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit F.

 

“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to Agent) to handle certain
administrative matters in connection with this Agreement.

 

“Available Liquidity” means, at any time, the sum, without duplication, of
(a) all unencumbered and unrestricted (except as to any Lien of Agent, for the
benefit of the Lenders) cash on hand of the Companies, plus (b) all unencumbered
and unrestricted (except as to any Lien of Agent, for the benefit of the
Lenders) Cash Equivalents of the Companies that have a maturity of not more than
one year from the date of determination, plus (c) the Revolving Credit
Availability; provided that, for the purposes of calculating Available Liquidity
for Section 5.7(d) hereof, to the extent that cash needs to be repatriated to a
jurisdiction for the payment of all or any part of the Expected Earn-Out Amount,
the costs (including taxes and other related costs) of such repatriation shall
be subtracted from Available Liquidity.

 

“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and Agent or a
Lender (or an affiliate of a Lender) in connection with any of the Bank
Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by a Company to Agent or any
Lender (or an affiliate of a Lender) pursuant to or evidenced by the Bank
Product Agreements.

 

“Bank Products” means a service or facility extended to a Company by Agent or
any Lender (or an affiliate of a Lender) for (a) credit cards and credit card
processing services, (b) debit cards, purchase cards and stored value cards,
(c) ACH transactions, and (d) cash management, including controlled
disbursement, accounts or services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Base Rate” means, on any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one hundred twenty-five (125.00) basis points in excess
of the London Interbank Offered Rate for loans in Eurodollars with an Interest
Period of one month (or, if such day is not a Business Day, such rate as
calculated on the most recent Business Day).  Any change in the Base Rate shall
be effective immediately from and after such change in the Base Rate.

 

“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, that
shall be denominated in Dollars and on which Borrowers shall pay interest at a
rate based on the Derived Base Rate.

 

“Borrower” means that term as defined in the first paragraph hereof.

 

6

--------------------------------------------------------------------------------


 

“Borrower Investment Policy” means the investment policy of US Borrower in
effect as of the Closing Date, together with such modifications as approved from
time to time by the chief financial officer of US Borrower.

 

“Borrowers” means that term as defined in the first paragraph hereof.

 

“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close, and, in
addition, (a) if the applicable Business Day relates to a Eurodollar Loan, is a
day of the year on which dealings in deposits are carried on in the London
interbank Eurodollar market, and (b) if the applicable Business Day relates to
an Alternate Currency, is a day on which dealings in deposits are carried on in
the relevant Alternate Currency.

 

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.

 

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalents” means those securities and other investments described in the
Borrower Investment Policy.

 

“Change in Control” means (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially (within the meaning of Rules 13d-3
and 13d-5 of the Exchange Act) or of record, on or after the Closing Date, by
any Person (other than Kenneth D. Tuchman, his spouse, any of his lineal
descendants or any trustees or trusts established for his benefit or the benefit
of his spouse or any of his lineal descendants) or group (within the meaning of
Sections 13d-3 and 14d of the Exchange Act), of shares representing more than
forty percent (40%) of the aggregate ordinary Voting Power represented by the
issued and outstanding equity interests of US Borrower; (b) the occupation of a
majority of the seats (other than vacant seats) on the board of directors or
other governing body of US Borrower by Persons who were neither (i) nominated by
the board of directors or other governing body of US Borrower nor (ii) appointed
by directors so nominated; (c) if US Borrower shall cease to own, directly or
indirectly, seventy-five percent (75%) of the aggregate ordinary Voting Power
represented by the issued and outstanding equity interests of each Foreign
Borrower; or (d) the occurrence of a change in control, or other term of 
similar import used therein, as defined in any Material Indebtedness Agreement.

 

“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

 

“Collateral” means the Collateral, as defined in the Security Documents from
time to time.

 

“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment, up to
the Revolving Amount.

 

“Commitment Increase Period” means the period from the Closing Date to the date
that is three months prior to the last day of the Commitment Period, or such
later date (prior to the last day of the Commitment Period) as shall be agreed
to in writing by Agent.

 

“Commitment Percentage” means, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in Schedule 1 hereto (taking into account any assignments pursuant to
Section 11.10 hereof).

 

“Commitment Period” means the period from the Closing Date to June 3, 2018, or
such earlier date on which the Commitment shall have been terminated pursuant to
Article VIII hereof.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Companies” means all Borrowers and all Subsidiaries of all Borrowers.

 

“Company” means a Borrower or a Subsidiary of a Borrower.

 

“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit E.

 

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition, but in all cases excluding earn-outs in respect of such
Acquisition, so long as such cash earn-outs (which may be roughly quantified)
are not in excess of twenty percent (20%) of the purchase price.

 

“Consolidated” means the resultant consolidation of the financial statements of
US Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.14 hereof.

 

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements

 

8

--------------------------------------------------------------------------------


 

and general intangibles (specifically including goodwill) of US Borrower for
such period, as determined on a Consolidated basis.

 

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, Consolidated Net Earnings for such period plus, without duplication, the
aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (a) Consolidated Interest Expense, (b) Consolidated Income Tax
Expense, (c) Consolidated Depreciation and Amortization Charges (and, in
addition, current and future amortization charges relating to the capitalized
costs incurred by the Companies in connection with the execution and closing of
this Agreement and the other Loan Documents (and future costs directly related
to the amendment, from time to time, of the foregoing documents)), (d) severance
and other restructuring-related expenses incurred during the fiscal year of US
Borrower ending December 31, 2012, and paid in cash during that fiscal year or
within nine months thereafter, up to an aggregate amount of Twenty Million
Dollars ($20,000,000), (e) (i) non-cash charges or expenses incurred in
accordance with GAAP (but excluding any non-cash charges related to receivables
impairment), minus (ii) extraordinary or unusual non-cash gains not incurred in
the ordinary course of business but that were included in the calculation of
Consolidated Net Earnings for such period; provided that, for purposes of
calculating the Leverage Ratio, Senior Leverage Ratio and the Interest Coverage
Ratio, (1) a pro forma calculation of Consolidated EBITDA shall be made for
Significant Positive EBITDA Dispositions for any fiscal year of US Borrower if
Significant Positive EBITDA Dispositions are made, during such fiscal year, in
excess of the aggregate amount of Twenty Million Dollars ($20,000,000), (2) a
pro forma calculation of Consolidated EBITDA shall be made for Significant
Positive EBITDA Acquisitions made during such period, and (3) to the extent that
any changes to GAAP require the reclassification or recharacterization of
Operating Leases as capital leases, changes to Consolidated EBITDA that result
from such reclassification or recharacterization shall be excluded from the
calculation of Consolidated EBITDA and (f) (i) synergies resulting from
Acquisitions (to be achieved within one year of the consummation of such
Acquisition and are not anticipated to be incurred on an ongoing basis following
the consummation thereof) and (ii) reasonable legal, due diligence and other
customary transaction costs and expenses incurred in connection with
Acquisitions (such costs and expenses incurred no later than one year from the
consummation of such Acquisition) to the extent the synergies, costs and
expenses included in this clause (f) (1) are certified by a Financial Officer in
form and substance reasonably satisfactory to Agent, (2) are reasonably
acceptable to Agent and (3) do not exceed the lesser of (x) ten percent (10%) of
the Consideration in connection with such Acquisition and (y) ten percent (10%)
of Consolidated EBITDA (determined without reference to this clause (f) but
including the EBITDA of the Person or assets to be acquired pursuant to such
Acquisition, on a pro forma basis, for the most recent consecutive four quarter
period prior to the closing of such Acquisition for which financial statements
are available).

 

“Consolidated Funded Indebtedness” means, at any date, solely with respect to
Indebtedness and other obligations owing by the Companies to Persons other than
the Companies and without duplication, the sum of (a) all Indebtedness for
borrowed money, (b) all obligations evidenced by bonds, debentures, notes or
similar instruments, or upon which interest payments are customarily made,
(c) all guaranties of Indebtedness of the type described in this definition,
(d) all obligations created under any conditional sale or other title retention
agreements, (e) all Capitalized Lease Obligations, Synthetic Lease and asset
securitization

 

9

--------------------------------------------------------------------------------


 

obligations (provided that the Companies may exclude Synthetic Leases of
aircraft up to the aggregate amount of Ten Million Dollars ($10,000,000)),
(f) all obligations (contingent or otherwise) with respect to letters of credit
(other than a letter of credit or similar form of credit enhancement issued as a
Performance Guaranty), and (g) all obligations for the deferred purchase price
of capital assets as determined on a Consolidated basis.  Notwithstanding
anything in this definition to the contrary (i) all deferred payment obligations
(that are not based on performance) that are part of the total Consideration for
an Acquisition shall be considered to be Consolidated Funded Indebtedness for
the purposes of calculating the financial covenants set forth in Section 5.7
hereof, (ii) no performance based contingent obligation that is part of the
total Consideration for any Acquisition shall be considered to be Consolidated
Funded Indebtedness for the purposes of calculating the financial covenants set
forth in Section 5.7 hereof, (iii) to the extent that changes to GAAP require
the reclassification or recharacterization of Operating Leases as capital
leases, such leases, as so reclassified or recharacterized, shall be excluded
from Consolidated Funded Indebtedness, and (iv) up to an aggregate amount of
Fifteen Million Dollars ($15,000,000) in economic incentives or grants provided
by third parties, which may be recorded as liabilities until certain conditions
are met, shall be excluded from Consolidated Funded Indebtedness, so long as the
Companies remain in material compliance with the terms of such economic
incentives and grants.  In addition, for the avoidance of doubt, the net
obligations under any currency swap agreement, interest rate swap, cap, collar
or floor agreement or other interest rate management device or any Hedge
Agreement shall not be considered Consolidated Funded Indebtedness.

 

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of US Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.

 

“Consolidated Interest Expense” means, for any period, the interest expense of
US Borrower, paid in cash, on Consolidated Funded Indebtedness for such period,
as determined on a Consolidated basis.

 

“Consolidated Net Earnings” means, for any period, the net income (loss) of US
Borrower for such period, as determined on a Consolidated basis.

 

“Consolidated Net Worth” means, at any date, the stockholders’ equity of US
Borrower, determined as of such date on a Consolidated basis.

 

“Consolidated Senior Funded Indebtedness” means, at any date, as determined on a
Consolidated basis, the total, without duplication, of (a) Consolidated Funded
Indebtedness, minus (b) Subordinated Indebtedness.

 

“Consolidated Total Assets” means, at any time, all of the assets of the
Companies, as determined on a Consolidated basis.

 

“Control Agreement” means a Deposit Account Control Agreement or a Securities
Account Control Agreement.

 

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).

 

10

--------------------------------------------------------------------------------


 

“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Fronting Lender of a Letter of Credit.

 

“Credit Party” means a Borrower and any Subsidiary or other Affiliate that is a
Guarantor of Payment.

 

“Customary Setoffs” means, as to any Securities Intermediary or depository
institution, as applicable, with respect to any Securities Account or Deposit
Account, as applicable, maintained with such Person, setoffs and chargebacks by
such Person against such Securities Account or Deposit Account, as applicable,
that directly relate to the maintenance and administration thereof, including,
without limitation, for the following purposes: (a) administrative and
maintenance fees and expenses; (b) items deposited in or credited to the account
and returned unpaid or otherwise uncollected or subject to an adjustment entry;
(c) for adjustments or corrections of posting or encoding errors; (d) for any
ACH credit or similar entries that are subsequently returned thereafter; (e) for
items subject to a claim against the depository bank/securities intermediary for
breach of transfer, presentment, encoding, retention or other warranty under
Federal Reserve Regulations or Operating Circulars, ACH or other clearing house
rules, or applicable law (including, without limitation, Articles 3, 4 and 4A of
the U.C.C.); and (f) for chargebacks in connection with merchant card
transactions.

 

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing.

 

“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.

 

“Defaulting Lender” means any Lender, as reasonably determined by Agent, that
(a) has failed (which failure has not been cured) to fund any Loan or any
participation interest in Letters of Credit required to be made hereunder in
accordance with the terms hereof (unless such Lender shall have notified Agent
and Administrative Borrower in writing of its good faith determination that a
condition under Section 4.1 hereof to its obligation to fund any Loan shall not
have been satisfied); (b) has notified Administrative Borrower or Agent in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit; (c) has
failed, within three Business Days after receipt of a written request from Agent
or Administrative Borrower to confirm that it will comply with the terms of this
Agreement relating to its obligation to fund prospective Loans or participations
in Letters of Credit, and such request states that the requesting party has
reason to believe that the Lender receiving such request may fail to comply with
such obligation, and states such reason (provided that such Lender shall cease
to be a

 

11

--------------------------------------------------------------------------------


 

Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent or Administrative Borrower); or (d) has failed to pay to
Agent or any other Lender when due an amount owed by such Lender to Agent or any
other Lender pursuant to the terms of this Agreement, unless such amount is
subject to a good faith dispute or such failure has been cured.  Any Defaulting
Lender shall cease to be a Defaulting Lender when Agent determines, in its
reasonable discretion, that such Defaulting Lender is no longer a Defaulting
Lender based upon the characteristics set forth in this definition.

 

“Deposit Account” means a deposit account, as that term is defined in the U.C.C.

 

“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among US Borrower or a Domestic Guarantor of Payment, Agent and a depository
institution, dated on or after the Closing Date, to be in form and substance
satisfactory to Agent, as the same may from time to time be amended, restated or
otherwise modified.

 

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.

 

“Derived LIBOR Fixed Rate” means (a) with respect to a Eurodollar Loan, a rate
per annum equal to the sum of the Applicable Margin (from time to time in
effect) for LIBOR Fixed Rate Loans plus the Eurodollar Rate, and (b) with
respect to an Alternate Currency Loan, a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for LIBOR Fixed Rate Loans plus
the Alternate Currency Rate applicable to the relevant Alternate Currency.

 

“Disposition” means the lease, transfer or other disposition of assets (whether
in one or more than one transaction) by a Company, other than a sale, lease,
transfer or other disposition made by a Company pursuant to Section 5.12(b),
(c) or (g) hereof or in the ordinary course of business.

 

“Dollar” or “$” means lawful money of the United States of America.

 

“Dollar Equivalent” means (a) with respect to an Alternate Currency Loan or
Letter of Credit denominated in an Alternate Currency, the Dollar equivalent of
the amount of such Alternate Currency Loan or Letter of Credit denominated in
such Alternate Currency, determined by Agent on the basis of its spot rate at
approximately 11:00 A.M. (London time) on the date two Business Days before the
date of such Alternate Currency Loan or issuance of such Letter of Credit
denominated in such Alternate Currency, for the purchase of the relevant
Alternate Currency with Dollars for delivery on the date of such Alternate
Currency Loan or Letter of Credit, and (b) with respect to any other amount, if
such amount is denominated in Dollars, then such amount in Dollars and,
otherwise the Dollar equivalent of such amount, determined by Agent on the basis
of its spot rate at approximately 11:00 A.M. (London time) on the date for which
the Dollar equivalent amount of such amount is being determined, for the
purchase of the relevant Alternate Currency with Dollars for delivery on such
date; provided that, in calculating the Dollar Equivalent for purposes of
determining (i) a Borrower’s obligation to prepay Loans and Letters of Credit
pursuant to Section 2.11(a) hereof, or (ii) a Borrower’s ability to request
additional Loans or Letters of Credit pursuant to the Commitment, Agent may, in
its discretion, on any Business Day selected by Agent (prior to payment in full
of the

 

12

--------------------------------------------------------------------------------


 

Obligations), calculate the Dollar Equivalent of each such Loan or Letter of
Credit.  (Note that for purposes of repayment of an Alternate Currency Loan at
the end of an Interest Period, the amount of the Alternate Currency borrowed (as
opposed to the Dollar Equivalent of such amount) is the amount required to be
repaid.)  Agent shall notify Administrative Borrower of the Dollar Equivalent of
such Alternate Currency Loan or any other amount, at the time that such Dollar
Equivalent shall have been determined.

 

“Domestic Guarantor of Payment” means each of the Companies designated a
“Domestic Guarantor of Payment” on Schedule 3 hereto, each of which is executing
and delivering a Guaranty of Payment, and any other Domestic Subsidiary that
shall deliver a Guaranty of Payment to Agent subsequent to the Closing Date;
provided that (a) none of Percepta, Global, any Newgen Company, any Peppers
Company or iKnowtion LLC shall be required to be a Guarantor of Payment, (b) no
joint venture, partnership or limited liability company in which US Borrower (or
any other Company) and a non-Affiliate hold an interest shall be required to be
a Guarantor of Payment, and (c) no captive insurance company in which US
Borrower (or any other Company) holds an interest shall be required to be a
Guarantor of Payment.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than Ten Million Dollars ($10,000,000), and (c) has no direct or indirect
Subsidiaries with aggregate assets, for such Company and all such Subsidiaries,
of more than Ten Million Dollars ($10,000,000).

 

“Downgraded Lender” means any Lender that has a non-credit enhanced senior
unsecured debt rating below investment grade from either Moody’s, Standard &
Poor’s or any other nationally recognized statistical rating organization
recognized as such by the SEC that has been designated by Agent, in its
reasonable discretion, as a Downgraded Lender.  Any Downgraded Lender shall
cease to be a Downgraded Lender when Agent determines, in its reasonable
discretion, that such Downgraded Lender is no longer a Downgraded Lender based
upon the characteristics set forth in this definition.

 

“EBITDA” means, for any period, the net earnings of a Person (without giving
effect to extraordinary losses or gains) for such period, plus the aggregate
amounts deducted in determining such net earnings in respect of (a) interest
expense of such Person, (b) income taxes of such Person and (c) the aggregate of
all depreciation and amortization charges of such Person for fixed assets,
leasehold improvements and general intangibles (specifically including
goodwill).

 

“Eligible Transferee” means a commercial bank, financial institution or other
“accredited investor” (as defined in SEC Regulation D) that is not a Borrower, a
Subsidiary or an Affiliate, and that may receive interest payments hereunder or
in connection herewith free of U.S. withholding taxes.

 

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a

 

13

--------------------------------------------------------------------------------


 

Governmental Authority or by any court, agency, instrumentality, regulatory
authority or commission of any of the foregoing concerning environmental health
or safety and protection of, or regulation of the discharge of substances into,
the environment.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

 

“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that is reasonably likely to result in the imposition of a material
excise tax or any other material liability on a Company or of the imposition of
a Lien on the assets of a Company; (b) the engagement by a Controlled Group
member in a non-exempt “prohibited transaction” (as defined under ERISA
Section 406 or Code Section 4975) or a breach of a fiduciary duty under ERISA
that is reasonably likely to result in a material liability to a Company;
(c) the application by a Controlled Group member for a waiver from the minimum
funding requirements of Code Section 412 or ERISA Section 302 or a Controlled
Group member is required to provide security under Code Section 401(a)(29) or
ERISA Section 307; (d) the occurrence of a Reportable Event with respect to any
Pension Plan that is reasonably likely to result in a material liability to a
Company; (e) the withdrawal by a Controlled Group member from a Multiemployer
Plan in a “complete withdrawal” or a “partial withdrawal” (as such terms are
defined in ERISA Sections 4203 and 4205, respectively) which is reasonably
likely to result in a material liability to a Company; (f) the involvement of,
or occurrence or existence of any event or condition that makes likely the
involvement of, a Multiemployer Plan in any reorganization under ERISA
Section 4241 which is reasonably likely to result in a material liability to a
Company; (g) the failure of an ERISA Plan (and any related trust) that is
intended to be qualified under Code Sections 401 and 501 to be so qualified or
the failure of any “cash or deferred arrangement” under any such ERISA Plan to
meet the requirements of Code Section 401(k); (h) the taking by the PBGC of any
steps to terminate a Pension Plan or appoint a trustee to administer a Pension
Plan, or the taking by a Controlled Group member of any steps to terminate a
Pension Plan in a distress termination under ERISA Section 4041(c); (i) the
failure by a Controlled Group member or an ERISA Plan to satisfy any
requirements of law applicable to an ERISA Plan which is reasonably likely to
result in a material liability to a Company; (j) the commencement, existence or
threatening of a claim, action, suit, audit or investigation with respect to an
ERISA Plan (other than a routine claim for benefits) which is reasonably likely
to result in a material liability to a Company; or (k) any incurrence by or any
expectation of the incurrence by a Controlled Group member of a material
increase in the liability for post-retirement benefits under any Welfare Plan,
other than as required by ERISA Section 601, et. seq. or Code Section 4980B.

 

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan, and which is not excluded from the coverage of ERISA pursuant to
Section 4(b)(4) of ERISA.

 

14

--------------------------------------------------------------------------------


 

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

 

“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which Borrowers shall pay interest
at a rate based upon the Derived LIBOR Fixed Rate applicable to Eurodollars.

 

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained by dividing (a) the rate
of interest, determined by Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) as of approximately
11:00 A.M. (London time) two Business Days prior to the beginning of such
Interest Period pertaining to such Eurodollar Loan, as listed on British Bankers
Association Interest Rate LIBOR 01 or 02 as provided by Reuters or Bloomberg
(or, if for any reason such rate is unavailable from Reuters or Bloomberg, from
any other similar company or service that provides rate quotations comparable to
those currently provided by Reuters or Bloomberg) as the rate in the London
interbank market for Dollar deposits in immediately available funds with a
maturity comparable to such Interest Period; provided that, in the event that
such rate quotation is not available for any reason, then the Eurodollar Rate
shall be the average of the per annum rates at which deposits in immediately
available funds in Dollars for the relevant Interest Period and in the amount of
the Eurodollar Loan to be disbursed or to remain outstanding during such
Interest Period, as the case may be, are offered to Agent (or an affiliate of
Agent, in Agent’s discretion) by prime banks in any Eurodollar market reasonably
selected by Agent, determined as of 11:00 A.M. (London time) (or as soon
thereafter as practicable), two Business Days prior to the beginning of the
relevant Interest Period pertaining to such Eurodollar Loan; by (b) 1.00 minus
the Reserve Percentage.

 

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VII hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Swap Obligation” means, with respect to any Guarantor of Payment, any
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Guarantor of Payment of, or the grant by such Guarantor of Payment of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor of Payment’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the guarantee of such Guarantor of Payment or the grant of such security
interest becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

 

15

--------------------------------------------------------------------------------


 

“Excluded Taxes” means, in the case of Agent and each Lender, taxes imposed on
or measured by its overall net income or branch profits and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which Agent or such Lender, as
the case may be, is organized or in which its principal office is located, or,
in the case of any Lender, in which its applicable lending office is located.

 

“Existing Credit Agreement” means that term as defined in the first paragraph
hereof.

 

“Existing Letter of Credit” means that term as defined in
Section 2.2(b)(vii) hereof.

 

“Expected Earn-Out Amount” means US Borrower’s best estimate of the aggregate
amount that the Companies will be required to pay, during the next twelve (12)
months, in connection with performance based contingent obligations that were
incurred in connection with one or more Acquisitions.

 

“FB Threshold Date” means the first date on which both of the following
conditions are satisfied:

 

(a)                                 the Foreign Subsidiary Exposure exceeds One
Hundred Million Dollars ($100,000,000) at any time during any two consecutive
fiscal quarters of US Borrower; and

 

(b)                                 the Leverage Ratio is greater than or equal
to 3.00 to 1.00 as of the last day of each such fiscal quarter.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.

 

“Fee Letter” means the letter agreement between US Borrower and Wells Fargo
Securities, LLC, dated as of April 19, 2013, as the same may from time to time
be amended, restated or otherwise modified.

 

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, treasurer, vice president of
finance or controller.  Unless otherwise qualified, all references to a
Financial Officer in this Agreement shall refer to a Financial Officer of US
Borrower.

 

“First FB Addition Date” means the date of the addition of the first Foreign
Borrower under this Agreement, pursuant to Section 2.13(a).

 

“First-Tier Material Foreign Subsidiary” means a first-tier Foreign Subsidiary
of US Borrower or a Domestic Guarantor of Payment (with assets (consolidated for
the foreign jurisdiction) in excess of five percent (5%) of Consolidated Total
Assets).

 

16

--------------------------------------------------------------------------------


 

“Foreign Affiliate” means, with respect to a Foreign Borrower, a parent Company,
sister Company or Subsidiary of such Foreign Borrower (that is not US Borrower
or a Domestic Subsidiary).

 

“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which one or more Companies have any
liability with respect to any employee or former employee, but excluding any
Foreign Pension Plan.

 

“Foreign Borrower” means each of the Foreign Subsidiaries of US Borrower set
forth on Schedule 2 hereto, together with any other Foreign Subsidiary of US
Borrower that, on or after the Closing Date, shall have satisfied, in the
opinion of Agent, the requirements of Section 2.13(a) hereof.

 

“Foreign Borrower Revolving Credit Note” means a Foreign Borrower Revolving
Credit Note, substantially in the form of the attached Exhibit B (or as
otherwise required by Agent after consultation with foreign counsel to Agent),
executed and delivered by a Foreign Borrower pursuant to Section 2.4(b) hereof.

 

“Foreign Guarantor of Payment” means each of the Companies set forth on Schedule
3 hereto that shall have been designated a “Foreign Guarantor of Payment”, that
are each executing and delivering a Guaranty of Payment, or any other Foreign
Subsidiary that shall execute and deliver a Guaranty of Payment to Agent
subsequent to the Closing Date.

 

“Foreign Pension Plan” means a pension plan required to be registered under the
law of a jurisdiction other than the United States (or a state or local
government thereof), that is maintained or contributed to by one or more
Companies for their employees or former employees.

 

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.

 

“Foreign Subsidiary Exposure” means, at any time, the Dollar Equivalent of the
sum of (a) the aggregate outstanding principal amount of all Revolving Loans
made to all Foreign Borrowers, plus (b) the aggregate amount of all intercompany
loans (which, for the avoidance of doubt, shall not include payments by US
Borrower or any Domestic Guarantor of Payment for services provided to it by one
or more Foreign Subsidiaries in the ordinary course of business and consistent
with past practices), guaranties of Indebtedness and letters of credit (other
than backing performance of a contract entered into in the ordinary course of
business and are not guaranties of indebtedness or the payment of indebtedness)
provided by US Borrower or a Domestic Guarantor of Payment, after the Closing
Date, to, or for the benefit of, Foreign Subsidiaries.

 

“Fronting Lender” means, (a) as to any Letter of Credit transaction hereunder,
Wells Fargo as issuer of the Letter of Credit, or, in the event that Wells Fargo
shall be unable to issue

 

17

--------------------------------------------------------------------------------


 

or shall agree that another Lender may issue, a Letter of Credit, such other
Lender as shall agree to issue the Letter of Credit in its own name, but in each
instance on behalf of the Lenders hereunder, or (b) as to any Existing Letter of
Credit, KeyBank National Association or Bank of America, N.A., as applicable.

 

“GAAP” means, subject to the provisions of Section 1.2(b) hereof, generally
accepted accounting principles in the United States as then in effect, which
shall include the official interpretations thereof by the Financial Accounting
Standards Board, applied on a basis consistent with the past accounting
practices and procedures of US Borrower.

 

“Global” means Global One Colorado, Inc. and Global One Insurance Company (f/k/a
Global One Captive Insurance Company), together with their respective successors
and assigns (other than a Credit Party).

 

“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions.

 

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

 

“Guarantor of Payment” means a Domestic Guarantor of Payment or Foreign
Guarantor of Payment, or any other Person that shall deliver a Guaranty of
Payment to Agent subsequent to the Closing Date.

 

“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.

 

“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Domestic Guarantor of Payment for the purpose of adding such
Domestic Guarantor of Payment as a party to a previously executed Guaranty of
Payment.

 

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.

 

“Incremental Revolving Credit Increase” means that term as defined in
Section 2.9(b) hereof.

 

18

--------------------------------------------------------------------------------


 

“Incremental Term Loan Commitment” means that term as defined in
Section 2.9(b) hereof.

 

“Incremental Term Loan” means that term as defined in Section 2.9(b) hereof.

 

“Indebtedness” means, for any Company (excluding in all cases trade payables and
guaranties of performance by a Subsidiary payable in the ordinary course of
business by such Company), without duplication, (a) all obligations to repay
borrowed money, direct or indirect, incurred, assumed, or guaranteed, (b) all
obligations in respect of the deferred purchase price of property or services,
(c) all obligations under conditional sales or other title retention agreements,
(d) all obligations (contingent or otherwise) under any letter of credit or
banker’s acceptance, (e) all net obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device or any Hedge Agreement, (f) all Synthetic Leases, (g) all
Capitalized Lease Obligations, (h) all obligations of such Company with respect
to asset securitization financing programs that are required to be reported as a
liability in accordance with GAAP, (i) all obligations to advance funds to, or
to purchase assets, property or services from, any other Person in order to
maintain the financial condition of such Person, (j) all indebtedness of the
types referred to in subparts (a) through (i) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Company is a general partner or joint venturer,
unless such indebtedness is expressly made non-recourse to such Company, (k) any
other transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) hereof.

 

“Insolvent Lender” means a Lender that (a) has become or is not Solvent or is
the subsidiary of a Person that has become or is not Solvent; or (b) has become
the subject of a proceeding under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or is a subsidiary of a
Person that has become the subject of a proceeding under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be an Insolvent Lender solely by virtue of the
ownership or acquisition of an equity interest in such Lender or a parent
company thereof by a governmental authority or an instrumentality thereof.  Any
Insolvent Lender shall cease to be an Insolvent Lender when Agent determines, in
its reasonable discretion, that such Insolvent Lender is no longer an Insolvent
Lender based upon the characteristics set forth in this definition.

 

“Interest Adjustment Date” means the last day of each Interest Period.

 

“Interest Coverage Ratio” means, as determined for the most recently completed
four fiscal quarters of US Borrower, on a Consolidated basis, the ratio of
(a) (i) Consolidated EBITDA minus (ii) Twenty Million Dollars ($20,000,000), to
(b) Consolidated Interest Expense.

 

19

--------------------------------------------------------------------------------


 

“Interest Period” means, with respect to a LIBOR Fixed Rate Loan, the period
commencing on the date such LIBOR Fixed Rate Loan is made and ending on the last
day of such period, as selected by Administrative Borrower pursuant to the
provisions hereof, and, thereafter (unless, with respect to a Eurodollar Loan,
such LIBOR Fixed Rate Loan is converted to a Base Rate Loan), each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of such period, as selected by Administrative
Borrower pursuant to the provisions hereof.  The duration of each Interest
Period for a LIBOR Fixed Rate Loan shall be one month, two months, three months
or six months, in each case as Administrative Borrower may select upon notice,
as set forth in Section 2.5 hereof; provided that (a) if Administrative Borrower
shall fail to so select the duration of any Interest Period for a Eurodollar
Loan at least three Business Days prior to the Interest Adjustment Date
applicable to such Eurodollar Loan, Administrative Borrower shall be deemed to
have converted such Eurodollar Loan to a Base Rate Loan at the end of the then
current Interest Period; and (b) each Alternate Currency Loan must be repaid on
the last day of the Interest Period applicable thereto.

 

“Lender” means that term as defined in the first paragraph hereof and, as the
context requires, shall include the Fronting Lender and the Swing Line Lender.

 

“Letter of Credit” means a standby letter of credit that shall be issued by the
Fronting Lender for the account of US Borrower or a Domestic Guarantor of
Payment, including amendments thereto, if any, and shall have an expiration date
no later than the earlier of (a) one year after its date of issuance (provided
that such Letter of Credit may provide for the renewal thereof for additional
one year periods), or (b) one year after the last day of the Commitment Period,
subject to Section 2.2(b)(viii) hereof.

 

“Letter of Credit Commitment” means the commitment of the Fronting Lender, on
behalf of the Lenders, to issue Letters of Credit in an aggregate face amount of
up to Thirty-Five Million Dollars ($35,000,000).

 

“Letter of Credit Exposure” means, at any time, the Dollar Equivalent of, the
sum of (a) the aggregate undrawn amount of all issued and outstanding Letters of
Credit, and (b) the aggregate of the draws made on Letters of Credit that have
not been reimbursed by Borrowers or converted to a Revolving Loan pursuant to
Section 2.2(b)(iv) hereof.

 

“Leverage Ratio” means, as determined on a Consolidated basis, the ratio of
(a) Consolidated Funded Indebtedness (as of the end of the most recently
completed fiscal quarter of US Borrower) to (b) Consolidated EBITDA (for the
most recently completed four fiscal quarters of US Borrower).

 

“LIBOR Fixed Rate Loan” means a Eurodollar Loan or an Alternate Currency Loan.

 

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

 

“Loan” means a Revolving Loan or a Swing Loan.

 

20

--------------------------------------------------------------------------------


 

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Security Document, each Additional Foreign Borrower
Assumption Agreement and the Fee Letter, as any of the foregoing may from time
to time be amended, restated or otherwise modified or replaced, and any other
document delivered pursuant thereto.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations or condition (financial
or otherwise) of US Borrower or any material Foreign Borrower, (b) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Companies taken as a whole, (c) the material
rights and remedies of Agent or the Lenders under any Loan Document, (d) the
ability of any Credit Party to perform its obligations under any material Loan
Document to which it is a party, or (e) the legality, validity, binding effect
or enforceability against any Credit Party of any material Loan Document to
which it is a party.

 

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies in excess of the amount of Twenty Million Dollars
($20,000,000).

 

“Maximum Rate” means that term as defined in Section 2.3(d)(i) hereof.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.

 

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

 

“Newgen Companies” means Newgen Results Corporation, a Delaware corporation, and
each of its Subsidiaries.

 

“Non-Consenting Lender” means that term as defined in Section 11.3(c) hereof.

 

“Non-U.S. Lender” means that term as defined in Section 3.2(d) hereof.

 

“Note” means a Revolving Credit Note or the Swing Line Note, or any other
promissory note delivered pursuant to this Agreement.

 

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit D.

 

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by one or more Borrowers to Agent, the Swing
Line Lender, the Fronting Lender, or any Lender (or any affiliate thereof)
pursuant to this Agreement and the other Loan Documents, and includes the
principal of and interest on all Loans, (b) all obligations of US Borrower or
any Credit Party pursuant to Letters of Credit; (c) each extension, renewal,
consolidation or refinancing of any of the foregoing, in whole or in part;
(d) the commitment and other fees, and any prepayment fees payable pursuant to
this Agreement or any other Loan Document; (e) all fees and charges in
connection with the Letters of Credit; (f) every other

 

21

--------------------------------------------------------------------------------


 

liability, now or hereafter owing to Agent or any Lender by any Company pursuant
to this Agreement or any other Loan Document; and (g) all Related Expenses.

 

“OFAC” means that term as defined in Section 6.3(f) hereof.

 

“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease under which any Company
is also bound as the lessor or sublessor.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.

 

“Participant” means that term as defined in Section 11.11 hereof.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

 

“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).

 

“Peppers Company” means Peppers & Rogers Group Company and each of its
Subsidiaries.

 

“Percepta” means Percepta, LLC and each of its Subsidiaries.

 

“Performance Guaranty” means a performance guaranty entered into in the ordinary
course of business and upon terms typical in the industry of Borrowers; provided
that Performance Guaranties shall not include guaranties of Indebtedness.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

 

“Pledge Agreement” means each of the Pledge Agreements executed and delivered to
Agent, for the benefit of the Lenders, by a Borrower or a Guarantor of Payment,
as applicable,

 

22

--------------------------------------------------------------------------------


 

with respect to the capital stock or other equity interests owned by such Credit
Party, as the same may from time to time be amended, restated or otherwise
modified.

 

“Pledged Securities” means, with respect to a Pledge Agreement, the capital
stock or other equity interests pledged to Agent, for the benefit of the
Lenders, by a Credit Party pursuant to such Pledge Agreement.

 

“Prime Rate” means the interest rate established from time to time by Agent as
Agent’s prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the lowest interest rate charged by Agent for commercial
or other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

 

“Register” means that term as described in Section 11.10(i) hereof.

 

“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.

 

“Related Expenses” means any and all reasonable costs, liabilities and expenses
(including, without limitation, losses, damages, penalties, claims, actions,
reasonable attorneys’ fees, reasonable legal expenses, judgments, suits and
disbursements) (a) incurred by Agent, or imposed upon or asserted against Agent
or any Lender, in any attempt by Agent and the Lenders to (i) obtain, preserve,
perfect or enforce any Loan Document or any security interest evidenced by any
Loan Document; (ii) obtain payment, performance or observance of any and all of
the Obligations; or (iii) maintain, insure, audit, collect, preserve, repossess
or dispose of any of the collateral securing the Obligations or any part
thereof, including, without limitation, reasonable costs and expenses for
appraisals, assessments and audits of any Company or any such collateral; or
(b) incidental or related to subpart (a) above, including, without limitation,
interest thereupon from the date incurred, imposed or asserted until paid at the
Default Rate.

 

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to Agent or the Lenders pursuant to or otherwise in connection
with this Agreement.

 

“Reportable Event” means any of the events described in Section 4043 of ERISA
except where notice is waived by the PBGC.

 

“Request for Extension” means a notice substantially in the form of the attached
Exhibit H.

 

“Required Lenders” means the holders of at least fifty-one percent (51%), based
upon each Lender’s Commitment Percentage, of an amount (the “Total Amount”)
equal to (a) during the Commitment Period, the Revolving Amount, or (b) after
the Commitment Period, the Revolving Credit Exposure; provided that the portion
of the Total Amount held or deemed to be held by any Defaulting Lender or
Insolvent Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

23

--------------------------------------------------------------------------------


 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

 

“Reserve Percentage” means for any day that percentage (expressed as a decimal)
that is in effect on such day, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, all basic, supplemental, marginal
and other reserves and taking into account any transitional adjustments or other
scheduled changes in reserve requirements) for a member bank of the Federal
Reserve System in New York, New York, in respect of Eurocurrency Liabilities. 
The Eurodollar Rate and the Alternate Currency Rate shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.

 

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in respect of any
management, consulting or other similar arrangement with any director, officer
or equity holder (other than a Company) of a Company or an Affiliate in excess
of the aggregate amount of One Hundred Thousand Dollars ($100,000) in any fiscal
year.

 

“Revolving Amount” means, for each Lender, the amount set forth opposite such
Lender’s name on Schedule 1 hereto, subject to decreases determined pursuant to
Section 2.9(a) hereof, increases pursuant to Section 2.9(b) hereof and
assignments of interests pursuant to Section 11.10 hereof; provided that the
Revolving Amount for the Swing Line Lender shall exclude the Swing Line
Commitment (other than its pro rata share), and the Revolving Amount of the
Fronting Lender shall exclude the Letter of Credit Commitment (other than its
pro rata share).  The Revolving Amount for all the Lenders on the Closing Date
shall be Seven Hundred Million Dollars ($700,000,000).

 

“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.

 

“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Lenders (and each Lender) to make Revolving Loans,
(b) the Fronting Lender to issue and each Lender to participate in, Letters of
Credit pursuant to the Letter of Credit Commitment, and (c) the Swing Line
Lender to make, and each Lender to participate in, Swing Loans pursuant to the
Swing Line Commitment; up to an aggregate principal amount outstanding at any
time equal to the Revolving Amount.

 

“Revolving Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate principal amount of all Revolving Loans outstanding,
(b) the Swing Line Exposure, and (c) the Letter of Credit Exposure.

 

“Revolving Credit Note” means a US Borrower Revolving Credit Note or a Foreign
Borrower Revolving Credit Note.

 

24

--------------------------------------------------------------------------------


 

“Revolving Loan” means a loan made to US Borrower or a Foreign Borrower by the
Lenders in accordance with Section 2.2(a) hereof.

 

“Sanctioned Entity” means that term as defined in Section 6.3(g) hereof.

 

“Sanctioned Person” means that term as defined in Section 6.3(g) hereof.

 

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an affiliate of a then existing Lender) under Hedge Agreements (other
than under Excluded Swap Obligations), and (c) the Bank Product Obligations
owing to a Lender (or an entity that is an affiliate of a then existing Lender)
under Bank Product Agreements.

 

“Secured Parties” means, collectively, Agent, the Lenders, the Fronting Lender,
any Lender (or an entity that is an affiliate of a then existing Lender) party
to a Hedge Agreement with a Company, any Lender (or an entity that is an
affiliate of a then existing Lender) party to a Bank Product Agreement with a
Company, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.5 hereof, any other holder from time to time
of any of any Secured Obligations and, in each case, their respective successors
and permitted assigns.

 

“Securities Account” means a securities account, as that term is defined in the
U.C.C.

 

“Securities Account Control Agreement” means each Securities Account Control
Agreement among US Borrower or a Domestic Guarantor of Payment, Agent and a
Securities Intermediary, dated on or after the Closing Date, to be in form and
substance satisfactory to Agent, as the same may from time to time be amended,
restated or otherwise modified.

 

“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.

 

“Security Agreement” means each Security Agreement, executed and delivered by a
Credit Party in favor of Agent, for the benefit of the Lenders, dated on or
after the Closing Date, as the same may from time to time be amended, restated
or otherwise modified.

 

“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Guarantor of Payment for the purpose of adding such Guarantor of
Payment as a party to the previously executed Security Agreement.

 

“Security Documents” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Control Agreement, each U.C.C. Financing
Statement or similar filing as to a jurisdiction located outside of the United
States of America filed in connection herewith or perfecting any interest
created in any of the foregoing documents, and any other document pursuant to
which any Lien is granted by a Company or any other Person to

 

25

--------------------------------------------------------------------------------


 

Agent, for the benefit of the Lenders, as security for the Secured Obligations,
or any part thereof, and each other agreement executed or provided to Agent in
connection with any of the foregoing, as any of the foregoing may from time to
time be amended, restated or otherwise modified or replaced.

 

“Senior Leverage Ratio” means, as determined on a Consolidated basis, the ratio
of (a) Consolidated Senior Funded Indebtedness (as of the end of the most
recently completed fiscal quarter of US Borrower), to (b) Consolidated EBITDA
(for the most recently completed four fiscal quarters of US Borrower).

 

“Significant Positive EBITDA Acquisition” means an Acquisition that, as measured
for the four fiscal quarters then most recently ended, generated positive EBITDA
in excess of Five Million Dollars ($5,000,000) for the Person or assets being
acquired.

 

“Significant Positive EBITDA Disposition” means a Disposition that, as measured
for the four fiscal quarters then most recently ended, generated positive EBITDA
for the Company effecting such Disposition in excess of Five Million Dollars
($5,000,000).

 

“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts  become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital.  As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.

 

“Standard & Poor’s” means Standard & Poor’s Financial Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., and any successor to such company.

 

“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance satisfactory to Agent and, if the aggregate amount of such
Subordinated Indebtedness is in excess of Ten Million Dollars ($10,000,000), the
Required Lenders) in favor of the prior payment in full of the Obligations.

 

“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by such Person or by one or
more other subsidiaries of such Person or by such Person and one or more
subsidiaries of such Person, (b) a partnership, limited liability company or
unlimited liability company of which such Person, one or more other subsidiaries
of such Person or such Person and one or more subsidiaries of such Person,
directly or indirectly, is a general partner or managing member, as the case may
be, or otherwise

 

26

--------------------------------------------------------------------------------


 

has an ownership interest greater than fifty percent (50%) of all of the
ownership interests in such partnership, limited liability company or unlimited
liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
such Person, one or more other subsidiaries of such Person or such Person and
one or more subsidiaries of such Person, directly or indirectly, has at least a
majority interest in the Voting Power or the power to elect or direct the
election of a majority of directors or other governing body of such Person. 
Unless the context otherwise requires, Subsidiary herein shall be a reference to
a Subsidiary of US Borrower.

 

“Supporting Letter of Credit” means a standby letter of credit, in form and
substance satisfactory to Agent and the Fronting Lender, issued by an issuer
satisfactory to Agent and the Fronting Lender.

 

“Swap Obligation” means, with respect to any Guarantor of Payment, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

“Sweep Arrangement” means that term as defined in Section 2.2(c)(i)(B) hereof.

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to US Borrower up to the aggregate amount at any time outstanding of
Twenty-Five Million Dollars ($25,000,000).

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.

 

“Swing Line Lender” means Wells Fargo, as holder of the Swing Line Commitment.

 

“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit C, executed and delivered by US Borrower pursuant to
Section 2.4(c) hereof.

 

“Swing Loan” means a loan that shall be denominated in Dollars made to US
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.

 

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) twenty (20) days after the date such Swing Loan is made, or (b) the last day
of the Commitment Period.

 

“Synthetic Lease” means any lease (a) that is accounted for by the lessee as an
Operating Lease, and (b) under which the lessee is intended to be the “owner” of
the leased property for federal income tax purposes.

 

“Taxes” means any and all present or future taxes of any kind, including but not
limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto) other than
Excluded Taxes.

 

27

--------------------------------------------------------------------------------


 

“Trading with the Enemy Act” means that term as defined in
Section 6.3(e) hereof.

 

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.

 

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

 

“US Borrower” means that term as defined in the first paragraph hereof.

 

“US Borrower Revolving Credit Note” means a US Borrower Revolving Credit Note,
in the form of the attached Exhibit A, executed and delivered by US Borrower
pursuant to Section 2.4(a) hereof.

 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person.  The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

“Waterfall” means that term as defined in Section 8.7(b)(ii) hereof.

 

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Wholly Owned Subsidiary” means any Person, the equity interests of which are
one hundred percent (100%) owned (other than, with respect to the ownership of
equity interests of Foreign Subsidiaries, such equity interests as are necessary
to qualify directors where required by applicable law or to satisfy other
requirements of applicable law) are at the time owned by US Borrower, directly,
or indirectly through other Persons one hundred percent (100%) of whose equity
interests are at the time owned, directly or indirectly, by US Borrower.

 

Section 1.2            Accounting Terms.

 

(a)           Any accounting term not specifically defined in this Article I
shall have the meaning ascribed thereto by GAAP.

 

(b)           If any change in the rules, regulations, pronouncements, opinions
or other requirements of the Financial Accounting Standards Board (or any
successor thereto or agency with similar function) with respect to GAAP, or if
US Borrower adopts the International Financial Reporting Standards, and such
change or adoption results in a change in the calculation of any component (or
components in the aggregate) of the financial covenants set forth in

 

28

--------------------------------------------------------------------------------


 

Section 5.7 hereof or the related financial definitions, at the option of Agent,
the Required Lenders or US Borrower, the parties hereto will enter into good
faith negotiations to amend such financial covenants and financial definitions
in such manner as the parties shall agree, each acting reasonably, in order to
reflect fairly such change or adoption so that the criteria for evaluating the
financial condition of Borrowers shall be the same in commercial effect after,
as well as before, such change or adoption is made (in which case the method and
calculating such financial covenants and definitions hereunder shall be
determined in the manner so agreed); provided that, until so amended, such
calculations shall continue to be computed in accordance with GAAP as in effect
prior to such change or adoption.

 

Section 1.3            Terms Generally.  The foregoing definitions shall be
applicable to the singular and plural forms of the foregoing defined terms. 
Unless otherwise defined in this Article I, terms that are defined in the U.C.C.
are used herein as so defined.

 

Section 1.4            Confirmation of Recitals.  Borrowers, Agent and the
Lenders hereby confirm the statements set forth in the recitals of this
Agreement.

 

ARTICLE II.  AMOUNT AND TERMS OF CREDIT

 

Section 2.1            Amount and Nature of Credit.

 

(a)           Subject to the terms and conditions of this Agreement, the
Lenders, during the Commitment Period and to the extent hereinafter provided,
shall make Revolving Loans to Borrowers, participate in Swing Loans made by the
Swing Line Lender to US Borrower, and participate in Letters of Credit at the
request of Administrative Borrower, in such aggregate amount as Borrowers shall
request pursuant to the Commitment; provided that in no event shall the
aggregate principal amount of all Loans and Letters of Credit outstanding under
this Agreement be in excess of the Revolving Amount.

 

(b)           Each Lender, for itself and not one for any other, agrees to make
Revolving Loans, participate in Swing Loans, and participate in Letters of
Credit, during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by Borrowers or the issuance of a Letter of Credit:

 

(i)            the Dollar Equivalent of the aggregate outstanding principal
amount of Loans made by such Lender (other than Swing Loans made by the Swing
Line Lender), when combined with such Lender’s pro rata share of the Letter of
Credit Exposure and the Swing Line Exposure, shall not be in excess of the
Revolving Amount for such Lender; and

 

(ii)           the aggregate outstanding principal amount of Loans (other than
Swing Loans) made by such Lender shall represent that percentage of the
aggregate principal amount then outstanding on all Loans (other than Swing
Loans) that shall be such Lender’s Commitment Percentage.  Each borrowing (other
than Swing Loans which shall be risk participated on a pro rata basis) from the
Lenders shall be made pro rata according to the respective Commitment
Percentages of the Lenders.

 

29

--------------------------------------------------------------------------------


 

(c)           The Loans may be made as Revolving Loans as described in
Section 2.2(a) hereof and as Swing Loans as described in Section 2.2(c) hereof,
and Letters of Credit may be issued in accordance with Section 2.2(b) hereof.

 

Section 2.2            Revolving Credit Commitment.

 

(a)           Revolving Loans.  Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Lenders shall make a Revolving Loan
or Revolving Loans to US Borrower or a Foreign Borrower in such amount or
amounts as Administrative Borrower, through an Authorized Officer, may from time
to time request, but not exceeding in aggregate principal amount at any time
outstanding hereunder the Revolving Credit Commitment, when such Revolving Loans
are combined with the Letter of Credit Exposure and the Swing Line Exposure;
provided that Borrowers shall not request any Alternate Currency Loan (and the
Lenders shall not be obligated to make an Alternate Currency Loan) if, after
giving effect thereto, the Alternate Currency Exposure would exceed the
Alternate Currency Maximum Amount).  Borrowers shall have the option, subject to
the terms and conditions set forth herein, to borrow Revolving Loans, maturing
on the last day of the Commitment Period, by means of any combination of Base
Rate Loans, Eurodollar Loans or Alternate Currency Loans.  With respect to each
Alternate Currency Loan, US Borrower or the appropriate Foreign Borrower, as
applicable, shall receive all of the proceeds of such Alternate Currency Loan in
one Alternate Currency and repay such Alternate Currency Loan in the same
Alternate Currency.  Subject to the provisions of this Agreement, Borrowers
shall be entitled under this Section 2.2(a) to borrow Revolving Loans, repay the
same in whole or in part and re-borrow Revolving Loans hereunder at any time and
from time to time during the Commitment Period.

 

(b)           Letters of Credit.

 

(i)            Generally.  Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Fronting Lender shall, in its own
name, on behalf of the Lenders, issue such Letters of Credit for the account of
US Borrower or a Domestic Guarantor of Payment, as Administrative Borrower may
from time to time request.  Administrative Borrower shall not request any Letter
of Credit (and the Fronting Lender shall not be obligated to issue any Letter of
Credit) if, after giving effect thereto, (A) the Letter of Credit Exposure would
exceed the Letter of Credit Commitment, (B) the Revolving Credit Exposure would
exceed the Revolving Credit Commitment, or (C) with respect to a request for a
Letter of Credit to be issued in an Alternate Currency, the Alternate Currency
Exposure would exceed the Alternate Currency Maximum Amount.  The issuance of
each Letter of Credit shall confer upon each Lender the benefits and liabilities
of a participation consisting of an undivided pro rata interest in the Letter of
Credit to the extent of such Lender’s Commitment Percentage.

 

(ii)           Request for Letter of Credit.  Each request for a Letter of
Credit shall be delivered to Agent (and to the Fronting Lender, if the Fronting
Lender is a Lender other than Agent) by an Authorized Officer not later than
1:00 P.M. (Eastern time) three Business Days prior to the date of the proposed
issuance of the Letter of Credit.  Each such request shall be in a form
acceptable to Agent (and the Fronting Lender, if the Fronting Lender is a Lender
other than Agent) and shall specify the face amount thereof,

 

30

--------------------------------------------------------------------------------


 

the account party, the beneficiary, the requested date of issuance, amendment,
renewal or extension, the expiry date thereof, the Alternate Currency if a
Letter of Credit denominated in an Alternate Currency is requested, and the
nature of the transaction or obligation to be supported thereby.  Concurrently
with each such request, Administrative Borrower, and any Domestic Guarantor of
Payment for whose account the Letter of Credit is to be issued, shall execute
and deliver to the Fronting Lender an appropriate application and agreement,
being in the standard form of the Fronting Lender for such letters of credit, as
amended to conform to the provisions of this Agreement if required by Agent. 
Agent shall give the Fronting Lender and each Lender notice of each such request
for a Letter of Credit.

 

(iii)          Standby Letters of Credit Fees.  With respect to each Letter of
Credit and the drafts thereunder, if any, whether issued for the account of US
Borrower or any Domestic Guarantor of Payment, US Borrower agrees to (A) pay to
Agent, for the pro rata benefit of the Lenders, a non-refundable commission
based upon the face amount of such Letter of Credit, which shall be paid
quarterly in arrears, on each Regularly Scheduled Payment Date, at a rate per
annum equal to the Applicable Margin for LIBOR Fixed Rate Loans (in effect on
such Regularly Scheduled Payment Date) multiplied by the undrawn face amount of
such Letter of Credit; (B) pay to Agent, for the sole benefit of the Fronting
Lender, an additional Letter of Credit fee, which shall be paid on each date
that such Letter of Credit shall be issued, amended or renewed at the rate of
one-eighth percent (1/8%) of the face amount of such Letter of Credit; and
(C) pay to Agent, for the sole benefit of the Fronting Lender, such other
issuance, amendment, renewal, negotiation, draw, acceptance, telex, courier,
postage and similar transactional fees as are customarily charged by the
Fronting Lender in respect of the issuance and administration of similar letters
of credit under its fee schedule as in effect from time to time.

 

(iv)          Refunding of Letters of Credit with Revolving Loans.  Whenever a
Letter of Credit shall be drawn, US Borrower shall promptly reimburse the
Fronting Lender for the amount drawn.  In the event that the amount drawn shall
not have been reimbursed by US Borrower on the date of the drawing of such
Letter of Credit, at the sole option of Agent (and the Fronting Lender, if the
Fronting Lender is a Lender other than Agent), US Borrower shall be deemed to
have requested a Revolving Loan, subject to the provisions of Sections
2.2(a) and 2.5 hereof (other than the requirement set forth in
Section 2.5(d) hereof), in the amount drawn (or the Dollar Equivalent with
respect to a Letter of Credit funded in an Alternative Currency).  Such
Revolving Loan shall be evidenced by the Revolving Credit Notes (or, if a Lender
has not requested a Revolving Credit Note, by the records of Agent and such
Lender).  Each Lender agrees to make a Revolving Loan on the date of such
notice, subject to no conditions precedent whatsoever.  Each Lender acknowledges
and agrees that its obligation to make a Revolving Loan pursuant to
Section 2.2(a) hereof when required by this Section 2.2(b)(iv) shall be absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to Agent, for the account of the Fronting
Lender, of the proceeds of such Revolving Loan shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated.  US Borrower irrevocably authorizes

 

31

--------------------------------------------------------------------------------


 

and instructs Agent to apply the proceeds of any borrowing pursuant to this
Section 2.2(b)(iv) to reimburse, in full (other than the Fronting Lender’s pro
rata share of such borrowing), the Fronting Lender for the amount drawn on such
Letter of Credit.  Each such Revolving Loan shall be deemed to be a Base Rate
Loan.  Each Lender is hereby authorized to record on its records relating to its
Revolving Credit Note (or, if such Lender has not requested a Revolving Credit
Note, its records relating to Revolving Loans) such Lender’s pro rata share of
the amounts paid and not reimbursed on the Letters of Credit.

 

(v)           Participation in Letters of Credit.  If, for any reason, Agent
(and the Fronting Lender if the Fronting Lender is a Lender other than Agent)
shall be unable to or, in the opinion of Agent, it shall be impracticable to,
convert any Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, or if the amount not reimbursed is a Letter of Credit drawn in an
Alternate Currency, Agent (and the Fronting Lender if the Fronting Lender is a
Lender other than Agent) shall have the right to request that each Lender fund a
participation in the amount due (or the Dollar Equivalent with respect to a
Letter of Credit in an Alternate Currency) with respect to such Letter of
Credit, and Agent shall promptly notify each Lender thereof (by facsimile or
telephone, confirmed in writing).  Upon such notice, but without further action,
the Fronting Lender hereby agrees to grant to each Lender, and each Lender
hereby agrees to acquire from the Fronting Lender, an undivided participation
interest in the amount due with respect to such Letter of Credit in an amount
equal to such Lender’s Commitment Percentage of the principal amount due with
respect to such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to Agent, for the account of the
Fronting Lender, such Lender’s ratable share of the amount due with respect to
such Letter of Credit (determined in accordance with such Lender’s Commitment
Percentage).  Each Lender acknowledges and agrees that its obligation to acquire
participations in the amount due under any Letter of Credit that is drawn but
not reimbursed by Borrowers pursuant to this Section 2.2(b)(v) shall be absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated.  Each Lender shall comply with its obligation under this
Section 2.2(b)(v) by wire transfer of immediately available funds (in Dollars,
in the Dollar Equivalent for amounts drawn in such Alternate Currency), in the
same manner as provided in Section 2.5 hereof with respect to Revolving Loans. 
Each Lender is hereby authorized to record on its records such Lender’s pro rata
share of the amounts paid and not reimbursed on the Letters of Credit.  In
addition, each Lender agrees to risk participate in the Existing Letters of
Credit as provided in subsection (vi) below.

 

(vi)          Existing Letters of Credit.  Schedule 2.2 hereto contains a
description of all letters of credit outstanding on, and to continue in effect
after, the Closing Date. Each such letter of credit issued by a bank that is or
becomes a Lender under this Agreement on the Closing Date (each, an “Existing
Letter of Credit”) shall constitute a “Letter of Credit” for all purposes of
this Agreement, issued, for purposes of subsection (v) above,

 

32

--------------------------------------------------------------------------------


 

on the Closing Date.  US Borrower, Agent and the Lenders hereby agree that, from
and after such date, the terms of this Agreement shall apply to the Existing
Letters of Credit, superseding any other agreement theretofore applicable to
them to the extent inconsistent with the terms hereof.  Notwithstanding anything
to the contrary in any reimbursement agreement applicable to the Existing
Letters of Credit, the fees payable in connection with each Existing Letter of
Credit to be shared with the Lenders shall accrue from the Closing Date at the
rate provided in this subsection (vi).

 

(vii)         Auto-Renewal Letters of Credit.  If Administrative Borrower so
requests, a Letter of Credit shall have an automatic renewal provision; provided
that any Letter of Credit that has an automatic renewal provision must permit
Agent (or the Fronting Lender if the Fronting Lender is a Lender other than
Agent) to prevent any such renewal by giving prior notice to the beneficiary
thereof not later than thirty (30) days prior to the renewal date of such Letter
of Credit.  Once any such Letter of Credit that has automatic renewal provisions
has been issued, the Revolving Lenders shall be deemed to have authorized (but
may not require) Agent (and the Fronting Lender) to permit at any time the
renewal of such Letter of Credit to an expiry date not later than one year after
the last day of the Commitment Period.

 

(viii)        Letters of Credit Outstanding Beyond the Commitment Period.  If
any Letter of Credit is outstanding upon the termination of the Commitment,
then, upon such termination, US Borrower shall deposit with Agent, for the
benefit of the Fronting Lender, with respect to all outstanding Letters of
Credit, either cash or a Supporting Letter of Credit, which, in each case, is
(A) in an amount equal to one hundred five percent (105%) of the undrawn amount
of the outstanding Letters of Credit, and (B) free and clear of all rights and
claims of third parties.  The cash shall be deposited in an escrow account at a
financial institution designated by the Fronting Lender.  The Fronting Lender
shall be entitled to withdraw (with respect to the cash) or draw (with respect
to the Supporting Letter of Credit) amounts necessary to reimburse the Fronting
Lender for payments to be made under the Letters of Credit and any fees and
expenses associated with such Letters of Credit, or incurred pursuant to the
reimbursement agreements with respect to such Letters of Credit.  US Borrower
shall also execute such documentation as Agent or the Fronting Lender may
reasonably require in connection with the survival of the Letters of Credit
beyond the Commitment or this Agreement.  After expiration of all undrawn
Letters of Credit, the Supporting Letter of Credit or the remainder of the cash,
as the case may be, shall promptly be returned to Administrative Borrower.

 

(ix)          Requests for Letters of Credit When One or More Lenders are
Affected Lenders.  If a Letter of Credit is requested at such time that a Lender
is an Affected Lender hereunder, then (A) such Letter of Credit shall be issued
to the extent that Agent (and the Fronting Lender) shall have entered into
satisfactory (to Agent) arrangements (including, without limitation, the posting
of cash collateral by the Affected Lender) with US Borrower or such Affected
Lender to eliminate or mitigate the reimbursement risk with respect to such
Affected Lender, or (B) Agent shall issue a Letter of Credit in an amount that
is the amount of the requested Letter of Credit less the Commitment Percentage
of such Affected Lender times the amount of the requested Letter of Credit.

 

33

--------------------------------------------------------------------------------


 

(x)           Letters of Credit Issued and Outstanding When One or More Lenders
are Affected Lenders.  With respect to any Letters of Credit that have been
issued and are outstanding at the time any Lender is an Affected Lender, Agent
(and the Fronting Lender) shall have the right to request that US Borrower or
such Affected Lender cash collateralize, in form and substance satisfactory to
Agent (and the Fronting Lender), such Letters of Credit so as to eliminate or
mitigate the reimbursement risk with respect to such Affected Lender.

 

(c)           Swing Loans.

 

(i)            Generally.

 

(A)          Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Swing Line Lender shall make a Swing Loan or Swing Loans
to US Borrower in such amount or amounts as Administrative Borrower, through an
Authorized Officer, may from time to time request; provided that Administrative
Borrower shall not request any Swing Loan if, after giving effect thereto,
(1) the Revolving Credit Exposure would exceed the Revolving Credit Commitment
or (2) the Swing Line Exposure would exceed the Swing Line Commitment.  Each
Swing Loan shall be due and payable on the Swing Loan Maturity Date applicable
thereto.  Each Swing Loan shall be made in Dollars.  US Borrower may prepay
Swing Loans in accordance with Section 2.7 hereof.

 

(B)          Notwithstanding any provision herein to the contrary and to the
extent applicable, in the event the Swing Line Lender and US Borrower have
agreed in writing (and the parties hereby acknowledge that any such agreement by
US Borrower shall be made at its sole discretion), that up to $10,000,000 of the
Swing Line Commitment may be used to automatically draw and repay Swing Loans
(subject to the limitations set forth herein) pursuant to cash management
arrangements between US Borrower and the Swing Line Lender (the “Sweep
Arrangement”).  Principal and interest on Swing Loans deemed requested pursuant
to the Sweep Arrangement shall be paid pursuant to the terms and conditions
agreed to between US Borrower and the Swing Line Lender (without any deduction,
setoff or counterclaim whatsoever).  The borrowing and disbursement provisions
set forth in Section 2.5 hereof and any other provision hereof with respect to
the timing or amount of payments on the Swing Loans (other than the requirement
that all Swing Loans be paid no later than the last day of the Commitment
Period) shall not be applicable to any portion of the Swing Loans made and
prepaid pursuant to the Sweep Arrangement.  Unless sooner paid pursuant to the
provisions hereof or the provisions of the Sweep Arrangement, the principal
amount of all Swing Loans made pursuant to the Sweep Arrangement shall be paid
in full, together with accrued interest thereon, on the last day of the
Commitment Period.

 

(ii)           Refunding of Swing Loans.  If the Swing Line Lender so elects, by
giving notice to Administrative Borrower and the Lenders, US Borrower agrees
that the Swing Line Lender shall have the right, in its sole discretion, to
require that any Swing Loan be

 

34

--------------------------------------------------------------------------------


 

refinanced as a Revolving Loan.  Such Revolving Loan shall be a Base Rate Loan
unless otherwise requested by and available to US Borrower hereunder.  Upon
receipt of such notice by Administrative Borrower and the Lenders, US Borrower
shall be deemed, on such day, to have requested a Revolving Loan in the
principal amount of the Swing Loan in accordance with Sections 2.2(a) and 2.5
hereof (other than the requirement set forth in Section 2.5(d) hereof).  Such
Revolving Loan shall be evidenced by US Borrower Revolving Credit Notes (or, if
a Lender has not requested a US Borrower Revolving Credit Note, by the records
of Agent and such Lender).  Each Lender agrees to make a Revolving Loan on the
date of such notice, subject to no conditions precedent whatsoever.  Each Lender
acknowledges and agrees that such Lender’s obligation to make a Revolving Loan
pursuant to Section 2.2(a) hereof when required by this Section 2.2(c)(ii) is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to Agent, for the account of
the Swing Line Lender, of the proceeds of such Revolving Loan shall be made
without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated.  US Borrower irrevocably authorizes and
instructs Agent to apply the proceeds of any borrowing pursuant to this
Section 2.2(c)(ii) to repay in full such Swing Loan.  Each Lender is hereby
authorized to record on its records relating to its US Borrower Revolving Credit
Note (or, if such Lender has not requested a US Borrower Revolving Credit Note,
its records relating to Revolving Loans) such Lender’s pro rata share of the
amounts paid to refund such Swing Loan.

 

(iii)          Participation in Swing Loans.  If, for any reason, the Swing Line
Lender is unable to or, in the opinion of Agent, it is impracticable to, convert
any Swing Loan to a Revolving Loan pursuant to the preceding Section 2.2(c)(ii),
then on any day that a Swing Loan is outstanding (whether before or after the
maturity thereof), Agent shall have the right to request that each Lender fund a
participation in such Swing Loan, and Agent shall promptly notify each Lender
thereof (by facsimile or telephone, confirmed in writing).  Upon such notice,
but without further action, the Swing Line Lender hereby agrees to grant to each
Lender, and each Lender hereby agrees to acquire from the Swing Line Lender, an
undivided participation interest in the right to share in the payment of such
Swing Loan in an amount equal to such Lender’s Commitment Percentage of the
principal amount of such Swing Loan.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to Agent, for the benefit of the
Swing Line Lender, such Lender’s ratable share of such Swing Loan (determined in
accordance with such Lender’s Commitment Percentage).  Each Lender acknowledges
and agrees that its obligation to acquire participations in Swing Loans pursuant
to this Section 2.2(c)(iii) is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation, the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated.  Each Lender
shall comply with its obligation under this Section 2.2(c)(iii) by wire transfer
of immediately available

 

35

--------------------------------------------------------------------------------


 

funds, in the same manner as provided in Section 2.5 hereof with respect to
Revolving Loans to be made by such Lender.

 

(iv)          Requests for Swing Loan When One or More Lenders are Affected
Lenders.  If a Swing Loan is requested at such time that a Lender is an Affected
Lender hereunder, then (A) such Swing Loan shall be issued to the extent that
Agent shall have entered into satisfactory (to Agent) arrangements (including,
without limitation, the posting of cash collateral by the Affected Lender) with
US Borrower or such Affected Lender to eliminate or mitigate the reimbursement
risk with respect to such Affected Lender, or (B) Agent shall issue a Swing Loan
in an amount that is the amount of the requested Swing Loan less the Commitment
Percentage of such Affected Lender times the amount of the requested Swing Loan.

 

(v)           Swing Loans Outstanding When One or More Lenders are Affected
Lenders.  With respect to any Swing Loans that are outstanding at the time any
Lender is an Affected Lender, Agent shall have the right to request that US
Borrower or such Affected Lender cash collateralize, in form and substance
satisfactory to Agent, such Swing Loans so as to eliminate or mitigate the
reimbursement risk with respect to such Affected Lender.

 

Section 2.3            Interest.

 

(a)           Revolving Loans.

 

(i)            Base Rate Loan.  The appropriate Borrower or Borrowers shall pay
interest on the unpaid principal amount of a Base Rate Loan outstanding from
time to time from the date thereof until paid at the Derived Base Rate from time
to time in effect.  Interest on such Base Rate Loan shall be payable, commencing
June 30, 2013, and continuing on each Regularly Scheduled Payment Date
thereafter and at the maturity thereof.

 

(ii)           LIBOR Fixed Rate Loans.  The appropriate Borrower or Borrowers
shall pay interest on the unpaid principal amount of each LIBOR Fixed Rate Loan
outstanding from time to time, fixed in advance on the first day of the Interest
Period applicable thereto through the last day of the Interest Period applicable
thereto (but subject to changes in the Applicable Margin for LIBOR Fixed Rate
Loans), at the Derived LIBOR Fixed Rate.  Interest on such LIBOR Fixed Rate Loan
shall be payable on each Interest Adjustment Date with respect to an Interest
Period (provided that if an Interest Period shall exceed three months, the
interest must be paid every three months, commencing three months from the
beginning of such Interest Period).

 

(b)           Swing Loans.  US Borrower shall pay interest to Agent, for the
sole benefit of the Swing Line Lender (and any Lender that shall have purchased
a participation in such Swing Loan), on the unpaid principal amount of each
Swing Loan outstanding from time to time from the date thereof until paid at the
Derived Base Rate from time to time in effect.  Interest on each Swing Loan
shall be payable on the Swing Loan Maturity Date applicable thereto.  Each Swing
Loan shall bear interest for a minimum of one day.

 

36

--------------------------------------------------------------------------------


 

(c)           Default Rate.  Anything herein to the contrary notwithstanding, if
an Event of Default shall occur, upon the election of Agent or the Required
Lenders (i) the principal of each Loan and the unpaid interest thereon shall
bear interest, until paid, at the Default Rate, (ii) the fee for the aggregate
undrawn amount of all issued and outstanding Letters of Credit shall be
increased by two percent (2%) in excess of the rate otherwise applicable
thereto, and (iii) in the case of any other amount not paid when due from
Borrowers hereunder or under any other Loan Document, such amount shall bear
interest at the Default Rate; provided that, (A) during an Event of Default
under Section 7.1 or 7.11 hereof, the applicable Default Rate shall apply
without any election or action on the part of Agent or any Lender, and (B) if
any such Event of Default is waived in writing by the Required Lenders (and no
other Event of Default shall exist), any increase in interest rates or fees
instituted pursuant to this Section 2.3(c) shall be rescinded as of the date of
such waiver.

 

(d)           Limitation on Interest.

 

(i)            Generally.  In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Administrative Borrower for distribution
to Borrowers, as appropriate.  In determining whether the interest contracted
for, charged, or received by Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (A) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (B) exclude voluntary prepayments and the effects thereof, and
(C) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations.

 

(ii)           Foreign Jurisdiction Interest.  If any provision of this
Agreement or any other Loan Document would obligate any Foreign Borrower to make
any payment of interest or other amount payable to (including for the account
of) any Lender in an amount, or calculated at a rate, that would be prohibited
by law or would result in a receipt by such Lender of interest at a criminal
rate then, notwithstanding such provision, such amount or rate shall be deemed
to have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by such Lender of interest at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows:  (A) first, by reducing the
amount or rate of interest required to be paid to such Lender under this
Article II; and (B) thereafter, by reducing any fees, commissions, premiums and
other amounts required to be paid to such Lender that would constitute interest
for purposes of the applicable statute.  Notwithstanding the foregoing, and
after giving effect to all adjustments contemplated thereby, if a Lender shall
have received an amount in excess of the maximum amount permitted by such
statute, then the Lender shall pay an amount equal to such excess to such
Foreign Borrower.  Any amount or rate of interest referred to in this Article II
with respect to the foreign extensions of credit shall be determined in
accordance with

 

37

--------------------------------------------------------------------------------


 

generally accepted actuarial practices and principles as an effective annual
rate of interest over the term that such extensions of credit remain outstanding
on the assumption that any charges, fees or expenses that fall within the
meaning of “interest” shall, if they relate to a specific period of time, be
pro-rated over that period of time and otherwise be pro-rated over the
Commitment Period and, in the event of a dispute, a certificate of an actuary
appointed by Agent (and reasonably acceptable to US Borrower) shall be
conclusive for the purposes of such determination.

 

Section 2.4            Evidence of Indebtedness.

 

(a)           US Borrower Revolving Loans.  Upon the request of a Lender, to
evidence the obligation of US Borrower to repay the Revolving Loans made by such
Lender and to pay interest thereon, US Borrower shall execute a US Borrower
Revolving Credit Note, payable to the order of such Lender in the principal
amount equal to its Commitment Percentage of the Revolving Credit Commitment,
or, if less, the aggregate unpaid principal amount of Revolving Loans made by
such Lender; provided that the failure of a Lender to request a US Borrower
Revolving Credit Note shall in no way detract from US Borrower’s obligations to
such Lender hereunder.

 

(b)           Foreign Borrower Revolving Loans.  Upon the request of a Lender,
to evidence the obligation of each Foreign Borrower to repay the Revolving Loans
made by such Lender to such Foreign Borrower and to pay interest thereon, each
such Foreign Borrower shall execute a Foreign Borrower Revolving Credit Note,
payable to the order of such Lender in the principal amount equal to its
Commitment Percentage of the Revolving Credit Commitment, or, if less, the
aggregate unpaid principal amount of Revolving Loans made by such Lender to such
Foreign Borrower; provided that the failure of a Lender to request a Foreign
Borrower Revolving Credit Note shall in no way detract from such Foreign
Borrower’s obligations to such Lender hereunder.

 

(c)           Swing Loans.  Upon the request of the Swing Line Lender, to
evidence the obligation of US Borrower to repay the Swing Loans and to pay
interest thereon, US Borrower shall execute a Swing Line Note, payable to the
order of the Swing Line Lender in the principal amount of the Swing Line
Commitment, or, if less, the aggregate unpaid principal amount of Swing Loans
made by the Swing Line Lender; provided that the failure of the Swing Line
Lender to request a Swing Line Note shall in no way detract from US Borrower’s
obligations to the Swing Line Lender hereunder.

 

Section 2.5            Notice of Credit Event; Funding of Loans.

 

(a)           Notice of Credit Event.  Administrative Borrower, through an
Authorized Officer, shall provide to Agent a Notice of Loan prior to
(i) 1:00 P.M. (Eastern time) on the proposed date of borrowing of, or conversion
of a Loan to, a Base Rate Loan, (ii) 1:00 P.M. (Eastern time) three Business
Days prior to the proposed date of borrowing of, continuation of or conversion
of a Loan to, a Eurodollar Loan, (iii) 1:00 P.M. (Eastern time) four Business
Days prior to the proposed date of borrowing of an Alternate Currency Loan, and
(iv) 3:00 P.M. (Eastern time) on the proposed date of borrowing of a Swing Loan;
provided however, that an Authorized Officer of Administrative Borrower may
verbally request a Loan, so long as a Notice of Loan is received

 

38

--------------------------------------------------------------------------------


 

by the end of the same Business Day, and, if Agent or any Lender provides funds
or initiates funding based upon such verbal request, US Borrower shall bear the
risk with respect to any information regarding such funding that is later
determined to have been incorrect.  Administrative Borrower shall comply with
the notice provisions set forth in Section 2.2(b) hereof with respect to Letters
of Credit.

 

(b)           Funding of Loans.  Agent shall notify each Lender of the date,
amount, type of currency and Interest Period (if applicable) promptly upon the
receipt of a Notice of Loan (other than for a Swing Loan, or a Revolving Loan to
be funded as a Swing Loan), and, in any event, by 3:00 P.M. (Eastern time) on
the date such Notice of Loan is received.  On the date that the Credit Event set
forth in such Notice of Loan is to occur, each such Lender shall provide to
Agent, not later than 4:00 P.M. (Eastern time), the amount in Dollars, or, with
respect to an Alternate Currency, in the applicable Alternate Currency, in
federal or other immediately available funds, required of it.  If Agent shall
elect to advance the proceeds of such Loan prior to receiving funds from such
Lender, Agent shall have the right, upon prior notice to Administrative
Borrower, to debit any account of the appropriate Borrower or otherwise receive
such amount from the appropriate Borrower, promptly after demand, in the event
that such Lender shall fail to reimburse Agent in accordance with this
subsection.  Agent shall also have the right to receive interest from such
Lender at the Federal Funds Effective Rate in the event that such Lender shall
fail to provide its portion of the Loan on the date requested and Agent shall
elect to provide such funds.

 

(c)           Conversion and Continuation of Loans.

 

(i)            At the request of Administrative Borrower to Agent, subject to
the notice and other provisions of this Section 2.5, the Lenders shall convert a
Base Rate Loan to one or more Eurodollar Loans at any time and shall convert a
Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date applicable
thereto.  Swing Loans may be converted by the Swing Line Lender to Revolving
Loans in accordance with Section 2.2(c)(ii) hereof.  No Alternate Currency Loan
may be converted to a Base Rate Loan or Eurodollar Loan and no Base Rate Loan or
Eurodollar Loan may be converted to an Alternate Currency Loan.

 

(ii)           At the request of Administrative Borrower to Agent, subject to
the notice and other provisions of this Section 2.5, the Lenders shall continue
one or more Eurodollar Loans as of the end of the applicable Interest Period as
a new Eurodollar Loan with a new Interest Period.

 

(d)           Minimum Amount for Loans.  Each request for:

 

(i)            a Base Rate Loan shall be in an amount of not less than Five
Hundred Thousand Dollars ($500,000), increased by increments of One Hundred
Thousand Dollars ($100,000);

 

(ii)           a LIBOR Fixed Rate Loan shall be in an amount (or, with respect
to an Alternate Currency Loan, such approximately comparable amount as shall
result in an amount rounded to the nearest whole number) of not less than Five
Hundred Thousand

 

39

--------------------------------------------------------------------------------


 

Dollars ($500,000), increased by increments of Five Hundred Thousand Dollars
($500,000) (or, with respect to an Alternate Currency Loan, such approximately
comparable amount as shall result in an amount rounded to the nearest whole
number); and

 

(iii)                               a Swing Loan shall be in an amount of not
less than Two Hundred Fifty Thousand Dollars ($250,000).

 

(e)                                  Interest Periods.  Administrative Borrower
shall not request that LIBOR Fixed Rate Loans be outstanding for more than ten
(10) different Interest Periods at the same time.

 

(f)                                   Advancing of Non Pro-Rata Revolving
Loans.  Notwithstanding anything in this Agreement to the contrary, if Borrowers
request a Revolving Loan pursuant to Section 2.5(a) hereof (and all conditions
precedent set forth in Section 4.1 hereof are met) at a time when one or more
Lenders are Defaulting Lenders, Agent shall have the option, in its sole
discretion, to require (and, at the request of US Borrower, shall require) the
non-Defaulting Lenders to honor such request by making a non pro-rata Revolving
Loan to the appropriate Borrower in an amount equal to (i) the amount requested
by such Borrower, minus (ii) the portions of such Revolving Loan that should
have been made by such Defaulting Lenders.  For purposes of such Revolving
Loans, the Lenders that are making such Revolving Loan shall do so in proportion
to their Commitment Percentages of the amount requested by such Borrower.  For
the avoidance of doubt, in no event shall the aggregate outstanding principal
amount of Loans made by a Lender (other than Swing Loans made by the Swing Line
Lender), when combined with such Lender’s pro rata share, if any, of the Letter
of Credit Exposure and the Swing Line Exposure, be in excess of the Revolving
Amount for such Lender.

 

Section 2.6                                    Payment on Loans and Other
Obligations.

 

(a)                                 Payments Generally.  Each payment made
hereunder by a Credit Party shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever.

 

(b)                                 Payments in Alternate Currency.  With
respect to any Alternate Currency Loan, all payments (including prepayments) to
any Lender of the principal of or interest on such Alternate Currency Loan shall
be made in the same Alternate Currency as the original Loan.  For clarification,
the amount outstanding on any Alternate Currency Loan for purposes of repayment
on the last day of the applicable Interest Period shall be measured in the
Alternate Currency and not by the Dollar Equivalent of such amount.  With
respect to any Alternate Currency Letter of Credit, all payments to the Fronting
Lender (and to any Lender that shall have funded its participation in such
Letter of Credit) shall be made in the Dollar Equivalent (as determined on the
date of drawing of such Letter of Credit) of the amount of such Alternate
Currency Letter of Credit.  All such payments shall be remitted by the
appropriate Borrower to Agent, at the address of Agent for notices referred to
in Section 11.4 hereof (or at such other office or account as designated in
writing by Agent to Administrative Borrower), for the account of the Lenders (or
the Fronting Lender or the Swing Line Lender, as appropriate) not later than
2:00 P.M. (Eastern time) on the due date thereof in same day funds.  Any such
payments received by Agent after

 

40

--------------------------------------------------------------------------------


 

2:00 P.M. (Eastern time) shall be deemed to have been made and received on the
next Business Day.

 

(c)                                  Payments in Dollars.  With respect to
(i) any Loan (other than an Alternate Currency Loan), or (ii) any other payment
to Agent and the Lenders that shall not be covered by subsection (b) above, all
such payments (including prepayments) to Agent of the principal of or interest
on such Loan or other payment, including but not limited to principal, interest,
fees or any other amount owed by Borrowers under this Agreement, shall be made
in Dollars.  All payments described in this subsection (c) shall be remitted to
Agent, at the address of Agent for notices referred to in Section 11.4 hereof
for the account of the Lenders (or the Fronting Lender or the Swing Line Lender,
as appropriate) not later than 2:00 P.M. (Eastern time) on the due date thereof
in immediately available funds.  Other than with respect to payments made by
wire transfer that are released by the appropriate Borrower by 2:00 P.M.
(Eastern time), any such payments received by Agent (or the Fronting Lender or
the Swing Line Lender) after 2:00 P.M. (Eastern time) shall be deemed to have
been made and received on the next Business Day.

 

(d)                                 Payments to Lenders.  Upon Agent’s receipt
of payments hereunder, Agent shall immediately distribute to each Lender its
(except with respect to Swing Loans, which shall be paid to the Swing Line
Lender and any Lender that has funded a participation in the Swing Loans, or,
with respect to Letters of Credit, certain of which payments shall be paid to
the Fronting Lender) ratable shares, if any, of the amount of principal,
interest, and commitment and other fees received by Agent for the account of
such Lender.  Payments received by Agent in Dollars shall be delivered to the
Lenders in Dollars in immediately available funds.  Payments received by Agent
in any Alternate Currency shall be delivered to the Lenders in such Alternate
Currency in same day funds.  Each Lender shall record any principal, interest or
other payment, the principal amounts of Base Rate Loans, LIBOR Fixed Rate Loans,
Swing Loans and Letters of Credit, the type of currency for each Loan, all
prepayments and the applicable dates, including Interest Periods, with respect
to the Loans made, and payments received by such Lender, by such method as such
Lender may generally employ; provided that failure to make any such entry shall
in no way detract from the obligations of Borrowers under this Agreement or any
Note.  The aggregate unpaid amount of Loans, types of Loans, Interest Periods
and similar information with respect to the Loans and Letters of Credit set
forth on the records of Agent shall be rebuttably presumptive evidence with
respect to such information, including the amounts of principal, interest and
fees owing to each Lender.

 

(e)                                  Timing of Payments.  Whenever any payment
to be made hereunder, including, without limitation, any payment to be made on
any Loan, shall be stated to be due on a day that is not a Business Day, such
payment shall be made on the next Business Day and such extension of time shall
in each case be included in the computation of the interest payable on such
Loan; provided that, with respect to a LIBOR Fixed Rate Loan, if the next
Business Day shall fall in the succeeding calendar month, such payment shall be
made on the preceding Business Day and the relevant Interest Period shall be
adjusted accordingly.

 

(f)                                   Affected Lender.  To the extent that Agent
receives any payments or other amounts for the account of an Affected Lender, at
the discretion of Agent, such Affected Lender shall be deemed to have requested
that Agent use such payment or other amount (or any portion thereof, at the
discretion of Agent) first, to cash collateralize its unfunded risk
participation in

 

41

--------------------------------------------------------------------------------


 

Swing Loans and the Letters of Credit pursuant to Sections 2.2(b)(iv),
2.2(c)(iii), and 2.5(b) hereof, and, with respect to any Defaulting Lender,
second, to fulfill its obligations to make Loans.

 

(g)                                  Payment of Non Pro-Rata Revolving Loans. 
Notwithstanding anything in this Agreement to the contrary, at the sole
discretion of Agent, in order to pay Revolving Loans made to a Borrower that
were not advanced pro rata by the Lenders, any payment of any Loan may first be
applied to such Revolving Loans of such Borrower that were not advanced pro
rata.

 

Section 2.7                                    Prepayment.

 

(a)                                 Right to Prepay.

 

(i)                                     Borrowers shall have the right at any
time or from time to time to prepay, on a pro rata basis for all of the Lenders
(except with respect to Swing Loans, which shall be paid to the Swing Line
Lender and any Lender that has funded a participation in such Swing Loan), all
or any part of the principal amount of the Loans then outstanding, as designated
by Administrative Borrower. Such payment shall include interest accrued on the
amount so prepaid to the date of such prepayment and any amount payable under
Article III hereof with respect to the amount being prepaid.  Subject to payment
of amounts set forth under Article III hereof, prepayments of Loans shall be
without any premium or penalty.

 

(ii)                                  Borrowers shall have the right, at any
time or from time to time, to prepay, for the benefit of the Swing Line Lender
(and any Lender that has funded a participation in such Swing Loan), all or any
part of the principal amount of the Swing Loans then outstanding, as designated
by Administrative Borrower, plus interest accrued on the amount so prepaid to
the date of such prepayment.

 

(iii)                               Notwithstanding anything in this Section 2.7
or otherwise to the contrary, at the discretion of Agent, in order to prepay
Revolving Loans to a Borrower that were not advanced pro rata by all of the
Lenders, any prepayment of a Loan shall first be applied to Revolving Loans made
to such Borrower by the Lenders during any period in which a Defaulting Lender
or Insolvent Lender shall exist.

 

(b)                                 Notice of Prepayment.  Administrative
Borrower shall give Agent (i) notice of prepayment of a Base Rate Loan or Swing
Loan by no later than 1:00 P.M. (Eastern time) on the Business Day on which such
prepayment is to be made and (ii) written notice of prepayment of a LIBOR Fixed
Rate Loan by no later than 1:00 P.M. (Eastern time) three Business Days before
the Business Day on which such prepayment is to be made.

 

(c)                                  Minimum Amount.  Each prepayment of a LIBOR
Fixed Rate Loan shall be in the principal amount of not less than the lesser of
One Million Dollars ($1,000,000) or the principal amount of such Loan (or, with
respect to an Alternate Currency Loan, the Dollar Equivalent (rounded to a
comparable amount) of such amount), or, with respect to a Swing Loan, the
principal balance of such Swing Loan, except in the case of a mandatory payment
pursuant to Section 2.11(d) or Article III hereof.

 

42

--------------------------------------------------------------------------------


 

Section 2.8                                    Commitment and Other Fees.

 

(a)                                 Commitment Fee.  US Borrower shall pay to
Agent, for the ratable account of the Lenders as a consideration for the
Revolving Credit Commitment, a commitment fee from the Closing Date to and
including the last day of the Commitment Period, payable quarterly, at a rate
per annum equal to (i) the Applicable Commitment Fee Rate in effect on the
payment date, multiplied by (ii) (A) the average daily Revolving Amount in
effect during such quarter, minus (B) the average daily Revolving Credit
Exposure (exclusive of the Swing Line Exposure) during such quarter.  The
commitment fee shall be payable in arrears, on June 30, 2013 and continuing on
each Regularly Scheduled Payment Date thereafter, and on the last day of the
Commitment Period.

 

(b)                                 Other Fee.  US Borrower shall pay to Wells
Fargo Securities, LLC or its Affiliates, for its or their respective benefit,
the fees set forth in the Fee Letter.

 

Section 2.9                                    Modifications to Commitment.

 

(a)                                 Optional Reduction of Revolving Credit
Commitment.  Borrowers may at any time and from time to time permanently reduce
in whole or ratably in part the Revolving Amount to an amount not less than the
then existing Revolving Credit Exposure, by giving Agent not fewer than three
Business Days’ written notice of such reduction; provided that any such partial
reduction shall be in an aggregate amount, for all of the Lenders, of not less
than Five Million Dollars ($5,000,000), increased in increments of One Million
Dollars ($1,000,000).  Agent shall promptly notify each Lender of the date of
each such reduction and such Lender’s proportionate share thereof.  After each
such reduction, the commitment fees payable hereunder shall be calculated upon
the Revolving Amount as so reduced.  If Borrowers reduce in whole the Revolving
Amount, on the effective date of such reduction (the appropriate Borrowers
having prepaid in full the unpaid principal balance, if any, of the Loans,
together with all interest (if any) and commitment and other fees accrued and
unpaid with respect thereto, and provided that no Letter of Credit Exposure or
Swing Line Exposure shall exist), all of the Revolving Credit Notes shall be
delivered to Agent marked “Canceled” and Agent shall redeliver such Revolving
Credit Notes to Administrative Borrower.  Any partial reduction in the Revolving
Amount shall be effective during the remainder of the Commitment Period.

 

(b)                                 Increase in Commitment.  At any time during
the Commitment Increase Period, Administrative Borrower may request that Agent
and the Lenders (i) increase the Revolving Credit Commitment (any such increase,
an “Incremental Revolving Credit Increase”) and/or (ii) provide one or more
incremental term loan commitments (any such incremental term loan commitment, an
“Incremental Term Loan Commitment”) to make one or more term loan (any such term
loan, an “Incremental Term Loan”), in an aggregate principal amount for all such
Incremental Revolving Credit Increases and Incremental Term Loans incurred
during the term of this Agreement not to exceed Three Hundred Million Dollars
($300,000,000).  Each such request for an Incremental Revolving Credit Increase
and/or Incremental Term Loan, as applicable, shall be in an amount of at least
Ten Million Dollars ($10,000,000), increased by increments of One Million
Dollars ($1,000,000), and may be made by either (x) increasing, for one or more
Lenders, with their prior written consent, their respective Revolving Credit
Commitments and/or the addition of an Incremental Term Loan Commitment, and/or
(y) including one or more

 

43

--------------------------------------------------------------------------------


 

Additional Lenders, each with a new commitment under the Revolving Credit
Commitment or with an Incremental Term Loan Commitment, as applicable, as a
party to this Agreement (each an “Additional Commitment” and, collectively, the
“Additional Commitments”); provided that existing Lenders (other than any
“institutional” lender) shall be given the first opportunity to provide
Additional Commitments.  Each Incremental Term Loan may be made as a term loan
“A” to be made by one or more Lenders or Additional Lenders and/or a term loan
“B” to be made by one or more “institutional” lenders on customary terms
determined by Agent, US Borrower and such Additional Lenders, Lenders or
lenders, as applicable.

 

(c)                                  Lender Assumption.  During the Commitment
Increase Period, all of the Lenders agree that Agent, in its sole discretion,
may permit one or more Additional Commitments upon satisfaction of the following
requirements: (A) each Additional Lender, if any, shall execute an Additional
Lender Assumption Agreement, (B) Agent shall provide to Administrative Borrower
and each Lender a revised Schedule 1 to this Agreement, including revised
Commitment Percentages for each of the Lenders, if appropriate, at least three
Business Days prior to the date of the effectiveness of such Additional
Commitments (each an “Additional Lender Assumption Effective Date”), and
(C) Borrowers shall execute and deliver to Agent and the Lenders such
replacement or additional Revolving Credit Notes as shall be required by Agent
(and requested by the Lenders).  The Lenders hereby authorize Agent to execute
each Additional Lender Assumption Agreement on behalf of the Lenders.  On each
Additional Lender Assumption Effective Date, the Lenders shall make adjustments
among themselves with respect to the Revolving Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of Agent, in
order to reallocate among such Lenders such outstanding amounts, based on the
revised Commitment Percentages and to otherwise carry out fully the intent and
terms of this Section 2.9(b) (and the appropriate Borrower shall pay to the
Lenders any amounts that would be payable pursuant to Section 3.3 hereof if such
adjustments among the Lenders would cause a prepayment of one or more Eurodollar
Loans).  In connection therewith, it is understood and agreed that the Revolving
Amount of any Lender will not be increased (or decreased except pursuant to
Section 2.9(a) hereof) without the prior written consent of such Lender. 
Administrative Borrower shall not request any Incremental Revolving Credit
Increase or Incremental Term Loan pursuant to this Section 2.9(b) if a Default
or an Event of Default shall then exist, or, after giving pro forma effect to
any such Incremental Revolving Credit Increase or Incremental Term Loan
(including a pro forma calculation of the financial covenants set forth in
Section 5.7 hereof) would exist.

 

(d)                                 Modifications to Commitments.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes Agent on its behalf, and without further consent, to
enter into amendments or modifications to this Agreement or any of the other
Loan Documents or to enter into additional Loan Documents as Agent reasonably
deems appropriate in order to effectuate the terms of Section 2.9(a) hereof
(including, without limitation, as applicable, (i) to permit the Incremental
Term Loans and the Incremental Revolving Credit Increases to share ratably in
the benefits of this Agreement and the other Loan Documents and (ii) to include
the Incremental Term Loan Commitments and the Incremental Revolving Credit
Increase, as applicable, or outstanding Incremental Term Loans and outstanding
Incremental Revolving Credit Increase, as applicable, in any determination of
(A) Required Lenders or (B) similar required lender terms applicable thereto).

 

44

--------------------------------------------------------------------------------


 

Section 2.10                             Computation of Interest and Fees.  With
the exception of Base Rate Loans, interest on Loans, Letter of Credit fees,
Related Expenses and commitment and other fees and charges hereunder shall be
computed on the basis of a year having three hundred sixty (360) days and
calculated for the actual number of days elapsed.  With respect to Base Rate
Loans, interest shall be computed on the basis of a year having three hundred
sixty-five (365) days or three hundred sixty-six (366) days, as the case may be,
and calculated for the actual number of days elapsed.

 

Section 2.11                             Mandatory Payments.

 

(a)                                 Revolving Credit Exposure.  If, at any time,
the Revolving Credit Exposure shall exceed the Revolving Credit Commitment, US
Borrower (and the appropriate Foreign Borrowers) shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Revolving Loans sufficient to bring the Revolving Credit
Exposure within the Revolving Credit Commitment.

 

(b)                                 Swing Line Exposure.  If, at any time, the
Swing Line Exposure shall exceed the Swing Line Commitment, US Borrower shall,
as promptly as practicable, but in no event later than the next Business Day,
pay an aggregate principal amount of the Swing Loans sufficient to bring the
Swing Line Exposure within the Swing Line Commitment.

 

(c)                                  Alternate Currency Exposure.  If, at any
time, the Alternate Currency Exposure shall exceed the Alternate Currency
Maximum Amount, US Borrower (and the appropriate Foreign Borrowers) shall, as
promptly as practicable, but in no event later than the next Business Day, pay
an aggregate principal amount of the Alternate Currency Loans sufficient to
bring the Alternate Currency Exposure within the Alternate Currency Maximum
Amount.

 

(d)                                 Application of Mandatory Payments.  Unless
otherwise designated by Borrowers, each prepayment pursuant to Section 2.11(a),
(b) or (c) hereof shall be applied in the following order (i) first, on a pro
rata basis for the Lenders, to outstanding Base Rate Loans, (ii) second, on a
pro rata basis for the Lenders, to outstanding Eurodollar Loans, and
(iii) third, on a pro rata basis for the Lenders, to outstanding Alternate
Currency Loans; provided that, if the outstanding principal amount of any LIBOR
Fixed Rate Loan shall be reduced to an amount less than the minimum amount set
forth in Section 2.5(d) hereof as a result of such prepayment, then such LIBOR
Fixed Rate Loan shall be converted into a Base Rate Loan on the date of such
prepayment.  Any prepayment of a LIBOR Fixed Rate Loan pursuant to this
Section 2.11 shall be subject to the prepayment provisions set forth in
Article III hereof.

 

Section 2.12                             Liability of Borrowers.

 

(a)                                 Joint and Several Liability.  Each Borrower
hereby authorizes Administrative Borrower or any other Borrower to request Loans
or Letters of Credit hereunder.  Each Borrower acknowledges and agrees that
Agent and the Lenders are entering into this Agreement at the request of each
Borrower and with the understanding that US Borrower is and shall remain fully
liable, jointly and severally, for payment in full of the Obligations, and each
Foreign Borrower is and shall remain fully liable for payment in full of the
Obligations of any other Foreign Borrower, as set forth in the Loan Documents. 
Each Borrower agrees that it is receiving or will

 

45

--------------------------------------------------------------------------------


 

receive a direct pecuniary benefit for each Loan made or Letter of Credit issued
hereunder (including the Obligations of Foreign Borrowers through Article XI
hereof).

 

(b)                                 Appointment of Administrative Borrower. 
Each Borrower hereby irrevocably appoints Administrative Borrower as the
borrowing agent and attorney-in-fact for all Borrowers, which appointment shall
remain in full force and effect unless and until Agent shall have received prior
written notice signed by each Borrower that such appointment has been revoked
and that another Borrower has been appointed Administrative Borrower.  Each
Borrower hereby irrevocably appoints and authorizes Administrative Borrower to
(i) provide Agent with all notices with respect to Loans and Letters of Credit
obtained for the benefit of any Borrower and all other notices and instructions
under this Agreement, (ii) take such action as Administrative Borrower deems
appropriate on its behalf to obtain Loans and Letters of Credit, and
(iii) exercise such other powers as are reasonably incidental thereto to carry
out the purposes of this Agreement.  It is understood that the handling of the
Collateral of Borrowers in a combined fashion, as more fully set forth herein,
is done solely as an accommodation to Borrowers in order to utilize the
collective borrowing powers of Borrowers in the most efficient and economical
manner and at their request, and that neither Agent nor any Lender shall incur
liability to any Borrower as a result hereof.  Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Collateral in a
combined fashion since the successful operation of each Borrower is dependent on
the continued successful performance of the integrated group.

 

(c)                                  Maximum Liability of Each Foreign Borrower
and Rights of Contribution.  Anything in this Agreement or any other Loan
Document to the contrary notwithstanding, in no event shall the maximum
liability of any Foreign Borrower exceed the maximum amount that (after giving
effect to the incurring of the obligations hereunder and to any rights to
contribution of such Foreign Borrower from other Affiliates of such Foreign
Borrower) would not render the rights to payment of Agent and the Lenders
hereunder void, voidable or avoidable under any applicable fraudulent transfer
law.  Borrowers hereby agree as among themselves that, in connection with the
payments made hereunder, each Foreign Borrower shall have a right of
contribution from each other Borrower in accordance with applicable law.  Such
contribution rights shall be waived until such time as the Secured Obligations
(other than (i) contingent obligations which by their terms survive the
termination of this Agreement and (ii) obligations and liabilities under Bank
Product Agreements or Hedge Agreements as to which arrangements satisfactory to
the applicable Lender (or an entity that is an affiliate of such Lender) shall
have been made) have been irrevocably paid in full, and no Borrower shall
exercise any such contribution rights until the Secured Obligations have been
irrevocably paid in full (other than (i) contingent obligations which by their
terms survive the termination of this Agreement and (ii) obligations and
liabilities under Bank Product Agreements or Hedge Agreements as to which
arrangements satisfactory to the applicable Lender (or an entity that is an
affiliate of such Lender) shall have been made).

 

(d)                                 Waivers of Each Borrower.  In the event that
any obligation of any Borrower under this Agreement is deemed to be an agreement
by such Borrower to answer for the debt or default of another Credit Party or as
an hypothecation of property as security therefor, each Borrower represents and
warrants that (i) no representation has been made to such Borrower as to the
creditworthiness of such other Credit Party, and (ii) such Borrower has
established adequate means of obtaining from such other Credit Party on a
continuing basis, financial or

 

46

--------------------------------------------------------------------------------


 

other information pertaining to such other Credit Party’s financial condition. 
Each Borrower expressly waives, except as expressly required under this
Agreement, diligence, demand, presentment, protest and notice of every kind and
nature whatsoever, consents to the taking by Agent and the Lenders of any
additional security of another Credit Party for the obligations secured hereby,
or the alteration or release in any manner of any security of another Credit
Party now or hereafter held in connection with the Obligations, and consents
that Agent, the Lenders and any other Credit Party may deal with each other in
connection with such obligations or otherwise, or alter any contracts now or
hereafter existing between them, in any manner whatsoever, including without
limitation the renewal, extension, acceleration or changes in time for payment
of any such obligations or in the terms or conditions of any security held. 
Agent and the Lenders are hereby expressly given the right, at their option, to
proceed in the enforcement of any of the Obligations independently of any other
remedy or security they may at any time hold in connection with such obligations
secured and it shall not be necessary for Agent and the Lenders to proceed upon
or against or exhaust any other security or remedy before proceeding to enforce
their rights against such Borrower.  Each Borrower further subordinates any
right of subrogation, reimbursement, exoneration, contribution, indemnification,
setoff or other recourse in respect of sums paid to Agent and the Lenders by any
other Credit Party until such time as the Commitment has been terminated and the
Secured Obligations have been repaid in full (other than (i) contingent
obligations which by their terms survive the termination of this Agreement and
(ii) obligations and liabilities under Bank Product Agreements or Hedge
Agreements as to which arrangements satisfactory to the applicable Lender (or an
entity that is an affiliate of such Lender) shall have been made).

 

(e)                                  Liability of Foreign Borrowers and Foreign
Guarantors of Payment.  Anything herein to the contrary notwithstanding, no
Foreign Borrower or Foreign Guarantor of Payment shall at any time be liable for
the Indebtedness of US Borrower under this Agreement (exclusive of Indebtedness
of the Foreign Borrowers that is guaranteed by US Borrower under this
Agreement).

 

Section 2.13                             Addition of Foreign Borrowers and
Foreign Guarantors of Payment.

 

(a)                                 Addition of Foreign Borrower.  At the
request of Administrative Borrower (with at least fifteen (15) days prior
written notice to Agent and the Lenders) and the approval of Agent, in its
reasonable discretion, a Foreign Subsidiary of US Borrower that shall not then
be a Foreign Borrower may become a Foreign Borrower hereunder, provided that all
of the following requirements shall have been met to the satisfaction of Agent:

 

(i)                                     such Foreign Subsidiary shall be a
Wholly-Owned Subsidiary of US Borrower or shall be a Foreign Subsidiary of which
US Borrower owns, directly or indirectly, at least eighty percent (80%) of the
equity interests and eighty percent (80%) of the equity interests entitled to
vote;

 

(ii)                                  such Foreign Subsidiary (A) shall be
organized under the laws of an Approved Foreign Jurisdiction, and (B) shall not
be organized under the laws of a jurisdiction for which any Lender (that is
organized in the United States) has provided notice to Agent that it is illegal
for such Lender, or violates the policies of such Lender

 

47

--------------------------------------------------------------------------------


 

(in such Lender’s reasonable interpretation of such policies), to lend into such
foreign jurisdiction;

 

(iii)                               US Borrower and each Domestic Guarantor of
Payment shall have guaranteed the obligations of such Foreign Subsidiary under
this Agreement pursuant to the terms of a Guaranty of Payment;

 

(iv)                              such Foreign Subsidiary shall have executed an
Additional Foreign Borrower Assumption Agreement and appropriate Foreign
Borrower Revolving Credit Notes (for Lenders requesting Notes);

 

(v)                                 if required pursuant to Section 5.21 hereof,
one or more Foreign Affiliates of such Foreign Subsidiary shall become a Foreign
Guarantor of Payment, and shall have executed a Guaranty of Payment with respect
to the obligations of such Foreign Subsidiary; and

 

(vi)                              such Foreign Subsidiary that shall become a
Foreign Borrower shall have provided to Agent such corporate governance and
authorization documents and an opinion of counsel and any other documents and
items (including, without limitation, such information as any Lender may request
pursuant to Section 11.13 hereof) as may be deemed necessary or advisable by
Agent (including an amendment to this Agreement), all of the foregoing to be in
form and substance reasonably satisfactory to Agent.

 

(b)                                 Addition of Foreign Guarantor of Payment. 
At the request of Administrative Borrower (with at least fifteen (15) days prior
written notice to Agent and the Lenders) and the approval of Agent, in its
reasonable discretion, a Foreign Subsidiary of US Borrower that shall not then
be a Foreign Guarantor of Payment may become a Foreign Guarantor of Payment
hereunder, provided that all of the following requirements shall have been met
to the satisfaction of Agent:

 

(i)                                     Administrative Borrower shall have
provided to Agent a written request that such Foreign Subsidiary be designated
as a Foreign Guarantor of Payment pursuant to the terms of this Agreement;

 

(ii)                                  such Foreign Subsidiary shall be a
Wholly-Owned Subsidiary of US Borrower or shall be a Foreign Subsidiary of which
US Borrower owns, directly or indirectly, at least eighty percent (80%) of the
equity interests and eighty percent (80%) of the equity interests entitled to
vote;

 

(iii)                               such Foreign Subsidiary shall have executed
a Guaranty of Payment with respect to the obligations of one or more Foreign
Borrowers as may be required by Agent (provided that there shall be no adverse
tax consequences or adverse legal impact); and

 

(iv)                              such Foreign Subsidiary that shall become a
Foreign Guarantor of Payment shall have provided to Agent such corporate
governance and authorization documents and an opinion of counsel and any other
documents and items as may be deemed necessary or advisable by Agent (including
an amendment to this Agreement), all of the foregoing to be in form and
substance reasonably satisfactory to Agent.

 

48

--------------------------------------------------------------------------------


 

(c)                                  Additional Credit Party Bound by
Provisions.  Upon satisfaction by Administrative Borrower and any such Foreign
Subsidiary of the requirements set forth in subsections (a) and (b) above, as
applicable, Agent shall promptly notify Administrative Borrower and the Lenders,
whereupon such Foreign Subsidiary shall be designated a “Foreign Borrower” or
“Foreign Guarantor of Payment”, as applicable, pursuant to the terms and
conditions of this Agreement, and such Foreign Subsidiary shall become bound by
all representations, warranties, covenants, provisions and conditions of this
Agreement and each other Loan Document applicable to the Foreign Borrowers or
Foreign Guarantors of Payment, as the case may be, as if such Foreign Borrower
or Foreign Guarantor of Payment had been the original party making such
representations, warranties and covenants.

 

(d)                                 Alternative Structures.  Agent, the Lenders
and Borrowers agree that, if the addition of a Foreign Borrower or Foreign
Guarantor of Payment pursuant to this Section 2.13 would result in a requirement
by such Foreign Borrower or Foreign Guarantor of Payment to pay to any Lenders
additional amounts pursuant to Section 3.2 hereof, then Agent, the Lenders and
Borrowers agree to use reasonable efforts to designate a different lending
office or otherwise propose an alternate structure that would avoid the need
for, or reduce the amount of, such additional amounts so long as the same would
not, in the reasonable judgment of Agent and the Lenders, be otherwise
disadvantageous to Agent and the Lenders.

 

(e)                                  Provisions Relating to the Addition of
Foreign Borrowers.  To the extent that a Foreign Borrower is added pursuant to
this Section 2.13, and the fully executed Foreign Borrower Assumption Agreement
with respect to such Foreign Borrower contains additional legal requirements,
terms and conditions applicable to extensions of credit to such Foreign Borrower
in the applicable jurisdiction of such Foreign Borrower (as determined by Agent
in its reasonable discretion), this Agreement shall be automatically amended
solely to incorporate such additional legal requirements, terms and provisions.

 

Section 2.14                             Grant of Additional Security Interests
from US Borrower and Domestic Guarantors of Payment.  No later than forty-five
(45) days (unless such time period is extended by Agent in writing) after the FB
Threshold Date, US Borrower and each Domestic Guarantor of Payment shall execute
and deliver to Agent such additional or replacement Security Documents (to be
prepared by Agent) and take such additional action, as Agent may deem necessary
or appropriate in order to create and perfect a Lien in favor of Agent, for the
benefit of the Lenders, in all tangible and intangible assets of the Credit
Parties or such thereof as Agent may deem necessary or appropriate (specifically
excluding (i) US Borrower’s headquarters at 9197 Peoria Street, Englewood,
Colorado, (ii) all leasehold interests in real and personal property and
(iii) motor vehicles); provided that upon the cessation of the conditions
resulting in a FB Threshold Date for four (4) consecutive fiscal quarters
following any such FB Threshold Date, Agent, at the request and expense of US
Borrower, shall terminate such replacement Security Documents and all applicable
financing statements shall be amended to reflect such termination.

 

Section 2.15                             Extension of Commitment. 
Contemporaneously with the delivery of the financial statements required
pursuant to Section 5.3(b) hereof, US Borrower may deliver a Request for
Extension, requesting that the Lenders extend the Commitment Period for an
additional year.  Each such extension shall require the unanimous written
consent of all of the Lenders and shall be upon such terms and conditions as may
be agreed to by Agent, Borrowers

 

49

--------------------------------------------------------------------------------


 

and the Lenders.  US Borrower shall pay any reasonable attorneys’ fees or other
reasonable expenses of Agent in connection with the documentation of any such
extension, as well as such other fees as may be agreed upon between Borrowers
and Agent.

 

ARTICLE III.  ADDITIONAL PROVISIONS RELATING TO
LIBOR FIXED RATE LOANS; INCREASED CAPITAL; TAXES

 

Section 3.1                                    Requirements of Law.

 

(a)                                 If, after the Closing Date, (i) the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof by a Governmental Authority, or (ii) the compliance by any
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority:

 

(A)                               shall subject any Lender to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit or any
LIBOR Fixed Rate Loan made by it, or change the basis of taxation of payments to
such Lender in respect thereof (except for Taxes and Excluded Taxes which are
governed by Section 3.2 hereof);

 

(B)                               shall impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender that is not otherwise included in the determination of the
Eurodollar Rate or the Alternate Currency Rate; or

 

(C)                               shall impose on such Lender any other
condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining LIBOR Fixed Rate Loans or
issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, US Borrower
(and any Foreign Borrower to which such Loan was made) shall pay to such Lender,
promptly after receipt of a written request therefor, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this subsection (a), such Lender shall promptly notify
Administrative Borrower (with a copy to Agent) of the event by reason of which
it has become so entitled.

 

(b)                                 If any Lender shall have determined that,
after the Closing Date, the adoption of or any change in any Requirement of Law
regarding capital adequacy or in the interpretation or application thereof by a
Governmental Authority or compliance by such Lender or any corporation
controlling such Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder, or under or
in respect of any Letter of Credit, to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration the policies of such Lender or such corporation with

 

50

--------------------------------------------------------------------------------


 

respect to capital adequacy), then from time to time, upon submission by such
Lender to Administrative Borrower (with a copy to Agent) of a written request
therefor (which shall include the method for calculating such amount), US
Borrower (and any Foreign Borrower to which such Loan was made) shall promptly
pay or cause to be paid to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.

 

(c)                                  A certificate as to any additional amounts
payable pursuant to this Section 3.1 submitted by any Lender to Administrative
Borrower (with a copy to Agent) shall be conclusive absent manifest error.  In
determining any such additional amounts, such Lender may use any method of
averaging and attribution that it (in its reasonable discretion) shall deem
applicable.  The obligations of Borrowers pursuant to this Section 3.1 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.  Administrative Borrower shall not be required
to compensate a Lender pursuant to this Section 3.1 for any increased costs or
reductions to the extent such Lender notifies Administrative Borrower thereof
more than ninety (90) days after such Lender becomes aware of such right to
additional compensation (except that, if the circumstances giving rise to such
increased costs or reductions are retroactive, then the ninety (90) day period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(d)                                 Notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case in respect of this clause
(ii) pursuant to Basel III, shall, in each case, be deemed to be a change in
Requirement of Law under subsection (a) above and/or a change in law, rule or
regulation (or any provision thereof) regarding capital adequacy under
subsection (b) above, as applicable, regardless of the date enacted, adopted or
issued.

 

Section 3.2                                    Taxes.

 

(a)                                 All payments made by any Credit Party under
any Loan Document shall be made free and clear of, and without deduction or
withholding for or on account of any Taxes or Other Taxes.  If any Taxes or
Other Taxes are required to be deducted or withheld from any amounts payable to
Agent or any Lender hereunder, the amounts so payable to Agent or such Lender
shall be increased to the extent necessary to yield to Agent or such Lender
(after deducting, withholding and payment of all Taxes and Other Taxes) interest
or any such other amounts payable hereunder at the rates or in the amounts
specified in the Loan Documents.

 

(b)                                 Whenever any Taxes or Other Taxes are
required to be withheld and paid by a Credit Party, such Credit Party shall
timely withhold and pay such taxes to the relevant Governmental Authorities.  As
promptly as possible thereafter, Administrative Borrower shall send to Agent for
its own account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by such Credit Party
showing payment thereof or other evidence of payment reasonably acceptable to
Agent or such Lender.  If such Credit Party shall fail to pay any Taxes or Other
Taxes when due to the appropriate

 

51

--------------------------------------------------------------------------------


 

Governmental Authority or fails to remit to Agent the required receipts or other
required documentary evidence, US Borrower and such Credit Party shall indemnify
Agent and the appropriate Lenders on demand for any incremental Taxes or Other
Taxes paid or payable by Agent or such Lender as a result of any such failure.

 

(c)                                  If any Lender shall be so indemnified by a
Credit Party, such Lender shall use reasonable efforts to obtain the benefits of
any refund, deduction or credit for any taxes or other amounts with respect to
the amount paid by such Credit Party and shall reimburse such Credit Party to
the extent, but only to the extent, that such Lender shall receive a refund with
respect to the amount paid by such Credit Party or an effective net reduction in
taxes or other governmental charges (including any taxes imposed on or measured
by the total net income of such Lender) of the United States or any state or
subdivision or any other Governmental Authority thereof by virtue of any such
deduction or credit, after first giving effect to all other deductions and
credits otherwise available to such Lender.  If, at the time any audit of such
Lender’s income tax return is completed, such Lender determines, based on such
audit, that it shall not have been entitled to the full amount of any refund
reimbursed to such Credit Party as aforesaid or that its net income taxes shall
not have been reduced by a credit or deduction for the full amount reimbursed to
such Credit Party as aforesaid, such Credit Party, upon request of such Lender,
shall promptly pay to such Lender the amount so refunded to which such Lender
shall not have been so entitled, or the amount by which the net income taxes of
such Lender shall not have been so reduced, as the case may be.

 

(d)                                 Each Lender that is not (i) a citizen or
resident of the United States of America, (ii) a corporation, partnership or
other entity created or organized in or under the laws of the United States of
America (or any jurisdiction thereof), or (iii) an estate or trust that is
subject to federal income taxation regardless of the source of its income (any
such Person, a “Non-U.S. Lender”) shall deliver to Administrative Borrower and
Agent two copies of either U.S. Internal Revenue Service Form W-8BEN,
Form W-8IMY or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a statement with
respect to such interest and two copies of a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by Credit Parties under this
Agreement and the other Loan Documents.  Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement or
such other Loan Document.  In addition, each Non-U.S. Lender shall deliver such
forms or appropriate replacements promptly upon the obsolescence or invalidity
of any form previously delivered by such Non-U.S. Lender.  Each Non-U.S. Lender
shall promptly notify Administrative Borrower at any time it determines that
such Lender is no longer in a position to provide any previously delivered
certificate to Administrative Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose).  Notwithstanding any
other provision of this subsection (e), a Non-U.S. Lender shall not be required
to deliver any form pursuant to this subsection (e) that such Non-U.S. Lender is
not legally able to deliver.

 

(e)                                  A Lender that is entitled to an exemption
from or reduction of non-U.S. withholding tax under the law of the jurisdiction
in which a Foreign Borrower is located, or any treaty to which such jurisdiction
is a party, with respect to payments under any Loan Document

 

52

--------------------------------------------------------------------------------


 

shall use reasonable efforts to deliver to Administrative Borrower (with a copy
to Agent), at the time or times prescribed by applicable law or reasonably
requested by Administrative Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided, that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

 

(f)                                   The agreements in this Section 3.2 shall
survive the termination of the Loan Documents and the payment of the Loans and
all other amounts payable hereunder.

 

Section 3.3                                    Funding Losses.  US Borrower (and
the appropriate Foreign Borrower) agrees to indemnify each Lender, promptly
after receipt of a written request therefor, and to hold each Lender harmless
from, any loss or expense that such Lender may sustain or incur as a consequence
of (a) default by a Borrower in making a borrowing of, conversion into or
continuation of LIBOR Fixed Rate Loans after such Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) requesting
the same in accordance with the provisions of this Agreement, (b) default by a
Borrower in making any prepayment of or conversion from LIBOR Fixed Rate Loans
after such Borrower has given a notice (including a written or verbal notice
that is subsequently revoked) thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of a LIBOR Fixed Rate Loan on a day
that is not the last day of an Interest Period applicable thereto, (d) any
conversion of a Eurodollar Loan to a Base Rate Loan on a day that is not the
last day of an Interest Period applicable thereto, or (e) any compulsory
assignment of such Lender’s interests, rights and obligations under this
Agreement pursuant to Section 11.3(c) hereof.  Such indemnification shall be in
an amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amounts so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the appropriate London interbank market, along with any
administration fee charged by such Lender.  A certificate as to any amounts
payable pursuant to this Section 3.3 submitted to Administrative Borrower (with
a copy to Agent) by any Lender shall be conclusive absent manifest error.  The
obligations of Borrowers pursuant to this Section 3.3 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

Section 3.4                                    Change of Lending Office.  Each
Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.1 or 3.2(a) hereof with respect to such Lender, it will,
if requested by Administrative Borrower, use reasonable efforts (subject to
overall policy considerations of such Lender) to designate another lending
office (or an affiliate of such Lender, if practical for such Lender) for any
Loans affected by such event with the object of avoiding the consequences of
such event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no

 

53

--------------------------------------------------------------------------------


 

economic, legal or regulatory disadvantage; and provided, further, that nothing
in this Section 3.4 shall affect or postpone any of the obligations of any
Borrower or the rights of any Lender pursuant to Section 3.1 or 3.2(a) hereof.

 

Section 3.5                                    Eurodollar Rate or Alternate
Currency Rate Lending Unlawful; Inability to Determine Rate.

 

(a)                                 If any Lender shall determine (which
determination shall, upon notice thereof to Administrative Borrower and Agent,
be conclusive and binding on Borrowers) that, after the Closing Date, (i) the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or (ii) any Governmental Authority asserts that it is unlawful, for
such Lender to make or continue any Loan as, or to convert (if permitted
pursuant to this Agreement) any Loan into, a LIBOR Fixed Rate Loan, the
obligations of such Lender to make, continue or convert any such LIBOR Fixed
Rate Loan shall, upon such determination, be suspended until such Lender shall
notify Agent that the circumstances causing such suspension no longer exist, and
all outstanding LIBOR Fixed Rate Loans payable to such Lender shall
automatically convert (if conversion is permitted under this Agreement) into a
Base Rate Loan, or be repaid (if no conversion is permitted) at the end of the
then current Interest Periods with respect thereto or sooner, if required by law
or such assertion.

 

(b)                                 If Agent or the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurodollar Rate or Alternate Currency Rate for any requested Interest Period
with respect to a proposed LIBOR Fixed Rate Loan, or that the Eurodollar Rate or
Alternate Currency Rate for any requested Interest Period with respect to a
proposed LIBOR Fixed Rate Loan does not adequately and fairly reflect the cost
to the Lenders of funding such Loan, Agent will promptly so notify
Administrative Borrower and each Lender.  Thereafter, the obligation of the
Lenders to make or maintain such LIBOR Fixed Rate Loan shall be suspended until
Agent (upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, Administrative Borrower may revoke any pending request
for a borrowing of, conversion to or continuation of such LIBOR Fixed Rate Loan
or, failing that, will be deemed to have converted such request into a request
for a borrowing of a Base Rate Loan in the amount specified therein.

 

Section 3.6                                    Replacement of Lenders. 
Administrative Borrower shall be permitted to replace any Lender that requests
reimbursement for amounts owing pursuant to Section 3.1 or 3.2(a) hereof, or
asserts its inability to make a LIBOR Fixed Rate Loan pursuant to Section 3.5
hereof; provided that (a) such replacement does not conflict with any
Requirement of Law, (b) no Default or Event of Default shall have occurred and
be continuing at the time of such replacement, (c) prior to any such
replacement, such Lender shall have taken no action under Section 3.4 hereof so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 3.1 or 3.2(a) hereof or, if it has taken any action, such request has
still been made, (d) the replacement financial institution shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement and assume all commitments and obligations of such
replaced Lender, (e) the appropriate Borrowers shall be liable to such replaced
Lender under Section 3.3 hereof if any LIBOR Fixed Rate Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (f) the replacement Lender, if not already a Lender,
shall be satisfactory to Agent, (g) the

 

54

--------------------------------------------------------------------------------


 

replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 12.10 hereof (provided that Borrowers (or the
succeeding Lender, if such Lender is willing) shall be obligated to pay the
assignment fee referred to therein), and (h) until such time as such replacement
shall be consummated, the appropriate Borrowers shall pay all additional amounts
(if any) required pursuant to Section 3.1 or 3.2(a) hereof, as the case may be.

 

Section 3.7                                    Discretion of Lenders as to
Manner of Funding.  Notwithstanding any provision of this Agreement to the
contrary, each Lender shall be entitled to fund and maintain its funding of all
or any part of such Lender’s Loans in any manner such Lender deems to be
appropriate; it being understood, however, that for the purposes of this
Agreement all determinations hereunder shall be made as if such Lender had
actually funded and maintained each Eurodollar Loan or Alternate Currency Loan
during the applicable Interest Period for such Loan through the purchase of
deposits having a maturity corresponding to such Interest Period and bearing an
interest rate equal to the Eurodollar Rate or Alternate Currency Rate, as
applicable, for such Interest Period.  In addition, each Lender may, at its
option, fund its portion of a Loan requested by a Foreign Borrower to Agent by
causing any foreign or domestic branch or affiliate of such Lender to provide
such funding; provided that any exercise of such option shall not affect the
obligation of such Foreign Borrower to repay such Loan in accordance with the
terms of this Agreement, and such Lender and its affiliate or branch shall
cooperate and communicate with Agent in order to coordinate such arrangement.

 

ARTICLE IV.  CONDITIONS PRECEDENT

 

Section 4.1                                    Conditions to Each Credit Event. 
The obligation of the Lenders, the Fronting Lender and the Swing Line Lender to
participate in any Credit Event shall be conditioned, in the case of each Credit
Event, upon the following:

 

(a)                                 all conditions precedent as listed in
Section 4.2 hereof required to be satisfied prior to the first Credit Event
shall have been satisfied prior to or as of the first Credit Event;

 

(b)                                 Administrative Borrower shall have submitted
a Notice of Loan (or with respect to a Letter of Credit, complied with the
provisions of Section 2.2(b)(ii) hereof) and otherwise complied with Section 2.5
hereof;

 

(c)                                  no Default or Event of Default shall then
exist or immediately after such Credit Event would exist;

 

(d)                                 no condition or event shall have occurred
that Agent or the Required Lenders determine has or is reasonably likely to have
a Material Adverse Effect;

 

(e)                                  each of the representations and warranties
contained in Article VI hereof shall be true in all material respects as if made
on and as of the date of such Credit Event, except to the extent that any
thereof expressly relate to an earlier date; and

 

(f)                                   with respect to each request by Borrowers
for an Alternate Currency Loan or for a Letter of Credit to be issued in an
Alternate Currency, there shall not have occurred any change in any national or
international financial, political or economic conditions or currency exchange
rates or exchange controls that, in the reasonable opinion of Agent and the
Required Lenders

 

55

--------------------------------------------------------------------------------


 

(and the Fronting Lender, with respect to any Letter of Credit to be issued in
an Alternate Currency) would make it impracticable for such Loan or Letter of
Credit to be denominated in the relevant Alternate Currency.

 

Each request by Administrative Borrower or any other Borrower for a Credit Event
shall be deemed to be a representation and warranty by Borrowers as of the date
of such request as to the satisfaction of the conditions precedent specified in
subsections (c), (d), (e) and (f) above.

 

Section 4.2                                    Conditions to the First Credit
Event.  US Borrower shall cause the following conditions to be satisfied on or
prior to the Closing Date.  The obligation of the Lenders, the Fronting Lender
and the Swing Line Lender to participate in the first Credit Event is subject to
US Borrower satisfying each of the following conditions prior to or concurrently
with such Credit Event:

 

(a)                                 Notes as Requested.  US Borrower shall have
executed and delivered to (i) each Lender requesting a US Borrower Revolving
Credit Note such Lender’s US Borrower Revolving Credit Note, and (ii) the Swing
Line Lender the Swing Line Note, if requested by the Swing Line Lender.

 

(b)                                 Guaranties of Payment.  Each Domestic
Guarantor of Payment shall have executed and delivered to Agent, for the benefit
of the Lenders, a Guaranty of Payment, in form and substance satisfactory to
Agent and the Lenders.

 

(c)                                  Security Agreements.  US Borrower and each
Domestic Guarantor of Payment shall have executed and delivered to Agent, for
the benefit of the Lenders, a Security Agreement and such other documents or
instruments, as may be reasonably required by Agent to create or perfect the
Liens of Agent, for the benefit of the Lenders, in the assets of such Credit
Party, all to be in form and substance reasonably satisfactory to Agent and the
Lenders.

 

(d)                                 Pledge Agreements.  US Borrower and each
Domestic Subsidiary that has a Foreign Subsidiary shall have (i) executed and
delivered to Agent, for the benefit of the Lenders, a Pledge Agreement, in form
and substance satisfactory to Agent, with respect to (A) sixty-five percent
(65%) of the voting shares of capital stock or other voting equity interests of
each First-Tier Material Foreign Subsidiary, and (B) one hundred percent (100%)
of all non-voting shares of capital stock or other non-voting equity interests
of each First-Tier Material Foreign Subsidiary, (ii) executed and delivered to
Agent, for the benefit of the Lenders, appropriate transfer powers for each of
the Pledged Securities with respect thereto, and (iii) delivered to Agent, for
the benefit of the Lenders, such Pledged Securities (to the extent such Pledged
Securities are certificated).

 

(e)                                  Lien Searches.  With respect to the
property owned or leased by each Credit Party, and any other property securing
the Obligations, US Borrower shall have caused to be delivered to Agent (i) the
results of Uniform Commercial Code lien searches, satisfactory to Agent and the
Lenders, (ii) the results of federal and state tax lien and judicial lien
searches, satisfactory to Agent and the Lenders, and (iii) Uniform Commercial
Code termination statements reflecting termination of all U.C.C. Financing
Statements previously filed by any Person and not expressly permitted pursuant
to Section 5.9 hereof.

 

56

--------------------------------------------------------------------------------


 

(f)                                   Officer’s Certificate, Resolutions,
Organizational Documents.  US Borrower shall have delivered to Agent an
officer’s certificate (or comparable domestic or foreign documents) certifying
the names of the officers of each Credit Party authorized to sign the Loan
Documents, together with the true signatures of such officers and certified
copies of (i) the resolutions of the board of directors (or comparable domestic
or foreign documents) of such Credit Party evidencing approval of the execution
and delivery of the Loan Documents and the execution of other Related Writings
to which such Credit Party is a party, and (ii) the Organizational Documents of
such Credit Party.

 

(g)                                  Good Standing and Full Force and Effect
Certificates.  US Borrower shall have delivered to Agent a good standing
certificate or full force and effect certificate (or comparable document, if
neither certificate is available in the applicable jurisdiction), as the case
may be, for each Credit Party, issued on or about the Closing Date by the
Secretary of State or comparable entity in the state or states where such Credit
Party is incorporated or formed.

 

(h)                                 Legal Opinion.  US Borrower shall have
delivered to Agent an opinion of counsel for US Borrower and each Domestic
Guarantor of Payment, in form and substance reasonably satisfactory to Agent and
the Lenders.

 

(i)                                     Borrower Investment Policy.  US Borrower
shall have delivered to Agent a copy of the Borrower Investment Policy.

 

(j)                                    Fee Letter and Other Fees.  US Borrower
shall have (i) executed and delivered to Agent, the Fee Letter and paid to Wells
Fargo Securities, LLC or its Affiliates, for their respective account, the fees
stated therein and (ii) paid all reasonable legal fees and expenses of Agent in
connection with the preparation and negotiation of the Loan Documents (which
legal fees and expenses of Agent shall be consistent with those set forth in the
Fee Letter and include all fees, charges and disbursements of counsel to Agent
to the extent invoiced in reasonable detail at least one (1) Business Day prior
to the Closing Date).

 

(k)                                 Closing Certificate.  US Borrower shall have
delivered to Agent and the Lenders an officer’s certificate certifying that, as
of the Closing Date, (i) all conditions precedent set forth in this Article IV
have been satisfied, (ii) no Default or Event of Default exists nor immediately
after the first Credit Event will exist, and (iii) each of the representations
and warranties contained in Article VI hereof are true and correct as of the
Closing Date.

 

(l)                                     Letter of Direction.  US Borrower shall
have delivered to Agent a letter of direction authorizing Agent, on behalf of
the Lenders, to disburse the proceeds of the Loans, which letter of direction
includes the authorization to transfer funds under this Agreement and the wire
instructions that set forth the locations to which such funds shall be sent.

 

(m)                             Miscellaneous.  US Borrower shall have provided
to Agent and the Lenders such other items and shall have satisfied such other
conditions as may be reasonably required by Agent or the Lenders.

 

ARTICLE V.  COVENANTS

 

57

--------------------------------------------------------------------------------


 

Section 5.1                                    Insurance.  Each Company shall
(a) maintain insurance to such extent and against such hazards and liabilities
as is commonly maintained by Persons similarly situated; and (b) within ten
(10) days of Agent’s written request, furnish to Agent such information about
such Company’s insurance as Agent may from time to time reasonably request,
which information shall be prepared in form and detail reasonably satisfactory
to Agent and certified by a Financial Officer.

 

Section 5.2                                    Money Obligations.  Each Company
shall pay in full (a) prior in each case to the date when material penalties
would attach, all material taxes, assessments and governmental charges and
levies (except only those so long as and to the extent that the same shall be
contested in good faith by appropriate and timely proceedings and for which
adequate provisions have been established in accordance with GAAP) for which it
may be or become liable or to which any or all of its properties may be or
become subject; (b) in the case of US Borrower and the Domestic Guarantors of
Payment, all of its material wage obligations to its employees in compliance
with the Fair Labor Standards Act (29 U.S.C. §§ 206-207) or any comparable
provisions, and, in the case of the Foreign Subsidiaries, those obligations
under foreign laws with respect to employee source deductions, obligations and
employer obligations to its employees; and (c) all of its other material
obligations calling for the payment of money (except only those so long as and
to the extent that the same shall be contested in good faith and for which
adequate provisions have been established in accordance with GAAP) before such
payment becomes overdue.

 

Section 5.3                                    Financial Statements and
Information.

 

(a)                                 Quarterly Financials.  Administrative
Borrower shall deliver to Agent, within forty-five (45) days after the end of
each of the first three quarterly periods of each fiscal year of US Borrower,
balance sheets of the Companies as of the end of such period and statements of
income (loss), stockholders’ equity and cash flow for the quarter and fiscal
year to date periods, all prepared on a Consolidated basis, in form and detail
satisfactory to Agent and certified by a Financial Officer of US Borrower.

 

(b)                                 Annual Audit Report.  Administrative
Borrower shall deliver to Agent, within ninety (90) days after the end of each
fiscal year of US Borrower, an annual audit report of the Companies for that
year prepared on a Consolidated basis, in form and detail satisfactory to Agent
and certified by an unqualified opinion of an independent public accountant
satisfactory to Agent, which report shall include balance sheets and statements
of income (loss), stockholders’ equity and cash-flow for that period.

 

(c)                                  Compliance Certificate.  Administrative
Borrower shall deliver to Agent concurrently with the delivery of the financial
statements set forth in Sections 5.3(a) and (b) hereof, a Compliance
Certificate.

 

(d)                                 Expected Earn-Out Amount.  Administrative
Borrower shall deliver to Agent, concurrently with the delivery of each
Compliance Certificate, a calculation of the Expected Earn-Out Amount for the
next twelve (12) month period.

 

58

--------------------------------------------------------------------------------


 

(e)                                  Pro-Forma Projections.  Administrative
Borrower shall deliver to Agent, within ninety (90) days after the end of each
fiscal year of US Borrower, annual pro-forma projections of the Companies for
the then current fiscal year, to be in form and detail acceptable to Agent.

 

(f)                                   Shareholder and SEC Documents. 
Administrative Borrower shall deliver to Agent, as soon as available, copies of
all notices, reports, definitive proxy or other statements and other documents
sent by US Borrower to its shareholders, to the holders of any of its debentures
or bonds or the trustee of any indenture securing the same or pursuant to which
they are issued, or sent by US Borrower (in final form) to any securities
exchange or over the counter authority or system, or to the SEC or any similar
federal agency having regulatory jurisdiction over the issuance of US Borrower’s
securities.

 

(g)                                  Changes in Accounting Principles.  If, as a
result of any change in accounting principles and policies (or the application
thereof) from those used in the preparation of the historical financial
statements, the Consolidated financial statements of US Borrower and its
Subsidiaries delivered pursuant to Section 5.3(a) or 5.3(b) will differ in any
material respect from the Consolidated financial statements that would have been
delivered pursuant to such sections had no such change in accounting principles
and policies been made, then, together with the first delivery of such financial
statements after such change, Administrative Borrower shall deliver to Agent one
or more statements of reconciliation for all such prior financial statements in
form and substance satisfactory to Agent.

 

(h)                                 Financial Information of the Companies. 
Administrative Borrower shall deliver to Agent, within fifteen (15) Business
Days of the written request of Agent, or as soon thereafter as is reasonably
practicable, such other information about the financial condition, properties
and operations of any Company as Agent may from time to time reasonably request,
which information shall be submitted in form and detail satisfactory to Agent
and certified by a Financial Officer of the Company or Companies in question.

 

Section 5.4                                    Financial Records.  Each Company
shall at all times maintain true and complete records and books of account,
including, without limiting the generality of the foregoing, appropriate
provisions for possible losses and liabilities, all in accordance with GAAP, and
at all reasonable times (during normal business hours and upon reasonable notice
to such Company) permit Agent, or any representative of Agent, to examine such
Company’s books and records and to make excerpts therefrom and transcripts
thereof.

 

Section 5.5                                    Franchises; Change in Business.

 

(a)                                 Each Company (other than a Dormant
Subsidiary) shall preserve and maintain at all times its existence, and its
rights and franchises necessary for its business, except as otherwise permitted
pursuant to Section 5.12 hereof.

 

(b)                                 No Company shall engage in any business if,
as a result thereof, the general nature of the business of the Companies taken
as a whole would be substantially changed from the general nature of the
business the Companies are engaged in on the Closing Date.

 

Section 5.6                                    ERISA Pension and Benefit Plan
Compliance.

 

59

--------------------------------------------------------------------------------


 

(a)                                 Generally.  No Company shall incur any
material accumulated funding deficiency within the meaning of ERISA, or any
material liability to the PBGC, established thereunder in connection with any
ERISA Plan.  US Borrower shall furnish to Agent and the Lenders (i) as soon as
possible and in any event within thirty (30) days after any Company knows or has
reason to know that any Reportable Event with respect to any ERISA Plan has
occurred, a statement of a Financial Officer of such Company, setting forth
details as to such Reportable Event and the action that such Company proposes to
take with respect thereto, together with a copy of the notice of such Reportable
Event given to the PBGC if a copy of such notice is available to such Company,
and (ii) promptly after receipt thereof a copy of any notice such Company, or
any member of the Controlled Group may receive from the PBGC or the Internal
Revenue Service with respect to any ERISA Plan administered by such Company;
provided that this latter clause shall not apply to notices of general
application promulgated by the PBGC or the Internal Revenue Service.  US
Borrower shall promptly notify Agent of any material taxes assessed, proposed to
be assessed or that US Borrower has reason to believe is reasonably likely to be
assessed against a Company by the Internal Revenue Service with respect to any
ERISA Plan.  As used in this Section 5.6(a), “material” means the measure of a
matter of significance that shall be determined as being an amount equal to five
percent (5%) of Consolidated Net Worth.  As soon as practicable, and in any
event within twenty (20) days, after any Company shall become aware that an
ERISA Event shall have occurred, such Company shall provide Agent with notice of
such ERISA Event with a certificate by a Financial Officer of such Company
setting forth the details of the event and the action such Company or another
Controlled Group member proposes to take with respect thereto.  US Borrower
shall, at the request of Agent, deliver or cause to be delivered to Agent true
and correct copies of any documents relating to the ERISA Plan of any Company.

 

(b)                                 Foreign Pension Plans and Benefit Plans.

 

(i)                                     For each existing, or hereafter adopted,
Foreign Pension Plan and Foreign Benefit Plan, Administrative Borrower and any
appropriate Foreign Subsidiary shall in a timely fashion comply with and perform
in all material respects all of its obligations under and in respect of such
Foreign Pension Plan or Foreign Benefit Plan, including under any funding
agreements and all applicable laws (including any fiduciary, funding, investment
and administration obligations).

 

(ii)                                  All employer or employee payments,
contributions or premiums required to be remitted, paid to or in respect of each
Foreign Pension Plan or Foreign Benefit Plan shall be paid or remitted by
Administrative Borrower and any appropriate Foreign Subsidiary in a timely
fashion in accordance with the terms thereof, any funding agreements and all
applicable laws.

 

(iii)                               Administrative Borrower and any appropriate
Foreign Subsidiary shall deliver to Agent (A) if requested by Agent, copies of
each annual and other return, report or valuation with respect to each Foreign
Pension Plan as filed with any applicable Governmental Authority; (B) promptly
after receipt thereof, a copy of any material direction, order, notice, ruling
or opinion that Administrative Borrower and any appropriate Foreign Subsidiary
may receive from any applicable Governmental Authority with respect to any
Foreign Pension Plan; and (C) notification within thirty (30) days of

 

60

--------------------------------------------------------------------------------


 

any increases having a cost to the Companies in excess of Two Hundred Fifty
Thousand Dollars ($250,000) per annum in the aggregate, in the benefits of any
existing Foreign Pension Plan or Foreign Benefit Plan, or the establishment of
any new Foreign Pension Plan or Foreign Benefit Plan, or the commencement of
contributions to any such plan to which the Companies were not previously
contributing.

 

Section 5.7                                    Financial Covenants.

 

(a)                                 Leverage Ratio.  US Borrower shall not
suffer or permit at any time the Leverage Ratio to exceed 3.50 to 1.00, subject
to modification as set forth below.

 

(b)                                 Senior Leverage Ratio.  US Borrower shall
not suffer or permit at any time the Senior Leverage Ratio to exceed 3.00 to
1.00, subject to modification as set forth below.

 

(c)                                  Interest Coverage Ratio.  US Borrower shall
not suffer or permit at any time the Interest Coverage Ratio to be less than
2.50 to 1.00.

 

(d)                                 Available Liquidity for Expected Earn-Out
Amount.  US Borrower shall not suffer or permit at any time the Available
Liquidity to be less than the Expected Earn-Out Amount as of the last day of the
most recently completed fiscal quarter.

 

Notwithstanding the foregoing, upon the consummation of any Acquisition with
Consideration in excess of Seventy-Five Million Dollars ($75,000,000) and upon
written request of US Borrower, the required levels for the Leverage Ratio and
the Senior Leverage Ratio shall be increased commencing with the date of such
Acquisition and continuing thereafter for the next three full fiscal quarters of
US Borrower in accordance with the following schedule:

 

Period

 

Leverage Ratio

 

Senior Leverage Ratio

 

Acquisition date through and including the first and second full fiscal quarters
ending after the Acquisition date

 

4.00 to 1.00

 

3.50 to 1.00

 

Third full fiscal quarter ending after the Acquisition date

 

3.75 to 1.00

 

3.25 to 1.00

 

Fourth full fiscal quarter ending after the Acquisition date and thereafter

 

3.50 to 1.00

 

3.00 to 1.00

 

 

Each such modification set forth above shall be subject to (i) the approval of
Agent (which such approval shall not be unreasonably withheld, conditioned or
delayed) and (ii) US Borrower providing a plan in form and substance reasonably
satisfactory to Agent as to the steps taken, or to be taken, to reduce the
Leverage Ratio and Senior Leverage Ratio over the applicable three fiscal
quarter period.  US Borrower may only request two modifications to the Leverage
Ratio and Senior Leverage Ratio during the term of this Agreement.

 

61

--------------------------------------------------------------------------------


 

Section 5.8                                    Borrowing.  No Company shall
create, incur or have outstanding any Indebtedness of any kind; provided that
this Section 5.8 shall not apply to the following:

 

(a)                                 the Loans, the Letters of Credit and any
other Indebtedness under this Agreement;

 

(b)                                 any loans granted to, or Capitalized Lease
Obligations entered into by any Company for the purchase or lease of fixed
assets (and refinancings of such loans or Capitalized Lease Obligations), which
loans and Capitalized Lease Obligations shall only be secured by the fixed
assets being purchased or leased;

 

(c)                                  the Indebtedness existing on the Closing
Date, in addition to the other Indebtedness permitted to be incurred pursuant to
this Section 5.8, as set forth in Schedule 5.8 hereto (and any extension,
renewal or refinancing thereof but only to the extent that the principal amount
thereof does not increase after the Closing Date);

 

(d)                                 Indebtedness incurred by Foreign
Subsidiaries (in addition to the Indebtedness permitted pursuant to subparts
(a) and (h) hereof) in an aggregate amount not to exceed, for all such
Indebtedness of all Foreign Subsidiaries, the greater of (i) seven and one-half
percent (7.5%) of Consolidated Total Assets, or (ii) Twenty-Five Million Dollars
($25,000,000) at any time outstanding;

 

(e)                                  any loans from a Company to a Company
permitted under Section 5.11 hereof;

 

(f)                                   Indebtedness under any Hedge Agreement, so
long as such Hedge Agreement shall have been entered into in the ordinary course
of business and not for speculative purposes;

 

(g)                                  Indebtedness of a Foreign Subsidiary under
an accounts receivable facility, in an aggregate amount for all such facilities
of all Foreign Subsidiaries not to exceed Twenty Million Dollars ($20,000,000),
so long as no portion of the Indebtedness or any other obligation (contingent or
otherwise) under such facility is guaranteed by any Credit Party and no Credit
Party provides, either directly or indirectly, any credit support of any kind in
connection with such facility;

 

(h)                                 Subordinated Indebtedness, so long as
(i) the Companies are in compliance (and in pro forma compliance after giving
effect to such Subordinated Indebtedness) with the provisions of Article V
hereof, (ii) the documentation with respect to such Subordinated Indebtedness is
in form and substance reasonably acceptable to Agent (and, if the aggregate
amount of such Subordinated Indebtedness is in excess of Ten Million Dollars
($10,000,000), the Required Lenders), as determined by Agent and, if applicable,
the Required Lenders, prior to the incurrence of such Subordinated Indebtedness,
(iii) the maturity date (and earliest possible put date) of such Subordinated
Indebtedness is at least thirty (30) days after the last day of the Commitment
Period (as such Commitment Period may be extended pursuant to Section 2.15
hereof), and (iv) prior to the incurrence of such Subordinated Indebtedness, if
the aggregate amount of all Subordinated Indebtedness of the Foreign
Subsidiaries exceeds (or will exceed, after the incurrence of such Subordinated
Indebtedness) Ten Million Dollars ($10,000,000), each Foreign Subsidiary that is
directly or indirectly liable for such Subordinated Indebtedness shall either
become a Foreign Borrower or Foreign Guarantor, as appropriate, in the
discretion of Agent, in consultation with US Borrower;

 

62

--------------------------------------------------------------------------------


 

(i)                                     loans to Percepta and its Subsidiaries
in an aggregate amount at any time outstanding not to exceed the greater of
(i) twenty percent (20%) of the net revenues of Percepta and its Subsidiaries
for the most recently completed four fiscal quarters, and (ii) Twenty Million
Dollars ($20,000,000);

 

(j)                                    loans to a joint venture (in which one or
more Companies own an equity interest) in an aggregate amount at any time
outstanding not to exceed the greater of (i) twenty percent (20%) of the net
revenues of such joint venture for the most recently completed four fiscal
quarters, and (ii) the total, for all such joint ventures, of Twenty Million
Dollars ($20,000,000);

 

(k)                                 Indebtedness of a Company that was initially
indebtedness of a target entity that has been acquired by the Companies pursuant
to Section 5.13 hereof and that becomes Indebtedness of a Company through a
merger of the target into a Company, so long as (i) such Indebtedness was not
incurred in anticipation of such Acquisition, or (ii) if any such Indebtedness
was incurred by a target entity (or entities) in anticipation of an Acquisition,
the aggregate amount of all such Indebtedness for all Companies (with respect to
all such Acquisitions) outstanding at any time (that in each case is outstanding
beyond thirty (30) days after the relevant Indebtedness was acquired by the
Companies) shall not exceed Twenty Million Dollars ($20,000,000);

 

(l)                                     Indebtedness of a Company incurred
pursuant to Synthetic Leases;

 

(m)                             Indebtedness of a Company that is owing to any
governmental entity, including, without limitation, industrial revenue bonds and
grants issued by any governmental entity to such Company;

 

(n)                                 Indebtedness not otherwise described in or
subject to subparts (a) through (m) hereof in an aggregate principal amount not
to exceed the greater of (i) five percent (5%) of Consolidated total assets of
US Borrower, or (ii) Five Million Dollars ($5,000,000) at any time outstanding;
and

 

(o)                                 other unsecured Indebtedness, in addition to
the Indebtedness listed above, so long as (i) no Default or Event of Default
shall then exist or immediately thereafter shall begin to exist, (ii) the
maturity date (and earliest possible put date) of such Indebtedness is at least
thirty (30) days after the last day of the Commitment Period, (iii) the
Companies are in compliance (and in pro forma compliance after giving effect to
such Indebtedness) with the provisions of Section 5.7 hereof, and (iv) if the
amount of such Indebtedness is equal to or greater than Twenty Million Dollars
($20,000,000), such Indebtedness is created pursuant to documentation in form
and substance reasonably satisfactory to Agent.

 

Section 5.9                                    Liens.  No Company shall create,
assume or suffer to exist (or enter into a contract that creates a consensual
Lien upon the happening of a contingency or otherwise) any Lien upon any of its
property or assets, whether now owned or hereafter acquired; provided that this
Section 5.9 shall not apply to the following:

 

(a)                                 Liens for taxes not yet due or that are
being actively contested in good faith by appropriate proceedings and for which
adequate reserves shall have been established in accordance with GAAP;

 

63

--------------------------------------------------------------------------------


 

(b)                                 other statutory Liens, including, without
limitation, statutory Liens of landlords, carriers, warehousers, utilities,
mechanics, repairmen, workers and materialmen, incidental to the conduct of its
business or the ownership of its property and assets that (i) were not incurred
in connection with the borrowing of money or the obtaining of advances or
credit, and (ii) do not in the aggregate materially detract from the value of
its property or assets or materially impair the use thereof in the operation of
its business;

 

(c)                                  Liens on property or assets of a Subsidiary
to secure obligations of such Subsidiary to a Credit Party;

 

(d)                                 any Lien granted to Agent, for the benefit
of the Lenders;

 

(e)                                  the Liens existing on the Closing Date as
set forth in Schedule 5.9 hereto and replacements, extensions, renewals,
refundings or refinancings thereof, but only to the extent that the amount of
debt secured thereby, and the amount and description of property subject to such
Liens, shall not be increased;

 

(f)                                   purchase money Liens on fixed assets
securing the loans and Capitalized Lease Obligations pursuant to
Section 5.8(b) hereof; provided that such Lien is limited to the purchase price
and only attaches to the property being acquired;

 

(g)                                  easements or other minor defects or
irregularities in title of real property not interfering in any material respect
with the use of such property in the business of any Company;

 

(h)                                 any Lien on fixed assets owned by a Company
as a result of an Acquisition permitted pursuant to Section 5.13 hereof, so long
as (i) such Lien was not created at the time of or in contemplation of such
Acquisition, and (ii) such Lien is released within one hundred eighty (180) days
after such Acquisition (unless (A) Borrowers shall have obtained the prior
written consent of Agent, or (B) such Lien would otherwise be permitted pursuant
to Section 5.9(f) or (i) hereof);

 

(i)                                     any Lien on fixed assets owned by a
Company (in addition to the Liens permitted pursuant to subparts (f) and
(h) hereof) to secure Indebtedness permitted pursuant to Section 5.8 hereof, in
an aggregate amount, for all of the Companies, not to exceed Twenty-Five Million
Dollars ($25,000,000) at any time outstanding;

 

(j)                                    any Lien on assets of Percepta and its
Subsidiaries securing Indebtedness described in Section 5.8(i) hereof in an
aggregate principal amount, for Percepta and all of its Subsidiaries, not to
exceed Five Million Dollars ($5,000,000) at any time outstanding;

 

(k)                                 any U.C.C. Financing Statement filed to
provide notice of (i) an Operating Lease entered into in the ordinary course of
business, or (ii) a Synthetic Lease permitted under Section 5.8(l) hereof; and

 

(l)                                     any Liens (on assets that do not
constitute Collateral), not otherwise described in or subject to subparts
(a) through (j) hereof, securing Indebtedness (other than Indebtedness for
borrowed money) in an aggregate principal amount for all such Indebtedness and
all such Liens not to exceed Two Million Dollars ($2,000,000) at any time
outstanding.

 

64

--------------------------------------------------------------------------------


 

No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with (A) the purchase or lease of fixed
assets that prohibits Liens on such fixed assets, or (B) the incurrence of
Indebtedness permitted pursuant to Section 5.8(h) hereof that prohibits Liens on
the assets of Percepta) that would prohibit Agent or the Lenders from acquiring
a security interest, mortgage or other Lien on, or a collateral assignment of,
any of the property or assets of such Company.

 

Section 5.10                             Regulations T, U and X.  No Company
shall take any action that would result in any non-compliance of the Loans or
Letters of Credit with Regulations T, U or X, or any other applicable
regulation, of the Board of Governors of the Federal Reserve System.

 

Section 5.11                             Investments, Loans and Guaranties.  No
Company shall (a) create, acquire or hold any Subsidiary, (b) make or hold any
investment in any stocks, bonds or securities of any kind, (c) be or become a
party to any joint venture or other partnership, (d) make or keep outstanding
any advance or loan to any Person, or (e) be or become a Guarantor of any kind
(other than a Guarantor of Payment under the Loan Documents); provided that this
Section 5.11 shall not apply to the following:

 

(i)                                     investments made in accordance with the
Borrower Investment Policy;

 

(ii)                                  the holding of each of the Subsidiaries
listed on Schedule 6.1 hereto, and the creation, acquisition and holding of, and
any investment in, any new Subsidiary after the Closing Date so long as such new
Subsidiary shall have been created, acquired or held, and investments made, in
accordance with the terms and conditions of this Agreement;

 

(iii)                               any investment in, loan to or guaranty of
the Indebtedness of, US Borrower or a Domestic Guarantor of Payment from or by a
Company;

 

(iv)                              any investment in, loan to or guaranty of the
Indebtedness of, a Foreign Borrower or a Foreign Guarantor of Payment from or by
a Foreign Borrower or a Foreign Guarantor of Payment;

 

(v)                                 any investment in, loan to or guaranty of
the Indebtedness of, a Foreign Subsidiary so long as the Companies are in
compliance (and in pro forma compliance after giving effect to such loan,
investment or guaranty) with the provisions of Section 5.7 hereof;

 

(vi)                              any investment in, loan to or guaranty of the
Indebtedness of, a joint venture of a Company, so long as the Companies are in
compliance (and in pro forma compliance after giving effect to such investment)
with the provisions of Section 5.7 hereof;

 

(vii)                           any advance or loan to an officer or employee of
a Company, so long as all such advances and loans from all Companies
(specifically excluding any advance or loan assumed through an Acquisition)
aggregate not more than the principal sum of Five Million Dollars ($5,000,000)
at any time outstanding;

 

65

--------------------------------------------------------------------------------


 

(viii)                        the holding of any stock that has been acquired
pursuant to an Acquisition permitted under Section 5.13 hereof; or

 

(ix)                              other investments of, loans from or guaranties
by, the Companies in an aggregate amount not to exceed, for all Companies, the
greater of (A) five percent (5%) of Consolidated total assets of US Borrower, or
(B) Five Million Dollars ($5,000,000); provided that client-related performance
guaranties shall not be included in the calculation of the foregoing amounts.

 

Section 5.12                             Merger and Sale of Assets.  No Company
shall merge, amalgamate or consolidate with any other Person, or sell, lease or
transfer or otherwise dispose of any assets to any Person other than in the
ordinary course of business, except that, if no Default or Event of Default
shall then exist or immediately thereafter shall begin to exist:

 

(a)                                 any Domestic Subsidiary may merge with
(i) US Borrower (provided that US Borrower shall be the continuing or surviving
Person) or (ii) any one or more Domestic Guarantors of Payment (provided that a
Domestic Guarantor of Payment shall be the continuing or surviving Person);

 

(b)                                 any Domestic Subsidiary may sell, lease,
transfer or otherwise dispose of any of its assets to (i) US Borrower or
(ii) any Domestic Guarantor of Payment;

 

(c)                                  any Domestic Subsidiary (other than a
Credit Party) may merge with or sell, lease, transfer or otherwise dispose of
any of its assets to any other Domestic Subsidiary;

 

(d)                                 any Foreign Subsidiary may merge or
amalgamate with (i) US Borrower, provided that US Borrower shall be the
continuing or surviving Person, (ii) any one or more Domestic Guarantors of
Payment, provided that a Domestic Guarantor of Payment shall be the continuing
or surviving Person, and (iii) any other Foreign Subsidiary, provided that, if
such merger or amalgamation includes a Credit Party, a Credit Party shall be the
continuing or surviving Person or the surviving Person shall become a Credit
Party and assume the obligations of the Credit Party;

 

(e)                                  any Foreign Subsidiary (other than a Credit
Party) may sell, lease, transfer or otherwise dispose of any assets that are not
equity interests in Credit Parties;

 

(f)                                   the Companies may sell all of the equity
interests in a Foreign Borrower or Foreign Guarantor of Payment, or dissolve or
liquidate a Foreign Borrower or Foreign Guarantor of Payment, so long as (i) all
Loans made to or for the benefit of such Foreign Borrower or Foreign Guarantor,
and proceeds received by such Foreign Borrower or Foreign Guarantor of Payment
from Loans, are repaid in full prior to the effectiveness of such sale,
dissolution or liquidation, and (ii) upon the effectiveness of such sale,
dissolution or liquidation, such Foreign Borrower or Foreign Guarantor of
Payment ceases to be a Foreign Borrower or Foreign Guarantor of Payment, as
applicable, under this Agreement pursuant to documentation satisfactory to
Agent;

 

(g)                                  Borrower may sell its corporate
headquarters located at 9197 South Peoria Street, Englewood, Colorado
80112-5833;

 

66

--------------------------------------------------------------------------------


 

(h)                                 a Company may sell, lease, transfer or
otherwise dispose of any assets that are obsolete or no longer useful in such
Company’s business;

 

(i)                                     any Company may sell, lease, transfer or
otherwise dispose of any assets to any other Company, so long as such
disposition is for fair market value (as determined by an independent
third-party valuation firm or appraiser of national reputation if the
anticipated fair market value of such asset or assets exceeds Fifteen Million
Dollars ($15,000,000));

 

(j)                                    any Company may sell, lease, transfer or
otherwise dispose of any assets to any Person that is not a Company, so long as
(i) such disposition is on an arm’s length basis and is for fair market value
(as determined by an independent third-party valuation firm or appraiser of
national reputation if the anticipated fair market value of such asset or assets
exceeds Fifteen Million Dollars ($15,000,000)); and (ii) the aggregate amount of
all such dispositions pursuant to this Section 5.12(j), for all of the
Companies, does not exceed an amount equal to ten percent (10%) of Consolidated
Total Assets during the Commitment Period;

 

(k)                                 with respect to a merger, amalgamation or
consolidation, Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof; and

 

(l)                                     US Borrower may dissolve or liquidate
the Newgen Companies.

 

Section 5.13                             Acquisitions.  No Company shall effect
an Acquisition; provided, however, that a Company may effect an Acquisition so
long as:

 

(a)                                 in the case of a merger, amalgamation or
other combination including a Borrower (other than US Borrower), such Borrower
shall be the surviving entity and, if such merger, amalgamation or other
combination includes US Borrower, US Borrower shall be the surviving entity;

 

(b)                                 in the case of a merger, amalgamation or
other combination including a Credit Party (other than a Borrower), a Credit
Party shall be the surviving entity;

 

(c)                                  the business to be acquired shall be
similar or complimentary to the lines of business of the Companies;

 

(d)                                 the Companies shall be in full compliance
with the Loan Documents both prior to and after giving pro forma effect to such
Acquisition;

 

(e)                                  no Default or Event of Default shall exist
prior to or after giving pro forma effect to such Acquisition, thereafter shall
begin to exist;

 

(f)                                   such Acquisition is not actively opposed
by the board of directors (or similar governing body) of the selling Persons or
by a majority of the Persons whose equity interests are to be acquired;

 

(g)                                  the purchase price for any Acquisition by a
Foreign Subsidiary that is not a Credit Party, or of a Foreign Subsidiary by a
Domestic Subsidiary that is not a Credit Party, shall be solely from (i) the
cash-flow of one or more Foreign Subsidiaries, (ii) the proceeds of the Loans

 

67

--------------------------------------------------------------------------------


 

made to one or more Foreign Borrowers, or (iii) Subordinated Indebtedness
incurred in accordance with and subject to Section 5.8(h) hereof;

 

(h)                                 the purchase price for any Acquisition by a
Foreign Borrower or a Foreign Guarantor of Payment shall be from (i) the
cash-flow of one or more Foreign Subsidiaries, (ii) the proceeds of the Loans
made to one or more Foreign Borrowers, or (iii) Subordinated Indebtedness
incurred in accordance with and subject to Section 5.8(h) hereof;

 

(i)                                     with respect to any Acquisition the
Consideration for which is in excess of Fifty Million Dollars ($50,000,000), US
Borrower shall have provided to Agent and the Lenders, at least ten
(10) Business Days following such Acquisition, historical financial statements
of the target entity and a pro forma financial statement of the Companies
accompanied by a certificate of a Financial Officer of US Borrower showing pro
forma compliance with Section 5.7 hereof, both before and after the proposed
Acquisition; provided that, for the purpose of complying with the notice and
disclosure requirements set forth in this subsection (i), the amount of
Consideration for an Acquisition shall be deemed to be US Borrower’s best
estimate of the total Consideration to be paid for such Acquisition in
accordance with SEC disclosure and calculation requirements; and

 

(j)                                    US Borrower shall have Available
Liquidity of no less than Twenty-Five Million Dollars ($25,000,000) after giving
effect to such Acquisition.

 

Section 5.14                             Notice.  Each Borrower shall cause a
Financial Officer of such Borrower to promptly notify Agent and the Lenders, in
writing whenever:

 

(a)                                 a Default or Event of Default has occurred
hereunder or any representation or warranty made in Article VI hereof or
elsewhere in this Agreement or in any Related Writing shall for any reason cease
in any material respect to be true and complete;

 

(b)                                 a Borrower learns of a litigation or
proceeding against such Borrower before a court, administrative agency or
arbitrator that, if successful, might have a Material Adverse Effect; and

 

(c)                                  a Borrower learns that there has occurred
any event, condition or thing that is reasonably likely to have a Material
Adverse Effect.

 

Section 5.15                             Restricted Payments.  No Company shall
make or commit itself to make any Restricted Payment at any time; provided that,
so long as no Default or Event of Default has occurred and is continuing or,
after giving pro forma effect to such Restricted Payment, would result
therefrom, any Company may make Restricted Payments (other than for the
repayment, redemption, retirement, repurchase or early defeasance of
Subordinated Indebtedness in excess of the aggregate amount, for all such
repayments, redemptions, retirements, repurchases or early defeasances, of Ten
Million Dollars ($10,000,000)); provided further that during any period in which
US Borrower has requested, and Agent has approved, that the applicable Leverage
Ratio and Senior Leverage Ratio levels be modified pursuant to the terms of
Section 5.7 hereof, no Company shall make or commit itself to make any
Restricted Payment except (i) upon five (5) Business Day’s prior written notice
to Agent, to the extent approved by Agent (which approval shall not be
unreasonably withheld) and (ii) any Company which is a non-Wholly Owned

 

68

--------------------------------------------------------------------------------


 

Subsidiary shall be permitted to pay Capital Distributions to the holders of its
equity interests, which such payment shall be distributed ratably to such
holders, solely to the extent required to be paid pursuant to the Organizational
Documents thereof.

 

Section 5.16                             Environmental Compliance.  Each Company
shall comply in all material respects with any and all Environmental Laws and
Environmental Permits including, without limitation, all Environmental Laws in
jurisdictions in which such Company owns or operates a facility or site,
arranges for disposal or treatment of hazardous substances, solid waste or other
wastes, accepts for transport any hazardous substances, solid waste or other
wastes or holds any interest in real property or otherwise.  US Borrower shall
furnish to Agent and the Lenders, promptly after receipt thereof, a copy of any
notice such Company may receive from any Governmental Authority or private
Person, or otherwise, that any material litigation or proceeding pertaining to
any environmental, health or safety matter has been filed or is threatened
against such Company, any real property in which such Company holds any interest
or any past or present operation of such Company.  No Company shall allow the
material release or disposal of hazardous waste, solid waste or other wastes on,
under or to any real property in which any Company holds any ownership interest
or performs any of its operations, in violation of any Environmental Law.  As
used in this Section 5.16, “litigation or proceeding” means any demand, claim,
notice, suit, suit in equity action, administrative action, investigation or
inquiry whether brought by any Governmental Authority or private Person, or
otherwise.  US Borrower (and any Foreign Borrower, as applicable) shall defend,
indemnify and hold Agent and the Lenders harmless against all costs, expenses,
claims, damages, penalties and liabilities of every kind or nature whatsoever
(including attorneys’ fees) arising out of or resulting from the noncompliance
of any Company with any Environmental Law.  Such indemnification shall survive
any termination of this Agreement.

 

Section 5.17                             Affiliate Transactions.  No Company
shall, directly or indirectly, enter into or permit to exist any transaction
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (other than a
Company that is a Credit Party) on terms that shall be less favorable to such
Company than those that might be obtained at the time in a transaction with a
Person that is not an Affiliate; provided that the foregoing shall not prohibit
the payment of customary and reasonable directors’ fees to directors who are not
employees of a Company or an Affiliate.

 

Section 5.18                             Use of Proceeds.  Borrowers’ use of the
proceeds of the Loans shall be for working capital and other general corporate
purposes of the Companies (including for capital expenditures and Acquisitions
and Capital Distributions permitted hereunder), for the refinancing of existing
Indebtedness (including the Existing Credit Agreement) and to pay fees,
commissions and expenses in connection with this Agreement and the transactions
contemplated hereunder.

 

Section 5.19                             Corporate Names.  No Credit Party shall
change its corporate name, unless, in each case, such Credit Party shall provide
Agent with at least thirty (30) days prior written notice thereof. 
Administrative Borrower shall also provide Agent with at least thirty (30) days
prior written notification of (a) any change in the location of the office where
any Credit Party’s records pertaining to the Collateral are kept; and (b) any
change in any Credit Party’s chief executive office.  In the event of any of the
foregoing or as a result of any change of

 

69

--------------------------------------------------------------------------------


 

applicable law with respect to the taking of security interests, or if
determined by Agent to be necessary, Agent is hereby authorized to file new
Uniform Commercial Code financing statements describing the Collateral and
otherwise in form and substance sufficient for recordation wherever necessary or
appropriate, as determined in Agent’s reasonable discretion, to perfect or
continue perfected the security interest of Agent, for the benefit of the
Lenders, in the Collateral, based upon such new places of business or names or
such change in applicable law, and US Borrower shall pay all filing and
recording fees and taxes in connection with the filing or recordation of such
financing statements and shall promptly reimburse Agent therefor if Agent pays
the same.  Such amounts shall be Related Expenses hereunder.

 

Section 5.20                             Lease Rentals.  The Companies may enter
into Operating Leases in the ordinary course of business.

 

Section 5.21                             Subsidiary Guaranties, Security
Documents and Pledge of Stock or Other Ownership Interest.

 

(a)                                 Domestic Subsidiary Guaranties and Security
Documents.  Each Domestic Subsidiary (that is not a Dormant Subsidiary) created,
acquired or held subsequent to the Closing Date, shall promptly execute and
deliver to Agent, for the benefit of the Lenders, a Guaranty of Payment (or a
Guaranty of Payment Joinder) of all of the Obligations and a Security Agreement
(or a Security Agreement Joinder), such agreements to be prepared by Agent and
in form and substance acceptable to Agent, along with any such other supporting
documentation, Security Documents, corporate governance and authorization
documents, and an opinion of counsel as may be deemed necessary or advisable by
Agent.

 

(b)                                 Foreign Subsidiary Guaranties.

 

(i)                                     Each Foreign Affiliate of a Foreign
Borrower shall, at the discretion of Agent, after consultation with
Administrative Borrower, promptly execute and deliver to Agent, for the benefit
of the Lenders, a Guaranty of Payment of all of the Obligations of the Foreign
Borrowers (to the extent not prohibited by law) if either (A) such Foreign
Affiliate directly benefits from the Loans made to such Foreign Borrower (for
example, if it receives the proceeds of the Loans made to such Foreign
Borrower), or (B) such Foreign Affiliate is logically a part of a transaction or
series of transactions related to the Loans made to such Foreign Borrower (for
example, if such Foreign Affiliate is a parent entity of such Foreign Borrower
or if the proceeds of such Loans are routed through such Foreign Affiliate
(through intercompany loans or otherwise) to the ultimate intended beneficiary
thereof).  Each such Guaranty of Payment shall be prepared by Agent and in form
and substance acceptable to Agent.  In connection therewith, such Foreign
Affiliate shall also deliver to Agent such other supporting documentation,
corporate governance and authorization documents, and an opinion of counsel as
may be deemed necessary or advisable by Agent.  In exercising such discretion,
Agent shall take into consideration, after consultation with Administrative
Borrower, (1) the costs and benefits of obtaining a Guaranty of Payment from
such Foreign Subsidiary, and (2) any recommendations received from
Administrative Borrower regarding which Foreign Affiliates should be required to
execute a Guaranty of Payment based on the flow of funds and intended use of the
proceeds of the Loans made to a Foreign Borrower.

 

70

--------------------------------------------------------------------------------


 

(ii)                                  Anything in this subsection (b) to the
contrary notwithstanding, Agent may forego the requirement that a Foreign
Subsidiary execute a Guaranty of Payment if Agent determines, in its reasonable
judgment, after consultation with Administrative Borrower, that the execution
and delivery of such Guaranty of Payment under the laws of such foreign
jurisdiction (A) is impractical or cost prohibitive in light of the benefits, or
(B) will have material adverse tax consequences.

 

(c)                                  Pledge of Stock or Other Ownership
Interest.  With respect to the creation or acquisition of a First-Tier Material
Foreign Subsidiary, or any Foreign Subsidiary otherwise becomes a First-Tier
Material Foreign Subsidiary, US Borrower or the appropriate Domestic Guarantor
of Payment shall, unless such pledge would cause it to incur, directly or
indirectly, an unreasonable amount of economic, legal, tax or regulatory harm,
as determined by Agent after consultation with US Borrower, (i) execute a Pledge
Agreement and, in connection therewith, pledge to Agent (A) sixty-five percent
(65%) of the voting shares of capital stock or other voting equity interests of
such First-Tier Material Foreign Subsidiary, and (B) one hundred percent (100%)
of all non-voting shares of capital stock or other non-voting equity interests
of such First-Tier Material Foreign Subsidiary, and (ii) deliver to Agent all of
the share certificates, if certificated, or other evidence of equity
representing such pledged ownership interests.  In the event any voting shares
of capital stock or other voting equity interests of any First-Tier Material
Foreign Subsidiary have been pledged to Agent pursuant to this clause (c) and
such First-Tier Material Foreign Subsidiary, for any reason permitted by this
Agreement, ceases to be a First-Tier Material Foreign Subsidiary, at the request
and expense of US Borrower, Agent shall terminate such Pledge Agreement and
shall deliver to US Borrower any share certificates, if such First-Tier Material
Foreign Subsidiary is certificated, or other evidence of equity representing
such pledged ownership interests.

 

(d)                                 Perfection or Registration of Interest in
Foreign Shares.  With respect to any foreign shares pledged to Agent, for the
benefit of the Lenders, on or after the Closing Date, Agent shall at all times,
in the discretion of Agent, have the right to perfect, at US Borrower’s cost,
payable upon request therefor (including, without limitation, any foreign
counsel, or foreign notary, filing, registration or similar, fees, costs or
expenses), its security interest in such shares in the respective foreign
jurisdiction; provided that, prior to the First FB Addition Date, Agent shall
not perfect its security interests in any shares of a first-tier Foreign
Subsidiary that is not a First-Tier Material Foreign Subsidiary.  Such
perfection may include the requirement that the applicable Company promptly
execute and deliver to Agent a separate pledge document (prepared by Agent and
in form and substance satisfactory to Agent), covering such equity interests,
that conforms to the requirements of the applicable foreign jurisdiction,
together with an opinion of local counsel as to the perfection of the security
interest provided for therein, and all other documentation necessary or
desirable to effect the foregoing and to permit Agent to exercise any of its
rights and remedies in respect thereof.  In exercising such discretion, Agent
shall take into consideration, after consultation with Administrative Borrower,
the costs and benefits of perfecting its security interest in such equity
interests in the applicable foreign jurisdiction.  In the event any foreign
shares are pledged and perfected pursuant to this clause (d), US Borrower may,
from time to time, request that the Required Lenders, in their sole discretion,
terminate and release, at the expense of US Borrower, such pledge and the
security interest perfected thereby.

 

71

--------------------------------------------------------------------------------


 

(e)                                  Dormant Subsidiary Status.  With respect to
a Subsidiary that has been classified as a Dormant Subsidiary, at such time that
such Subsidiary no longer meets the requirements of a Dormant Subsidiary,
Administrative Borrower shall provide to Agent prompt written notice thereof,
and shall provide, with respect to such Subsidiary, all of the documents
required by this Section 5.21.

 

Section 5.22                             Restrictive Agreements.  Except as set
forth in this Agreement, Borrowers shall not, and shall not permit any of their
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
Subsidiary to (a) make, directly or indirectly, any Capital Distribution to any
Borrower, (b) make, directly or indirectly, loans or advances or capital
contributions to any Borrower or (c) transfer, directly or indirectly, any of
the properties or assets of such Subsidiary to any Borrower; except for such
encumbrances or restrictions existing under or by reason of (i) applicable law,
(ii) customary non-assignment provisions in leases or other agreements entered
in the ordinary course of business and consistent with past practices, or
(iii) customary restrictions in security agreements or mortgages securing
Indebtedness, or capital leases, of a Company to the extent such restrictions
shall only restrict the transfer of the property subject to such security
agreement, mortgage or lease.

 

Section 5.23                             Other Covenants and Provisions.  In the
event that any Company shall enter into, or shall have entered into, any
Material Indebtedness Agreement, wherein the covenants and defaults contained
therein shall be more restrictive than the covenants and defaults set forth
herein, then the Companies shall immediately be bound hereunder (without further
action) by such more restrictive covenants and defaults with the same force and
effect as if such covenants defaults were written herein.  In addition to the
foregoing, Borrowers shall provide prompt written notice to Agent of the
creation or existence of any Material Indebtedness Agreement that has such more
restrictive provisions, and shall, within fifteen (15) days thereafter (if
requested by Agent), execute and deliver to Agent an amendment to this Agreement
that incorporates such more restrictive provisions, with such amendment to be in
form and substance satisfactory to Agent.

 

Section 5.24                             Pari Passu Ranking.  The Obligations
shall, and Borrowers shall take all necessary action to ensure that the
Obligations shall, at all times, rank at least pari passu in right of payment
with all other senior Indebtedness of each Borrower.

 

Section 5.25                             Guaranty Under Material Indebtedness
Agreement.  No Company shall be or become a primary obligor or Guarantor of the
Indebtedness incurred pursuant to any Material Indebtedness Agreement unless
such Company shall also be a Guarantor of Payment under this Agreement prior to
or concurrently therewith.

 

Section 5.26                             Amendment of Organizational Documents. 
Without the prior written consent of Agent, no Credit Party shall (a) amend its
Organizational Documents in any manner adverse to the Lenders, or (b) amend its
Organizational Documents to change its name or state, province or other
jurisdiction of organization.

 

72

--------------------------------------------------------------------------------


 

Section 5.27                             Fiscal Year of Borrowers.  No Borrower
shall change the date of its fiscal year end without the prior written consent
of Agent and the Required Lenders.  As of the Closing Date, the fiscal year end
of each Borrower is December 31 of each year.

 

Section 5.28                             Further Assurances.  Borrowers shall,
and shall cause each other Credit Party to, promptly upon request by Agent, or
the Required Lenders through Agent, (a) correct any material defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments related to
the Collateral as Agent, or the Required Lenders through Agent, may reasonably
require from time to time in order to carry out more effectively the purposes of
the Loan Documents.

 

ARTICLE VI.  REPRESENTATIONS AND WARRANTIES

 

Section 6.1                                    Corporate Existence;
Subsidiaries; Foreign Qualification.  Each Company is duly organized, validly
existing and in good standing (or comparable concept in the applicable
jurisdiction) under the laws of its state or jurisdiction of incorporation or
organization, and is duly qualified and authorized to do business and is in good
standing (or comparable concept in the applicable jurisdiction) as a foreign
entity in the jurisdictions set forth opposite its name on Schedule 6.1 hereto,
which are all of the states or jurisdictions where the character of its property
or its business activities makes such qualification necessary, except where a
failure to so qualify would not reasonably be expected to have a Material
Adverse Effect.  Each Foreign Subsidiary is validly existing under the laws of
its jurisdiction of organization.  Schedule 6.1 hereto sets forth, as of the
Closing Date, each Subsidiary of a Borrower (and whether such Subsidiary is a
Dormant Subsidiary), its state (or jurisdiction) of formation, its relationship
to a Borrower, including the percentage of each class of stock or other equity
interest owned by a Company, the location of its chief executive office and its
principal place of business.  Except as set forth on Schedule 6.1 hereto, each
Borrower, directly or indirectly, owns all of the equity interests of each of
its Subsidiaries (excluding directors’ qualifying shares and, in the case of
Foreign Subsidiaries, other nominal amounts of shares held by a Person other
than a Company).

 

Section 6.2                                    Corporate Authority.  Each Credit
Party has the right and power and is duly authorized and empowered to enter
into, execute and deliver the Loan Documents to which it is a party and to
perform and observe the provisions of the Loan Documents.  The Loan Documents to
which each Credit Party is a party have been duly authorized and approved by
such Credit Party’s board of directors or other governing body, as applicable,
and are the valid and binding obligations of such Credit Party, enforceable
against such Credit Party in accordance with their respective terms.  The
execution, delivery and performance of the Loan Documents do not conflict with,
result in a breach in any of the provisions of, constitute a default under, or
result in the creation of a Lien (other than Liens permitted under Section 5.9
hereof) upon any assets or property of any Company under the provisions of, such
Company’s Organizational Documents or any material agreement to which such
Company is a party.

 

Section 6.3                                    Compliance with Laws and
Contracts.

 

73

--------------------------------------------------------------------------------


 

(a)                                 Each Company holds permits, certificates,
licenses, orders, registrations, franchises, authorizations, and other approvals
from any Governmental Authority reasonably necessary for the conduct of its
business and is in compliance with all applicable laws relating thereto, except
where the failure to do so would not have a Material Adverse Effect.

 

(b)                                 Each Company is in compliance with all
federal, state, local, or foreign applicable statutes, rules, regulations, and
orders including, without limitation, those relating to environmental
protection, occupational safety and health, and equal employment practices,
except where the failure to be in compliance would not have a Material Adverse
Effect.

 

(c)                                  No Company is in violation of or in default
under any agreement to which it is a party or by which its assets are subject or
bound, except with respect to any violation or default that could not reasonably
be expected to result in a Material Adverse Effect.

 

(d)                                 Each Company is in material compliance with
all applicable Bank Secrecy Act (“BSA”) and anti-money laundering laws and
regulations.

 

(e)                                  No Company or Affiliate of a Company is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.)
(as amended, the “Trading with the Enemy Act”).  No Company or Affiliate of a
Company is in violation of (i) the Trading with the Enemy Act, (ii) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto, or (iii) the Patriot Act.  No Credit Party or Affiliate
of a Credit Party (A) is a blocked person described in Section 1 of the
Anti-Terrorism Order, or (B) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.

 

(f)                                   None of the Companies or their respective
Affiliates is in violation of, and shall not violate, any of the country or list
based economic and trade sanctions administered and enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/, or
as otherwise published from time to time.

 

(g)                                  None of the Companies or their respective
Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, as each term is
hereinafter defined, (ii) has a more than ten percent of its assets located in
Sanctioned Entities, or (iii) derives more than ten percent of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  No proceeds of any Loan will be used, nor have any been
used to fund, any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity. For purposes
hereof, “Sanctioned Entity” means (A) a country or a government of a country,
(B) an agency of the government of a country, (C) an organization directly or
indirectly controlled by a country or its government, or (D) a person or entity
resident in, or determined to be resident in, a country, that is subject to a
country sanctions program administered and enforced by OFAC; and “Sanctioned
Person” means a person named on the list of Specially Designated Nationals
maintained by OFAC.

 

74

--------------------------------------------------------------------------------


 

Section 6.4                                    Litigation and Administrative
Proceedings.  Except as disclosed on Schedule 6.4 hereto, there are (a) no
lawsuits, actions, investigations, examinations or other proceedings pending or
threatened against any Company, or in respect of which any Company may have any
liability, in any court or before or by any Governmental Authority, arbitration
board, or other tribunal, (b) no orders, writs, injunctions, judgments, or
decrees of any court or Governmental Authority to which any Company is a party
or by which the property or assets of any Company are bound, and (c) no
grievances, disputes, or controversies outstanding with any union or other
organization of the employees of any Company, or threats of work stoppage,
strike, or pending demands for collective bargaining, in each case other than
those that could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 6.5                                    Title to Assets.  Each Company
has good title to and ownership of all property it purports to own, which
property is free and clear of all Liens, except those permitted under
Section 5.9 hereof.

 

Section 6.6                                    Liens and Security Interests.  On
and after the Closing Date, except for Liens permitted pursuant to Section 5.9
hereof, (a) there is and will be no U.C.C. Financing Statement or similar notice
of Lien outstanding covering any personal property of any Company; (b) there is
and will be no mortgage outstanding covering any real property of any Company;
and (c) no real or personal property of any Company is subject to any Lien of
any kind.  Agent, for the benefit of the Lenders, upon the filing of the U.C.C.
Financing Statements and taking such other actions necessary to perfect its Lien
against Collateral of the corresponding type as authorized hereunder will have a
valid and enforceable first consensual Lien on the Collateral.  No Company has
entered into any contract or agreement (other than a contract or agreement
entered into in connection with the purchase or lease of fixed assets that
prohibits Liens on such fixed assets) that exists on or after the Closing Date
that would prohibit Agent or the Lenders from acquiring a Lien on, or a
collateral assignment of, any of the property or assets of any Company.

 

Section 6.7                                    Tax Returns.  All federal, state,
provincial and all material local tax returns and other reports required by law
to be filed in respect of the income, business, properties and employees of each
Company have been filed and all taxes, assessments, fees and other governmental
charges that are due and payable have been paid, except as otherwise permitted
herein and with respect to foreign tax returns, except as may be filed beyond
the due date without material penalties.  The provision for taxes on the books
of each Company is adequate for all years not closed by applicable statutes and
for the current fiscal year.

 

Section 6.8                                    Environmental Laws.  Each Company
is in material compliance with all Environmental Laws, including, without
limitation, all Environmental Laws in all jurisdictions in which any Company
owns or operates, or has owned or operated, a facility or site, arranges or has
arranged for disposal or treatment of hazardous substances, solid waste or other
wastes, accepts or has accepted for transport any hazardous substances, solid
waste or other wastes or holds or has held any interest in real property or
otherwise.  No material litigation or proceeding arising under, relating to or
in connection with any Environmental Law  or Environmental Permit is pending or,
to the best knowledge of each Company, threatened, against any Company, any real
property in which any Company holds or has held an interest or any past or
present operation of any Company.  No material release, threatened release or
disposal of hazardous

 

75

--------------------------------------------------------------------------------


 

waste, solid waste or other wastes is occurring, or has occurred (other than
those that are currently being remediated in accordance with Environmental
Laws), on, under or to any real property in which any Company holds any interest
or performs any of its operations, in violation of any Environmental Law.  As
used in this Section 6.8, “litigation or proceeding” means any demand, claim,
notice, suit, suit in equity, action, administrative action, investigation or
inquiry whether brought by any Governmental Authority or private Person, or
otherwise.

 

Section 6.9                                    Locations.  The Companies have
places of business or maintain their accounts receivable at the locations set
forth on Schedule 6.9 hereto.  Each Company’s chief executive office is set
forth on Schedule 6.9 hereto.  Schedule 6.9 further specifies whether each
location, as of the Closing Date, that is owned by the Companies.

 

Section 6.10                             Continued Business.  Except as
described in US Borrower’s 10-K, 10-Q or other public filings with the SEC,
there exists no actual, pending, or, to each Borrower’s knowledge, any
threatened termination, cancellation or limitation of, or any modification or
change in the business relationship of any Company and any customer or supplier,
or any group of customers or suppliers, which termination, cancellation or
limitation would have a Material Adverse Effect, and there exists no present
condition or state of facts or circumstances that would have a Material Adverse
Effect or prevent a Company from conducting such business or the transactions
contemplated by this Agreement in substantially the same manner in which it was
previously conducted.

 

Section 6.11                             Employee Benefits Plans.

 

(a)                                 US Employee Benefit Plans.  Schedule 6.11
hereto identifies each ERISA Plan as of the Closing Date.  No ERISA Event has
occurred or is reasonably expected to occur with respect to an ERISA Plan.  No
Controlled Group member has failed to make a required material installment or
other required material payment under Section 412(a) of the Code on or before
the due date or within a reasonable time after such due date.  No Controlled
Group member has failed to make contributions to an ERISA Plan that is a
Multiemployer Plan in accordance with the applicable governing documents which
is reasonably likely to result in a material liability to the Controlled Group
member.  No ERISA Plan (other than a Multiemployer Plan) has any accumulated
funding deficiency (as defined in Section 412(a) of the Code).  None of the
Companies have adopted or plans to adopt any amendments that could reasonably
result in a material increase in the cost of providing benefits under the ERISA
Plan.  With respect to each ERISA Plan (other than a Multiemployer Plan) that is
intended to be qualified under Code Section 401(a), (i) the ERISA Plan and any
associated trust operationally comply (or as soon as reasonably practicable are
corrected to comply) with the applicable requirements of Code Section 401(a);
(ii) the ERISA Plan and any associated trust have been amended to comply with
all such requirements as currently in effect, other than those requirements for
which a retroactive amendment can be made within the “remedial amendment period”
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely); (iii) the ERISA
Plan and any associated trust have received a favorable determination letter
from the Internal Revenue Service stating that the ERISA Plan qualifies under
Code Section 401(a), that the associated trust qualifies under Code
Section 501(a) and, if applicable, that any cash or deferred arrangement under
the ERISA Plan qualifies under Code Section 401(k), unless the ERISA Plan was
first adopted at a time for which the above-described

 

76

--------------------------------------------------------------------------------


 

“remedial amendment period” has not yet expired; (iv) the ERISA Plan currently
satisfies the requirements of Code Section 410(b), subject to any retroactive
amendment that may be made within the above-described “remedial amendment
period”; and (v) no contribution made to the ERISA Plan is subject to an excise
tax under Code Section 4972.  With respect to any Pension Plan, the “accumulated
benefit obligation” of Controlled Group members with respect to the Pension Plan
(as determined in accordance with Statement of Accounting Standards No. 87,
“Employers’ Accounting for Pensions”) does not exceed the fair market value of
Pension Plan assets by an amount that would have a Material Adverse Effect.

 

(b)                                 Foreign Pension Plan and Benefit Plans.  As
of the Closing Date, Schedule 6.11 hereto lists all Foreign Benefit Plans and
Foreign Pension Plans currently maintained or contributed to by US Borrower and
any appropriate Foreign Subsidiaries.  The Foreign Pension Plans are duly
registered under all applicable laws which require registration.  US Borrower
and any appropriate Foreign Subsidiaries have complied with and performed all of
its obligations under and in respect of the Foreign Pension Plans and Foreign
Benefit Plans under the terms thereof, any funding agreements and all applicable
laws (including any fiduciary, funding, investment and administration
obligations) except to the extent as would not reasonably be expected to have a
Material Adverse Effect.  All employer and employee payments, contributions or
premiums to be remitted, paid to or in respect of each Foreign Pension Plan or
Foreign Benefit Plan have been paid in a timely fashion in accordance with the
terms thereof, any funding agreement and all applicable laws except to the
extent the failure to do so would not reasonably be expected to have a Material
Adverse Effect.  There are no outstanding actions or suits concerning the assets
of the Foreign Pension Plans or the Foreign Benefit Plans.  Each of the Foreign
Pension Plans is fully funded on an ongoing basis as required by all laws
applicable to such Foreign Pension Plans (using actuarial methods and
assumptions as of the date of the valuations last filed with the applicable
Governmental Authorities and that are consistent with generally accepted
actuarial principles).

 

Section 6.12                             Consents or Approvals.  No consent,
approval or authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person is required to be obtained or
completed by any Company in connection with the execution, delivery or
performance of any of the Loan Documents that has not already been obtained or
completed.

 

Section 6.13                             Solvency.

 

(a)                                 US Borrower.  US Borrower has received
consideration that is the reasonably equivalent value of the obligations and
liabilities that US Borrower has incurred to Agent and the Lenders.  US Borrower
is not insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will US Borrower be rendered insolvent by the execution and
delivery of the Loan Documents to Agent and the Lenders.  US Borrower is not
engaged or about to engage in any business or transaction for which the assets
retained by it are or will be an unreasonably small amount of capital, taking
into consideration the obligations to Agent and the Lenders incurred hereunder. 
US Borrower does not intend to, nor does it believe that it will, incur debts
beyond its ability to pay such debts as they mature.

 

(b)                                 Foreign Borrowers.  Each Foreign Borrower
has received consideration that is the reasonable equivalent value of the
obligations and liabilities that such Foreign Borrower has

 

77

--------------------------------------------------------------------------------


 

incurred to Agent and the Lenders.  The property of each Foreign Borrower is
(i) sufficient, if disposed of at a fairly conducted sale under legal process,
to enable payment of all its obligations due and accruing due, and (ii) at a
fair valuation, greater than the total amount of liabilities, including
contingent liabilities, of such Foreign Borrower.  No Foreign Borrower has
ceased paying its current obligations in the ordinary course of business as they
generally become due.  No Foreign Borrower is for any reason (and will not by
reason of the execution and delivery of the Loan Documents) unable to meet its
obligations as they generally become due.

 

Section 6.14                             Financial Statements.  The Consolidated
financial statements of US Borrower for the fiscal year ended December 31, 2012,
and the unaudited Consolidated financial statements of US Borrower for the
fiscal quarter ended March 31, 2013, furnished to Agent and the Lenders, are
true and complete in all material respects, to the best knowledge of the
Companies,  have been prepared in accordance with GAAP, except for the absence
of footnotes and subject to year-end adjustments consistent with past practice,
and fairly present the financial condition of the Companies as of the dates of
such financial statements and the results of their operations for the periods
then ending.  Since the dates of such statements, there has been no material
adverse change in any Company’s financial condition, properties or business or
any change in any Company’s accounting procedures.

 

Section 6.15                             Regulations.  No Company is engaged
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any “margin stock” (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
of the United States of America).  Neither the granting of any Loan (or any
conversion thereof) or Letter of Credit nor the use of the proceeds of any Loan
or Letter of Credit will violate, or be inconsistent with, the provisions of
Regulation T, U or X or any other Regulation of such Board of Governors.

 

Section 6.16                             Material Agreements.  Except as
disclosed on Schedule 6.16 hereto, as of the Closing Date, no Company is a party
to any (a) debt instrument (excluding the Loan Documents); (b) lease (capital,
operating or otherwise), whether as lessee or lessor thereunder; (c) contract,
commitment, agreement, or other arrangement involving the purchase or sale of
any inventory by it, or the license of any right to or by it; (d) contract,
commitment, agreement, or other arrangement with any of its “Affiliates” (as
such term is defined in the Exchange Act) other than a Company; (e) management
or employment contract or contract for personal services with any of its
Affiliates that is not otherwise terminable at will or on less than ninety (90)
days’ notice without liability; (f) collective bargaining agreement; or
(g) other contract, agreement, understanding, or arrangement with a third party;
that, as to subsections (a) through (g), requires the future payment of an
amount in excess of Thirty Million Dollars ($30,000,000) during any twelve-month
period.

 

Section 6.17                             Intellectual Property.  Each Company
owns, or has the right to use, all of the material patents, patent applications,
industrial designs, designs, trademarks, service marks, copyrights and licenses,
and rights with respect to the foregoing, necessary for the conduct of its
business without any known conflict with the rights of others.

 

Section 6.18                             Insurance.  Each Company maintains with
financially sound and reputable insurers insurance with coverage and limits as
required by law and as is customary with Persons

 

78

--------------------------------------------------------------------------------


 

engaged in the same businesses as the Companies.  Schedule 6.18 hereto sets
forth all insurance carried by the Companies on the Closing Date, setting forth
in detail the amount and type of such insurance.

 

Section 6.19                             Deposit and Securities Accounts.  US
Borrower has provided to Agent a list of all banks, other financial institutions
and Securities Intermediaries at which US Borrower and any Domestic Guarantor of
Payment maintain Deposit Accounts or Securities Accounts as of the Closing Date,
which list correctly identifies the name, address and telephone number of each
such financial institution or Securities Intermediary, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

 

Section 6.20                             Accurate and Complete Statements. 
Neither the Loan Documents nor any written statement made by any Company in
connection with any of the Loan Documents contains, to the best knowledge of
such Company, any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading.  After due inquiry by US Borrower, there is no known
fact that any Company has not disclosed to Agent and the Lenders that has or is
more than likely to have a Material Adverse Effect.

 

Section 6.21                             Investment Company; Other
Restrictions.  No Company is (a) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (b) subject to any foreign, federal, state
or local statute or regulation limiting its ability to incur Indebtedness.

 

Section 6.22                             Defaults.  No Default or Event of
Default exists hereunder, nor will any begin to exist immediately after the
execution and delivery hereof.

 

ARTICLE VII.  EVENTS OF DEFAULT

 

Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”) hereunder:

 

Section 7.1                                    Payments.  If (a) the interest on
any Loan, any commitment or other fee, or any other Obligation not listed in
subpart (b) hereof, shall not be paid in full when due and payable or within
five Business Days thereafter, or (b) the principal of any Loan or any
obligation under any Letter of Credit shall not be paid in full when due and
payable.

 

Section 7.2                                    Special Covenants.  If any
Company shall fail or omit to perform and observe Section 5.7, 5.8, 5.9, 5.11,
5.12, 5.13 or 5.15 or 5.23 hereof.

 

Section 7.3                                    Other Covenants.  If any Company
shall fail or omit to perform and observe any agreement or other provision
(other than those referred to in Section 7.1 or 7.2 hereof) contained or
referred to in this Agreement or any Loan Document that is on such Company’s
part to be complied with, and that Default shall not have been fully corrected
within thirty (30) days after the earlier of (a) any Financial Officer of such
Company becomes aware of the occurrence thereof, or (b) the giving of written
notice thereof to Administrative Borrower by Agent or the Required Lenders that
the specified Default is to be remedied.

 

79

--------------------------------------------------------------------------------


 

Section 7.4                                    Representations and Warranties. 
If any representation, warranty or statement made in or pursuant to this
Agreement or any Related Writing or any other material information furnished by
any Company to Agent or the Lenders, or any thereof, shall be false or erroneous
in any material respect.

 

Section 7.5                                    Cross Default.  If any Company
shall default in the payment of principal or interest due and owing under any
Material Indebtedness Agreement beyond any period of grace provided with respect
thereto or in the performance or observance of any other provision, term or
condition contained in any Material Indebtedness Agreement under which such
obligation is created, if the effect of such default is to allow the
acceleration of the maturity of such Indebtedness or to permit the holder
thereof to cause such Indebtedness to become due prior to its stated maturity.

 

Section 7.6                                    ERISA Default.  The occurrence of
one or more ERISA Events that (a) the Required Lenders determine could have a
Material Adverse Effect, or (b) results in a Lien on any of the assets of any
Company.

 

Section 7.7                                    Change in Control.  If any Change
in Control shall occur.

 

Section 7.8                                    Judgments.  There is entered
against any Company:

 

(a)                                 a final judgment or order for the payment of
money by a court of competent jurisdiction, that remains unpaid or unstayed and
undischarged for a period (during which execution shall not be effectively
stayed) of sixty (60) days after the date on which the right to appeal has
expired; provided that such occurrence shall constitute an Event of Default only
if the aggregate of all such judgments for all such Companies shall exceed Ten
Million Dollars ($10,000,000) (less any amount that will be covered by the
proceeds of insurance and is not subject to dispute by the insurance provider);
or

 

(b)                                 any one or more non-monetary final judgments
that are not covered by insurance, or, if covered by insurance, for which the
insurance company has not agreed to or acknowledged coverage, and that, in
either case, the Required Lenders reasonably determine have, or could be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (i) enforcement proceedings are commenced by the prevailing
party or any creditor upon such judgment or order, or (ii) there is a period of
three consecutive Business Days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect.

 

Section 7.9                                    Security.  If any Lien granted in
this Agreement or any other Loan Document in favor of Agent, for the benefit of
the Lenders, shall be determined to be (a) void, voidable or invalid, or is
subordinated or not otherwise given the priority contemplated by this Agreement
with respect to any material amount of Collateral and Borrowers have (or the
appropriate Credit Party has) failed to promptly execute appropriate documents
to correct such matters, or (b) unperfected as to any material amount of
Collateral (as determined by Agent, in its reasonable discretion) and Borrowers
have (or the appropriate Credit Party has) failed to promptly execute
appropriate documents to correct such matters.

 

80

--------------------------------------------------------------------------------


 

Section 7.10                             Validity of Loan Documents.  If (a) any
material provision, in the reasonable opinion of Agent, of any Loan Document
shall at any time cease to be valid, binding and enforceable against any Credit
Party; (b) the validity, binding effect or enforceability of any Loan Document
against any Credit Party shall be contested by any Credit Party; (c) any Credit
Party shall deny that it has any or further liability or obligation under any
Loan Document; or (d) any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any way cease to give or
provide to Agent and the Lenders the benefits purported to be created thereby.

 

Section 7.11                             Solvency.  If any Credit Party shall
(a) except as permitted pursuant to Section 5.12 hereof, discontinue business;
(b) generally not pay its debts as such debts become due; (c) make a general
assignment for the benefit of creditors; (d) apply for or consent to the
appointment of an interim receiver, a receiver, a receiver and manager, an
administrator, sequestrator, monitor, a custodian, a trustee, an interim
trustee, liquidator, agent or other similar official of all or a substantial
part of its assets or of such Credit Party; (e) be adjudicated a debtor or
insolvent or have entered against it an order for relief under the Bankruptcy
Code, or under any other bankruptcy insolvency, liquidation, winding-up,
corporate or similar statute or law, foreign, federal, state or provincial, in
any applicable jurisdiction, now or hereafter existing, as any of the foregoing
may be amended from time to time, or other applicable statute for jurisdictions
outside of the United States, as the case may be; (f) file a voluntary petition
under the Bankruptcy Code or seek relief under any bankruptcy or insolvency or
analogous law in any jurisdiction outside of the United States, or file a
proposal or notice of intention to file such petition; (g) have an involuntary
proceeding under the Bankruptcy Code filed against it and the same shall not be
controverted within ten (10) days, or shall continue undismissed for a period of
sixty (60) days from commencement of such proceeding or case; (h) file a
petition, an answer, an application or a proposal seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, or admit (by answer, by default or otherwise) the
material allegations of a petition filed against it in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal, provincial or
state, or, if applicable, other jurisdiction) relating to relief of debtors;
(i) suffer or permit to continue unstayed and in effect for sixty (60)
consecutive days any judgment, decree or order entered by a court of competent
jurisdiction, that approves a petition or an application or a proposal seeking
its reorganization or appoints an interim receiver, a receiver and manager, an
administrator, custodian, trustee, interim trustee or liquidator of all or a
substantial part of its assets, or of such Credit Party; (j) have an
administrative receiver appointed over the whole or substantially the whole of
its assets, or of such Credit Party; (k) have assets, the value of which is less
than its liabilities (taking into account prospective and contingent
liabilities, and rights of contribution from other Persons); or (l) have a
moratorium declared in respect of any of its Indebtedness, or any analogous
procedure or step is taken in any jurisdiction.

 

ARTICLE VIII.  REMEDIES UPON DEFAULT

 

Notwithstanding any contrary provision or inference herein or elsewhere:

 

Section 8.1                                    Optional Defaults.  If any Event
of Default referred to in Section 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9 or
7.10 hereof shall occur, Agent may, with the consent of the

 

81

--------------------------------------------------------------------------------


 

Required Lenders, and shall, at the written request of the Required Lenders,
give written notice to Borrowers to:

 

(a)                                 terminate the Commitment, if not previously
terminated, and, immediately upon such election, the obligations of the Lenders,
and each thereof, to make any further Loan, and the obligation of the Fronting
Lender to issue any Letter of Credit, immediately shall be terminated; and/or

 

(b)                                 accelerate the maturity of all of the
Obligations (if the Obligations are not already due and payable), whereupon all
of the Obligations shall become and thereafter be immediately due and payable in
full without any presentment or demand and without any further or other notice
of any kind, all of which are hereby waived by each Borrower.

 

Section 8.2                                    Automatic Defaults.  If any Event
of Default referred to in Section 7.11 hereof shall occur:

 

(a)                                 all of the Commitment shall automatically
and immediately terminate, if not previously terminated, and no Lender
thereafter shall be under any obligation to grant any further Loan, nor shall
the Fronting Lender be obligated to issue any Letter of Credit; and

 

(b)                                 the principal of and interest then
outstanding on all of the Loans, and all of the other Obligations, shall
thereupon become and thereafter be immediately due and payable in full (if the
Obligations are not already due and payable), all without any presentment,
demand or notice of any kind, which are hereby waived by each Borrower.

 

Section 8.3                                    Letters of Credit.  If the
maturity of the Obligations shall be accelerated pursuant to Section 8.1 or 8.2
hereof, Borrowers shall immediately deposit with Agent, as security for the
obligations of Borrowers and any Guarantor of Payment to reimburse Agent and the
Lenders for any then outstanding Letters of Credit, cash equal to the aggregate
undrawn balance of any then outstanding Letters of Credit.  Agent and the
Lenders are hereby authorized, at their option, to deduct any and all such
amounts from any deposit balances then owing by any Lender (or any affiliate of
such Lender) to or for the credit or account of US Borrower or any Domestic
Guarantor of Payment, as security for the obligations of the appropriate
Borrower and any Guarantor of Payment to reimburse Agent and the Lenders for any
then outstanding Letters of Credit.

 

Section 8.4                                    Offsets.

 

(a)                                 If there shall occur or exist any Event of
Default referred to in Section 7.11 hereof or if the maturity of the Obligations
is accelerated pursuant to Section 8.1 or 8.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by US Borrower or a
Domestic Guarantor of Payment to such Lender, or any Foreign Borrower or Foreign
Guarantor of Payment with respect to Obligations of a Foreign Borrower
(including, without limitation, any participation purchased or to be purchased
pursuant to Section 2.2(b), 2.2(c) or 8.5 hereof), whether or not the same shall
then have matured, any and all deposit (general or special) balances and all
other indebtedness then held or owing by such Lender (including, without
limitation, by branches and agencies or any affiliate of such Lender, wherever
located) to or for the credit or account of US

 

82

--------------------------------------------------------------------------------


 

Borrower or a Domestic Guarantor of Payment, or any Foreign Borrower or Foreign
Guarantor of Payment with respect to such deposit balances and indebtedness of a
Foreign Borrower or Foreign Guarantor of Payment, all without notice to or
demand upon any Borrower or any other Person, all such notices and demands being
hereby expressly waived by each Borrower.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, if a Lender acts as a Securities Intermediary or a depository
institution for a Credit Party, and the applicable Securities Accounts or
Deposit Accounts of such Credit Party with such Lender (or an affiliate of a
Lender) are not subject to a Control Agreement, then such Lender agrees that
such accounts are subject to the Lien of Agent (to the extent granted pursuant
to the Security Documents) and it will not set off against or appropriate toward
the payment of, any Indebtedness owing to such Lender that does not constitute
Obligations (other than Customary Setoffs with respect to such Deposit Accounts
or Securities Accounts).

 

Section 8.5                                    Equalization Provisions.  Each
Lender agrees with the other Lenders that if it, at any time, shall obtain any
Advantage over the other Lenders or any thereof in respect of the Obligations
(except as to Swing Loans and Letters of Credit prior to Agent’s giving of
notice to participate and except under Article III hereof), it shall purchase
from the other Lenders, for cash and at par, such additional participation in
the Obligations as shall be necessary to nullify the Advantage.  If any such
Advantage resulting in the purchase of an additional participation as aforesaid
shall be recovered in whole or in part from the Lender receiving the Advantage,
each such purchase shall be rescinded, and the purchase price restored (but
without interest unless the Lender receiving the Advantage is required to pay
interest on the Advantage to the Person recovering the Advantage from such
Lender) ratably to the extent of the recovery.  Each Lender further agrees with
the other Lenders that:

 

(a)                                 if it at any time shall receive any payment
for or on behalf of any Borrower on any Indebtedness owing by any Borrower (or
through any Guarantor of Payment) pursuant to this Agreement (whether by
voluntary payment, by realization upon security, by reason of offset of any
deposit or other indebtedness, by counterclaim or cross-action, by the
enforcement of any right under any Loan Document, or otherwise); or

 

(b)                                 if any Lender (or affiliate of a Lender)
(i) maintains Deposit Accounts or Securities Account of any Borrower or any
Domestic Subsidiary, and (ii) exercises a right of offset or takes other action
against such Deposit Accounts or Securities Accounts;

 

then such Lender will apply all such payments (other than Customary Setoffs with
respect to the Deposit Accounts or Securities Accounts referenced in subpart
(b) above) first to any and all Obligations owing by Borrowers to that Lender
(including, without limitation, any participation purchased or to be purchased
pursuant to this Section 8.5 or any other section of this Agreement), and to the
extent not prohibited by law, to the remainder of the Obligations (and the
Secured Obligations in accordance with Section 8.6 hereof).  Each Credit Party
agrees that any Lender so purchasing a participation from the other Lenders or
any thereof pursuant to this Section 8.5, or exercising rights under this
provision, may exercise all of its rights of payment (including the right of
set-off) with respect to such participation or otherwise as fully as if such
Lender were a direct creditor of such Credit Party in the amount of such
participation.

 

83

--------------------------------------------------------------------------------


 

Section 8.6                                    Other Remedies.  The remedies in
this Article VIII are in addition to, not in limitation of, any other right,
power, privilege, or remedy, either in law, in equity, or otherwise, to which
the Lenders may be entitled.  Agent shall exercise the rights under this
Article VIII and all other collection efforts on behalf of the Lenders and no
Lender shall act independently with respect thereto, except as otherwise
specifically set forth in this Agreement.

 

Section 8.7                                    Application of Proceeds.

 

(a)                                 Payments Prior to Exercise of Remedies. 
Prior to the exercise by Agent, on behalf of the Lenders, of remedies under this
Agreement or the other Loan Documents, all monies received by Agent in
connection with the Revolving Credit Commitment shall be applied, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, to the Loans and Letters of Credit, as appropriate; provided that Agent
shall have the right at all times to apply any payment received from US Borrower
first to the payment of all obligations (to the extent not paid by Borrowers)
incurred by Agent pursuant to Section 11.5 hereof and to the payment of Related
Expenses.

 

(b)                                 Payments Subsequent to Exercise of
Remedies.  After the exercise by Agent or the Required Lenders of remedies under
this Agreement or the other Loan Documents, all monies received by Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable law, as follows:

 

(i)                                     with respect to:

 

(A)                               payments from assets of Companies organized in
the United States (or a state thereof), (1) first, to the Obligations (and
Secured Obligations if such payments are from proceeds of Collateral) of US
Borrower, and (2) second, to the Obligations (and Secured Obligations if such
payments are from proceeds of Collateral) of any other Borrowers, in each case
applied in accordance with the Waterfall;

 

(B)                               payments from assets of Companies that are not
organized in the United States (or a state thereof), to the Obligations (and
Secured Obligations if such payments are from proceeds of Collateral) of the
Foreign Borrowers, applied in accordance with the Waterfall; and

 

(C)                               any other payments, in accordance with the
Waterfall; and

 

(ii)                                  in accordance with the following priority
(the “Waterfall”):

 

(A)                               first, to the extent incurred in connection
with obligations payable by a specific Borrower, to the payment of all
obligations (to the extent not paid by Borrowers) incurred by Agent pursuant to
Section 11.5 hereof and to the payment of Related Expenses;

 

(B)                               second, to the extent incurred in connection
with the obligations payable by a specific Borrower, to the payment pro rata of
(1) interest then accrued and payable on the outstanding Loans, (2) any fees
then accrued and

 

84

--------------------------------------------------------------------------------


 

payable to Agent, and (3) any fees then accrued and payable to the Fronting
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure;

 

(C)                               third, for payment of (1) principal
outstanding on the Loans and the Letter of Credit Exposure, on a pro rata basis
to the Lenders, based upon each such Lender’s Commitment Percentage, provided
that the amounts payable in respect of the Letter of Credit Exposure shall be
held and applied by Agent as security for the reimbursement obligations in
respect thereof, and, if any Letter of Credit shall expire without being drawn,
then the amount with respect to such Letter of Credit shall be distributed to
the Lenders, on a pro rata basis in accordance with this subsection (C), (2) the
Indebtedness under any Hedge Agreement with a Lender (or an entity that is an
affiliate of a then existing Lender), such amount to be based upon the net
termination obligation of Borrowers under such Hedge Agreement, and (3) the Bank
Product Obligations owing to a Lender (or an entity that is an affiliate of a
then existing Lender) under Bank Product Agreements; with such payment to be pro
rata among (1), (2) and (3) of this subsection (C); and

 

(D)                               finally, any remaining surplus after all of
the Secured Obligations have been paid in full, to Administrative Borrower for
distribution to the appropriate Borrowers, or to whomsoever shall be lawfully
entitled thereto.

 

ARTICLE IX.  THE AGENT

 

The Lenders authorize Wells Fargo and Wells Fargo hereby agrees to act as agent
for the Lenders in respect of this Agreement upon the terms and conditions set
forth elsewhere in this Agreement, and upon the following terms and conditions:

 

Section 9.1                                    Appointment and Authorization. 
Effective on the Closing Date, KeyBank National Association hereby resigns as
administrative agent under the Existing Credit Agreement and the other Loan
Documents (as defined in the Existing Credit Agreement), and each Lender hereby
irrevocably appoints Wells Fargo as Agent hereunder and authorizes Agent to take
such action as agent on its behalf and to exercise such powers hereunder as are
delegated to Agent by the terms hereof, together with such powers as are
reasonably incidental thereto, including, without limitation, to execute
Additional Foreign Borrower Assumption Agreements on behalf of the Lenders, and
to execute various Security Documents pertaining to the Foreign Borrower and
Foreign Guarantors of Payment on behalf of the Lenders.  Neither Agent nor any
of its affiliates, directors, officers, attorneys or employees shall (a) be
liable for any action taken or omitted to be taken by it or them hereunder or in
connection herewith, except for its or their own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction), or be
responsible in any manner to any of the Lenders for the effectiveness,
enforceability, genuineness, validity or due execution of this Agreement or any
other Loan Documents, (b) be under any obligation to any Lender to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of Borrowers or any other Company, or
the financial condition of Borrowers or any other Company, or (c) be liable to
any of the Companies for consequential damages resulting from any breach of
contract, tort or

 

85

--------------------------------------------------------------------------------


 

other wrong in connection with the negotiation, documentation, administration or
collection of the Loans or Letters of Credit or any of the Loan Documents. 
Notwithstanding any provision to the contrary contained in this Agreement or in
any other Loan Document, Agent shall not have any duty or responsibility except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against
Agent.  Without limiting the generality of the foregoing sentence, the use of
the term “agent” herein and in other Loan Documents with reference to Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

Section 9.2                                    Note Holders.  Agent may treat
the payee of any Note as the holder thereof (or, if there is no Note, the holder
of the interest as reflected on the books and records of Agent) until written
notice of transfer shall have been filed with Agent, signed by such payee and in
form satisfactory to Agent.

 

Section 9.3                                    Consultation With Counsel.  Agent
may consult with legal counsel selected by Agent and shall not be liable for any
action taken or suffered in good faith by Agent in accordance with the opinion
of such counsel.

 

Section 9.4                                    Documents.  Agent shall not be
under any duty to examine into or pass upon the validity, effectiveness,
genuineness or value of any Loan Document or any other Related Writing furnished
pursuant hereto or in connection herewith or the value of any collateral
obtained hereunder, and Agent shall be entitled to assume that the same are
valid, effective and genuine and what they purport to be.

 

Section 9.5                                    Agent and Affiliates.  Wells
Fargo and its affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Companies and Affiliates as though Wells Fargo were not Agent
hereunder and without notice to or consent of any Lender.  Each Lender
acknowledges that, pursuant to such activities, Wells Fargo or its affiliates
may receive information regarding any Company or any Affiliate (including
information that may be subject to confidentiality obligations in favor of such
Company or such Affiliate) and acknowledge that Agent shall be under no
obligation to provide such information to other Lenders.  With respect to Loans
and Letters of Credit (if any), Wells Fargo and its affiliates shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though Wells Fargo were not Agent, and the terms “Lender” and
“Lenders” include Wells Fargo and its affiliates, to the extent applicable, in
their individual capacities.

 

Section 9.6                                    Knowledge or Notice of Default. 
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default unless Agent has received written notice from a
Lender or Administrative Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to the Lenders.

 

86

--------------------------------------------------------------------------------


 

Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Required Lenders (or, if so specified by
this Agreement, all Lenders); provided that, unless and until Agent shall have
received such directions, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable, in its discretion, for the
protection of the interests of the Lenders.

 

Section 9.7                                    Action by Agent.  Subject to the
other terms and conditions hereof, so long as Agent shall be entitled, pursuant
to Section 9.6 hereof, to assume that no Default or Event of Default shall have
occurred and be continuing, Agent shall be entitled to use its discretion with
respect to exercising or refraining from exercising any rights that may be
vested in it by, or with respect to taking or refraining from taking any action
or actions that it may be able to take under or in respect of, this Agreement. 
Agent shall incur no liability under or in respect of this Agreement by acting
upon any notice, certificate, warranty or other paper or instrument believed by
it to be genuine or authentic or to be signed by the proper party or parties, or
with respect to anything that it may do or refrain from doing in the reasonable
exercise of its judgment, or that may seem to it to be necessary or desirable in
the premises.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Agent as a result of Agent’s acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders.

 

Section 9.8                                    Release of Collateral or
Guarantor of Payment.  In the event of a merger, sale of assets or other
transaction permitted pursuant to Section 5.12 hereof or otherwise permitted
pursuant to this Agreement, and so long as there is no Default or Event of
Default existing, Agent, at the request and expense of US Borrower, is hereby
authorized by the Lenders to (a) release such Collateral from this Agreement or
any other Loan Document, (b) release a Guarantor of Payment or Foreign Borrower
in connection with such permitted transfer or event, and (c) duly assign,
transfer and deliver to the affected Person (without recourse and without any
representation or warranty) such Collateral as is then (or has been) so
transferred or released and as may be in possession of Agent and has not
theretofore been released pursuant to this Agreement.

 

Section 9.9                                    Delegation of Duties.  Agent may
execute any of its duties under this Agreement or any other Loan Document by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel and other consultants or experts concerning all matters pertaining to
such duties.  Agent shall not be responsible for the negligence or misconduct of
any agent or attorney-in-fact that it selects in the absence of gross negligence
or willful misconduct, as determined by a court of competent jurisdiction.

 

Section 9.10                             Indemnification of Agent.  The Lenders
agree to indemnify Agent (to the extent not reimbursed by Borrowers) ratably,
according to their respective Commitment Percentages, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including attorneys’ fees and expenses) or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by or asserted
against Agent in its capacity as agent in any way relating to or arising out of
this Agreement or any Loan Document or any action taken or omitted by Agent with
respect to this Agreement or any Loan Document; provided that no Lender shall be
liable for any portion of such liabilities,

 

87

--------------------------------------------------------------------------------


 

obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees and expenses) or disbursements resulting
from Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction, or from any action taken or omitted by Agent in any
capacity other than as agent under this Agreement or any other Loan Document. 
No action taken in accordance with the directions of the Required Lenders shall
be deemed to constitute gross negligence or willful misconduct for purposes of
this Section 9.10.  The undertaking in this Section 9.10 shall survive repayment
of the Loans, cancellation of the Notes, if any, expiration or termination of
the Letters of Credit, termination of the Commitment, any foreclosure under, or
modification, release or discharge of, any or all of the Loan Documents,
termination of this Agreement and the resignation or replacement of Agent.

 

Section 9.11                             Successor Agent.  Agent may resign as
agent hereunder by giving not fewer than thirty (30) days prior written notice
to Administrative Borrower and the Lenders.  If Agent shall resign under this
Agreement, then either (a) the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders (with the consent of Administrative
Borrower so long as an Event of Default does not exist and which consent shall
not be unreasonably withheld), or (b) if a successor agent shall not be so
appointed and approved within the thirty (30) day period following Agent’s
notice to the Lenders of its resignation, then Agent shall appoint a successor
agent that shall serve as agent until such time as the Required Lenders appoint
a successor agent.  If no successor agent has accepted appointment as Agent by
the date that is thirty (30) days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective, and the Lenders shall assume and perform all of the duties of
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.  Upon its appointment, such successor
agent shall succeed to the rights, powers and duties as agent, and the term
“Agent” means such successor effective upon its appointment, and the former
agent’s rights, powers and duties as agent shall be terminated without any other
or further act or deed on the part of such former agent or any of the parties to
this Agreement.  After any retiring Agent’s resignation as Agent, the provisions
of this Article IX shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement and the other Loan
Documents.

 

Section 9.12                             Fronting Lender.  The Fronting Lender
shall act on behalf of the Lenders with respect to any Letters of Credit issued
by the Fronting Lender and the documents associated therewith.  The Fronting
Lender shall have all of the benefits and immunities (a) provided to Agent in
this Article IX with respect to any acts taken or omissions suffered by the
Fronting Lender in connection with the Letters of Credit and the applications
and agreements for letters of credit pertaining to such Letters of Credit as
fully as if the term “Agent”, as used in this Article IX, included the Fronting
Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to the Fronting Lender.

 

Section 9.13                             Swing Line Lender.  The Swing Line
Lender shall act on behalf of the Lenders with respect to any Swing Loans.  The
Swing Line Lender shall have all of the benefits and immunities (a) provided to
Agent in this Article IX with respect to any acts taken or omissions suffered by
the Swing Line Lender in connection with the Swing Loans as fully as if the term
“Agent”, as used in this Article IX, included the Swing Line Lender with respect
to such acts or omissions, and (b) as additionally provided in this Agreement
with respect to the Swing Line Lender.

 

88

--------------------------------------------------------------------------------


 

Section 9.14                             Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise, to (i) file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and Agent and their respective agents
and counsel and all other amounts due the Lenders and Agent) allowed in such
judicial proceedings, and (ii) collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same; and
(b) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, and any other amounts due Agent. 
Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

Section 9.15                             No Reliance on Agent’s Customer
Identification Program.  Each Lender acknowledges and agrees that neither such
Lender, nor any of its affiliates, participants or assignees, may rely on Agent
to carry out such Lender’s or its affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti-terrorism law, including any programs
involving any of the following items relating to or in connection with
Borrowers, their respective Affiliates or agents, the Loan Documents or the
transactions hereunder:  (a) any identity verification procedures, (b) any
record keeping, (c) any comparisons with government lists, (d) any customer
notices or (e) any other procedures required under the CIP Regulations or such
other laws.

 

Section 9.16                             Other Agents.  Agent shall have the
continuing right from time to time to designate one or more Lenders (or its or
their affiliates) as “syndication agent”, “co-syndication agent”, “documentation
agent”, “co-documentation agent”, “book runner”, “lead arranger”, “arrangers” or
other designations for purposes hereof, but (a) any such designation shall have
no substantive effect, and (b) any such Lender and its affiliates shall have no
additional powers, duties, responsibilities or liabilities as a result thereof.

 

ARTICLE X.  GUARANTY

 

Section 10.1                             The Guaranty.  US Borrower hereby
guarantees to Agent, for the benefit of the Secured Parties, as a primary
obligor and not as a surety, the prompt payment of the Secured Obligations owing
by each other Borrower in full when due (whether at stated maturity,

 

89

--------------------------------------------------------------------------------


 

as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof. 
US Borrower hereby further agrees that, if any of the Secured Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), US Borrower will promptly pay the same, without any demand or notice
whatsoever, and that, in the case of any extension of time of payment or renewal
of any of the Secured Obligations, the same will be promptly paid in full when
due (whether at extended maturity, as a mandatory prepayment, by acceleration,
as a mandatory cash collateralization or otherwise) in accordance with the terms
of such extension or renewal.

 

Section 10.2                             Obligations Unconditional.  The
obligations of US Borrower under Section 10.1 hereof are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Secured
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 10.2 that the obligations of US Borrower
hereunder, as a Guarantor, shall be absolute and unconditional under any and all
circumstances.  US Borrower agrees that it shall have no right of subrogation,
indemnity, reimbursement or contribution against any other Borrower or any other
Guarantor of Payment for amounts paid under this Article X until such time as
the Secured Obligations have been irrevocably paid in full (other than
(i) contingent obligations which by their terms survive the termination of this
Agreement and (ii) obligations and liabilities under Bank Product Agreements or
Hedge Agreements as to which arrangements satisfactory to the applicable Lender
(or an entity that is an affiliate of such Lender) shall have been made). 
Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of US Borrower as a Guarantor
hereunder, which shall remain absolute and unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Secured Obligations shall be extended, or such performance or compliance
shall be waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents or any other agreement or instrument
referred to in the Loan Documents shall be done or omitted;

 

(c)                                  the maturity of any of the Secured
Obligations shall be accelerated, or any of the Secured Obligations shall be
modified, supplemented or amended in any respect, or any right under any of the
Loan Documents, or any other agreement or instrument referred to in the Loan
Documents shall be waived or any other guarantee of any of the Secured
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, Agent,
for the benefit of the Lenders, as security for any of the Secured Obligations
shall fail to attach or be perfected; or

 

90

--------------------------------------------------------------------------------


 

(e)                                  any of the Secured Obligations shall be
determined to be void or voidable (including, without limitation, for the
benefit of any creditor of any Guarantor) or shall be subordinated to the claims
of any Person (including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, US Borrower hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that Agent or any Lender exhaust any right, power or remedy
or proceed against any Person under any of the Loan Documents or any other
agreement or instrument referred to in the Loan Documents, or against any other
Person under any other guarantee of, or security for, any of the Secured
Obligations.

 

Section 10.3                             Reinstatement.  The obligations of US
Borrower under this Article X shall be automatically reinstated if and to the
extent that, for any reason, any payment by or on behalf of any Person in
respect of the Secured Obligations is rescinded or must be otherwise restored by
any holder of any of the Secured Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and US Borrower agrees
that it will indemnify Agent and each Lender on demand for all reasonable costs
and expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by Agent or such Lender in connection with such rescission or
restoration, including any such reasonable costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

 

Section 10.4                             Certain Additional Waivers.  US
Borrower agrees that US Borrower shall have no right of recourse to security for
the Secured Obligations, except through the exercise of rights of subrogation
pursuant to Section 10.2 hereof and through the exercise of rights of
contribution pursuant to Section 11.6 hereof.

 

Section 10.5                             Remedies.  US Borrower agrees that, to
the fullest extent permitted by law, as between US Borrower, on the one hand,
and Agent, on behalf of the Lenders, on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 8.1 or 8.2
hereof (and shall be deemed to have become automatically due and payable in the
circumstances provided in such Sections 8.1 and 8.2) for purposes of
Section 10.1 hereof, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by US Borrower for
purposes of Section 10.1 hereof.

 

Section 10.6                             Guarantee of Payment; Continuing
Guarantee.  The guarantee in this Article X is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Secured
Obligations owing by each other Borrower, whenever arising.

 

Section 10.7                             Payments.  All payments by US Borrower
under this Article X shall be made in Dollars, and free and clear of any Taxes.

 

91

--------------------------------------------------------------------------------


 

ARTICLE XI.  MISCELLANEOUS

 

Section 11.1                             Lenders’ Independent Investigation. 
Each Lender, by its signature to this Agreement, acknowledges and agrees that
Agent has made no representation or warranty, express or implied, with respect
to the creditworthiness, financial condition, or any other condition of any
Company or with respect to the statements contained in any information
memorandum furnished in connection herewith or in any other oral or written
communication between Agent and such Lender.  Each Lender represents that it has
made and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Companies in connection
with the extension of credit hereunder, and agrees that Agent has no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto (other than such
notices as may be expressly required to be given by Agent to the Lenders
hereunder), whether coming into its possession before the first Credit Event
hereunder or at any time or times thereafter.  Each Lender further represents
that it has reviewed each of the Loan Documents.

 

Section 11.2                             No Waiver; Cumulative Remedies.  No
omission or course of dealing on the part of Agent, any Lender or the holder of
any Note (or, if there is no Note, the holder of the interest as reflected on
the books and records of Agent) in exercising any right, power or remedy
hereunder or under any of the Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right, power or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy hereunder or under any of the Loan Documents.  The
remedies herein provided are cumulative and in addition to any other rights,
powers or privileges held under any of the Loan Documents or by operation of
law, by contract or otherwise.

 

Section 11.3                             Amendments, Waivers and Consents.

 

(a)                                 General Rule.  No amendment, modification,
termination, or waiver of any provision of any Loan Document nor consent to any
variance therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(b)                                 Exceptions to the General Rule. 
Notwithstanding the provisions of subsection (a) of this Section 11.3:

 

(i)                                     Unanimous Consent Requirements. 
Unanimous consent of the Lenders shall be required with respect to (A) any
increase in the Commitment hereunder (except as specified in
Section 2.9(b) hereof, provided that no Lender’s Commitment shall be increased
without such Lender’s consent), (B) the extension of maturity of the Loans, the
payment date of interest or scheduled principal hereunder, or the payment date
of commitment fees payable hereunder, (C) any reduction in the stated rate of
interest on the Loans (provided that the institution of the Default Rate or post
default interest and a subsequent removal of the Default Rate or post default
interest shall not constitute a decrease in interest rate pursuant to this
Section 11.3), or in any amount of interest or scheduled principal due on any
Loan, or any reduction in the stated rate of commitment fees payable hereunder
or any change in the manner of pro rata application of any

 

92

--------------------------------------------------------------------------------


 

payments made by Borrowers to the Lenders hereunder, (D) any change in any
percentage voting requirement, voting rights, or the Required Lenders definition
in this Agreement, (E) the release of US Borrower or any Domestic Guarantor of
Payment or any material amount of Collateral securing the Secured Obligations,
except in connection with a transaction specifically permitted hereunder, or
(F) any amendment to this Section 11.3 or Section 8.5 or 8.7 hereof.

 

(ii)                                  Provisions Relating to Special Rights and
Duties.  No provision of this Agreement affecting Agent in its capacity as such
shall be amended, modified or waived without the consent of Agent.  No provision
of this Agreement relating to the rights or duties of the Fronting Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Fronting Lender. No provision of this Agreement relating to the rights or duties
of the Swing Line Lender in its capacity as such shall be amended, modified or
waived without the consent of the Swing Line Lender.

 

(iii)                               Incremental Term Loans.  The Loan Documents
may be amended by Agent and US Borrower only to effect Incremental Term Loans
and Incremental Term Loan Commitments pursuant Section 2.9(a) hereof; provided
that no amendment or modification shall result in any increase in the amount of
any Lender’s Commitment or any increase in any Lender’s Commitment Percentage,
in each case, without the written consent of such affected Lender.

 

(c)                                  Replacement of Non-Consenting Lender.  If,
in connection with any proposed amendment, waiver or consent hereunder, (i) the
consent of all Lenders is required, but only the consent of Required Lenders is
obtained, or (ii) the consent of Required Lenders is required, but the consent
of the Required Lenders is not obtained (any Lender withholding consent as
described in subparts (i) and (ii) hereof being referred to as a “Non-Consenting
Lender”), then, so long as Agent is not the Non-Consenting Lender, Agent may, at
the sole expense of Borrowers, upon notice to such Non-Consenting Lender and
Administrative Borrower, require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 11.10 hereof) all of its interests, rights and obligations under this
Agreement to an Eligible Transferee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that such Non-Consenting Lender shall have received payment of an amount equal
to the outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from such Eligible
Transferee (to the extent of such outstanding principal and accrued interest and
fees) or Borrowers (in the case of all other amounts, including any breakage
compensation under Article III hereof).

 

(d)                                 Generally.  Notice of amendments, waivers or
consents ratified by the Lenders hereunder shall be forwarded by Agent to all of
the Lenders.  Each Lender or other holder of a Note (or if there is no Note, the
holder of the interest as reflected on the books and records of Agent) (or
interest in any Loan or Letter of Credit) shall be bound by any amendment,
waiver or consent obtained as authorized by this Section 11.3, regardless of its
failure to agree thereto.

 

Section 11.4                             Notices.  All notices, requests,
demands and other communications provided for hereunder shall be in writing and,
if to a Borrower, mailed or delivered to it,

 

93

--------------------------------------------------------------------------------


 

addressed to it at the address specified on the signature pages of this
Agreement (together with a courtesy copy thereof to US Borrower’s general
counsel, mailed or delivered to TeleTech Holdings, Inc., 9197 South Peoria
Street, Englewood, Colorado 80112-5833, Attention: General Counsel) or at such
other address as shall be designated by US Borrower in a written notice to each
of the other parties), if to a Lender, mailed or delivered to it, addressed to
the address of such Lender specified on the signature pages of this Agreement,
or, as to each party, at such other address as shall be designated by such party
in a written notice to each of the other parties.  All notices, statements,
requests, demands and other communications provided for hereunder shall be
deemed to be given or made when hand delivered, delivered by overnight courier
or five Business Days after being deposited in the mails with postage prepaid by
registered or certified mail, addressed as aforesaid, or sent by facsimile with
telephonic confirmation of receipt (if received during a Business Day, otherwise
the following Business Day).  All notices hereunder shall not be effective until
received.  For purposes of Article II hereof, Agent shall be entitled to rely on
telephonic instructions from any person that Agent in good faith believes is an
Authorized Officer and US Borrower shall hold Agent and each Lender harmless
from any loss, cost or expense resulting from any such reliance.

 

Section 11.5                             Costs, Expenses and Documentary Taxes. 
US Borrower agrees to pay on demand all reasonable costs and expenses of Agent
and all Related Expenses, including but not limited to (a) syndication,
administration, travel and out-of-pocket expenses, including but not limited to
reasonable attorneys’ fees and expenses, of Agent in connection with the
preparation, negotiation and closing of the Loan Documents and the
administration of the Loan Documents, and the collection and disbursement of all
funds hereunder and the other instruments and documents to be delivered
hereunder, (b) extraordinary expenses of Agent in connection with the
administration of the Loan Documents and the other instruments and documents to
be delivered hereunder, and (c) the reasonable fees and out-of-pocket expenses
of special counsel for Agent, with respect to the foregoing, and of local
counsel, if any, who may be retained by said special counsel with respect
thereto.  US Borrower, and any appropriate Foreign Borrower, also agrees to pay
on demand all reasonable costs and expenses (including Related Expenses) of
Agent and the Lenders, including reasonable attorneys’ fees and expenses, in
connection with the restructuring or enforcement of the Obligations, this
Agreement or any Related Writing.  In addition, US Borrower and any appropriate
Foreign Borrower shall pay any and all stamp, transfer, documentary and other
taxes, assessments, charges and fees payable or determined to be payable in
connection with the execution and delivery of the Loan Documents, and the other
instruments and documents to be delivered hereunder, and agree to hold Agent and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or failure to pay such taxes or fees, other
than those liabilities resulting from the gross negligence or willful misconduct
of Agent, or, with respect to amounts owing to a Lender, such Lender, in each
case as determined by a court of competent jurisdiction.  All obligations
provided for in this Section 11.5 shall survive any termination of this
Agreement.

 

Section 11.6                             Indemnification.  US Borrower, and each
Foreign Borrower to the extent relating to the Loans and other credit extensions
to such Foreign Borrower, agrees to defend, indemnify and hold harmless Agent
and the Lenders (and their respective affiliates, officers, directors,
attorneys, agents and  employees) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees) or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by or

 

94

--------------------------------------------------------------------------------


 

asserted against Agent or any Lender in connection with any investigative,
administrative or judicial proceeding (whether or not such Lender or Agent shall
be designated a party thereto) or any other claim by any Person relating to or
arising out of any Loan Document or any actual or proposed use of proceeds of
the Loans or any of the Obligations, or any activities of any Company or its
Affiliates; provided that no Lender nor Agent shall have the right to be
indemnified under this Section 11.6 for its own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.  All obligations
provided for in this Section 11.6 shall survive any termination of this
Agreement.

 

Section 11.7                             Obligations Several; No Fiduciary
Obligations.  The obligations of the Lenders hereunder are several and not
joint.  Nothing contained in this Agreement and no action taken by Agent or the
Lenders pursuant hereto shall be deemed to constitute Agent or the Lenders a
partnership, association, joint venture or other entity.  No default by any
Lender hereunder shall excuse the other Lenders from any obligation under this
Agreement; but no Lender shall have or acquire any additional obligation of any
kind by reason of such default.  The relationship between Borrowers and the
Lenders with respect to the Loan Documents and the Related Writings is and shall
be solely that of debtors and creditors, respectively, and neither Agent nor any
Lender shall have any fiduciary obligation toward any Credit Party with respect
to any such documents or the transactions contemplated thereby.

 

Section 11.8                             Execution in Counterparts.  This
Agreement may be executed in any number of counterparts, and by different
parties hereto in separate counterparts and by facsimile signature, each of
which counterparts when so executed and delivered shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.

 

Section 11.9                             Binding Effect; Borrowers’ Assignment. 
This Agreement shall become effective when it shall have been executed by each
Borrower, Agent and each Lender and thereafter shall be binding upon and inure
to the benefit of each Borrower, Agent and each of the Lenders and their
respective successors and permitted assigns, except that no Borrower shall have
the right to assign its rights hereunder or any interest herein without the
prior written consent of Agent and all of the Lenders.

 

Section 11.10                      Lender Assignments.

 

(a)                                 Assignments of Commitments.  Each Lender
shall have the right at any time or times to assign to an Eligible Transferee
(other than to a Lender that shall not be in compliance with this Agreement),
without recourse, all or a percentage of all of the following:  (i) such
Lender’s Commitment, (ii) all Loans made by that Lender, (iii) such Lender’s
Notes, and (iv) such Lender’s interest in any Letter of Credit or Swing Loan,
and any participation purchased pursuant to Section 2.2(b) or 2.2(c) or
Section 8.5 hereof.

 

(b)                                 Prior Consent.  No assignment may be
consummated pursuant to this Section 11.10 without the prior written consent of
Administrative Borrower and Agent (other than an assignment by any Lender to any
affiliate of such Lender which affiliate is an Eligible Transferee and either
wholly-owned by a Lender or is wholly-owned by a Person that wholly owns, either
directly or indirectly, such Lender, or to another Lender), which consent of
Administrative Borrower and Agent shall not be unreasonably withheld; provided
that the

 

95

--------------------------------------------------------------------------------


 

consent of Administrative Borrower shall not be required if, at the time of the
proposed assignment, any Default or Event of Default shall then exist.  Anything
herein to the contrary notwithstanding, any Lender may at any time make a
collateral assignment of all or any portion of its rights under the Loan
Documents to a Federal Reserve Bank, and no such assignment shall release such
assigning Lender from its obligations hereunder.

 

(c)                                  Minimum Amount.  Each such assignment shall
be in a minimum amount of the lesser of Five Million Dollars ($5,000,000) of the
assignor’s Commitment and interest herein, or the entire amount of the
assignor’s Commitment and interest herein.

 

(d)                                 Assignment Fee.  Unless the assignment shall
be to an affiliate of the assignor or the assignment shall be due to merger of
the assignor or for regulatory purposes, either the assignor or the assignee
shall remit to Agent, for its own account, an administrative fee of Three
Thousand Five Hundred Dollars ($3,500).

 

(e)                                  Assignment Agreement.  Unless the
assignment shall be due to merger of the assignor or a collateral assignment for
regulatory purposes, the assignor shall (i) cause the assignee to execute and
deliver to Administrative Borrower and Agent an Assignment Agreement, and
(ii) execute and deliver, or cause the assignee to execute and deliver, as the
case may be, to Agent such additional amendments, assurances and other writings
as Agent may reasonably require.

 

(f)                                   Non-U.S. Assignee.  If the assignment is
to be made to an assignee that is organized under the laws of any jurisdiction
other than the United States or any state thereof, the assignor Lender shall
cause such assignee, at least five Business Days prior to the effective date of
such assignment, (i) to represent to the assignor Lender (for the benefit of the
assignor Lender, Agent and Borrowers) that under applicable law and treaties no
taxes will be required to be withheld by Agent, Borrowers or the assignor with
respect to any payments to be made to such assignee in respect of the Loans
hereunder, (ii) to furnish to the assignor Lender (and, in the case of any
assignee registered in the Register (as defined below), Agent and Borrowers)
either U.S. Internal Revenue Service Form W-8ECI, Form W-8IMY or U.S. Internal
Revenue Service Form W-8BEN, as applicable (wherein such assignee claims
entitlement to complete exemption from U.S. federal withholding tax on all
payments hereunder), and (iii) to agree (for the benefit of the assignor, Agent
and Borrowers) to provide to the assignor Lender (and, in the case of any
assignee registered in the Register, to Agent and Borrowers) a new Form W-8ECI
or Form W-8BEN, as applicable, upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such assignee, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.

 

(g)                                  Deliveries by Borrowers.  Upon satisfaction
of all applicable requirements specified in subsections (a) through (f) above,
Borrowers shall execute and deliver (i) to Agent, the assignor and the assignee,
any consent or release (of all or a portion of the obligations of the assignor)
required to be delivered by Borrowers in connection with the Assignment
Agreement, and (ii) to the assignee, if requested, and the assignor, if
applicable, an appropriate Note or Notes.  After delivery of the new Note or
Notes, the assignor’s Note or Notes, if any, being replaced shall be returned to
Administrative Borrower marked “replaced”.

 

96

--------------------------------------------------------------------------------


 

(h)                                 Effect of Assignment.  Upon satisfaction of
all applicable requirements set forth in subsections (a) through (g) above, and
any other condition contained in this Section 11.10, (i) the assignee shall
become and thereafter be deemed to be a “Lender” for the purposes of this
Agreement, (ii) the assignor shall be released from its obligations hereunder to
the extent that its interest has been assigned, (iii) in the event that the
assignor’s entire interest has been assigned, the assignor shall cease to be and
thereafter shall no longer be deemed to be a “Lender” and (iv) the signature
pages hereto and Schedule 1 hereto shall be automatically amended, without
further action, to reflect the result of any such assignment.

 

(i)                                     Agent to Maintain Register.  Agent shall
maintain at the address for notices referred to in Section 11.4 hereof a copy of
each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Loans owing to, each Lender from time to time.  The
entries in the Register shall be conclusive, in the absence of manifest error,
and Borrowers, Agent and the Lenders may treat each Person whose name is
recorded in the Register as the owner of the Loan recorded therein for all
purposes of this Agreement.  The Register shall be available for inspection by
Borrowers or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

Section 11.11                      Sale of Participations.  Any Lender may, in
the ordinary course of its commercial banking business and in accordance with
applicable law, at any time sell participations to one or more Eligible
Transferees (each a “Participant”) in all or a portion of its rights or
obligations under this Agreement and the other Loan Documents (including,
without limitation, all or a portion of the Commitment and the Loans and
participations owing to it and the Note, if any, held by it); provided that:

 

(a)                                 any such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged;

 

(b)                                 such Lender shall remain solely responsible
to the other parties hereto for the performance of such obligations;

 

(c)                                  the parties hereto shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;

 

(d)                                 such Participant shall be bound by the
provisions of Section 8.5 hereof, and the Lender selling such participation
shall obtain from such Participant a written confirmation of its agreement to be
so bound; and

 

(e)                                  no Participant (unless such Participant is
itself a Lender) shall be entitled to require such Lender to take or refrain
from taking action under this Agreement or under any other Loan Document, except
that such Lender may agree with such Participant that such Lender will not,
without such Participant’s consent, take action of the type described as
follows:

 

(i)                                     increase the portion of the
participation amount of any Participant over the amount thereof then in effect,
or extend the Commitment Period, without the written consent of each Participant
affected thereby; or

 

97

--------------------------------------------------------------------------------


 

(ii)                                  reduce the principal amount of or extend
the time for any payment of principal of any Loan, or reduce the rate of
interest or extend the time for payment of interest on any Loan, or reduce the
commitment fee, without the written consent of each Participant affected
thereby.

 

Borrowers agree that any Lender that sells participations pursuant to this
Section 11.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of Borrowers
shall not increase as a result of such transfer and Borrowers shall have no
obligation to any Participant.

 

Section 11.12                      Replacement of Affected Lenders.  Each Lender
agrees that, during the time in which any Lender is an Affected Lender, Agent
shall have the right (and Agent shall, if requested by Administrative Borrower),
at the sole expense of Borrowers, upon notice to such Affected Lender and
Administrative Borrower, to require that such Affected Lender assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 11.12 hereof), all of its interests, rights and obligations under this
Agreement to an Eligible Transferee, approved by Administrative Borrower (unless
an Event of Default shall exist) and Agent, that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that such Affected Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder (recognizing that any
Affected Lender may have given up its rights under this Agreement to receive
payment of fees and other amounts pursuant to Section  2.6(f) and (g) hereof),
from such Eligible Transferee (to the extent of such outstanding principal and
accrued interest and fees) or Administrative Borrower (in the case of all other
amounts, including any breakage compensation under Article III hereof).

 

Section 11.13                      Patriot Act Notice.  Each Lender and Agent
(for itself and not on behalf of any other party) hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act, such Lender and
Agent are required to obtain, verify and record information that identifies the
Credit Parties, which information includes the name and address of each of the
Credit Parties and other information that will allow such Lender or Agent, as
applicable, to identify the Credit Parties in accordance with the Patriot Act. 
Each Borrower shall provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by Agent or a
Lender in order to assist Agent or such Lender in maintaining compliance with
the Patriot Act.

 

Section 11.14                      Severability of Provisions; Captions;
Attachments.  Any provision of this Agreement that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.  The several captions to sections and
subsections herein are inserted for convenience only and shall be ignored in
interpreting the provisions of this Agreement.  Each schedule or exhibit
attached to this Agreement shall be incorporated herein and shall be deemed to
be a part hereof.

 

Section 11.15                      Investment Purpose.  Each of the Lenders
represents and warrants to Borrowers that it is entering into this Agreement
with the present intention of acquiring any Note

 

98

--------------------------------------------------------------------------------


 

issued pursuant hereto (or, if there is no Note, the interest as reflected on
the books and records of Agent) for investment purposes only and not for the
purpose of distribution or resale, it being understood, however, that each
Lender shall at all times retain full control over the disposition of its
assets.

 

Section 11.16                      Entire Agreement.  This Agreement, any Note
and any other Loan Document or other agreement, document or instrument attached
hereto or executed on or as of the Closing Date integrate all of the terms and
conditions mentioned herein or incidental hereto and supersede all oral
representations and negotiations and prior writings with respect to the subject
matter hereof.

 

Section 11.17                      Limitations on Liability of the Fronting
Lender.  Borrowers assume all risks of the acts or omissions of any beneficiary
or transferee of any Letter of Credit with respect to its use of such Letters of
Credit.  Neither the Fronting Lender nor any of its officers or directors shall
be liable or responsible for (a) the use that may be made of any Letter of
Credit or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by the
Fronting Lender against presentation of documents that do not comply with the
terms of a Letter of Credit, including failure of any documents to bear any
reference or adequate reference to such Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit, except that the account party on such Letter of Credit shall have a
claim against the Fronting Lender, and the Fronting Lender shall be liable to
such account party, to the extent of any direct, but not consequential, damages
suffered by such account party that such account party proves were caused by
(i) the Fronting Lender’s willful misconduct or gross negligence (as determined
by a court of competent jurisdiction) in determining whether documents presented
under a Letter of Credit comply with the terms of such Letter of Credit, or
(ii) the Fronting Lender’s willful failure to make lawful payment under any
Letter of Credit after the presentation to it of documentation strictly
complying with the terms and conditions of such Letter of Credit.  In
furtherance and not in limitation of the foregoing, the Fronting Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation.

 

Section 11.18                      General Limitation of Liability.  No claim
may be made by any Credit Party, any Lender, Agent, the Fronting Lender or any
other Person against Agent, the Fronting Lender, or any other Lender or the
affiliates, directors, officers, employees, attorneys or agents of any of them
for any damages other than actual compensatory damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any of the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and Borrowers, each Lender, Agent and the Fronting Lender hereby, to the fullest
extent permitted under applicable law, waive, release and agree not to sue or
counterclaim upon any such claim for any special, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in their favor.

 

Section 11.19                      No Duty.  All attorneys, accountants,
appraisers, consultants and other professional persons (including the firms or
other entities on behalf of which any such Person may act) retained by Agent or
any Lender with respect to the transactions contemplated by the

 

99

--------------------------------------------------------------------------------


 

Loan Documents shall have the right to act exclusively in the interest of Agent
or such Lender, as the case may be, and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to Borrowers, any other Companies, or to any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation.  Each Borrower agrees,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

 

Section 11.20       Legal Representation of Parties.  The Loan Documents were
negotiated by the parties with the benefit of legal representation and any
rule of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

 

Section 11.21       Judgment Currency.

 

(a)           This in an international transaction in which the obligations of
the Credit Parties under this Agreement to make payment to or for account of
Agent or the Lenders in a specified currency (“Original Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any other currency (“Judgment Currency”) except
to the extent that such tender or recovery results in the effective receipt by
Agent or such Lender of the full amount in Original Currency payable to Agent or
such Lender under this Agreement.

 

(b)           If Agent, on behalf of the Lenders, or any other holder of the
Obligations (the “Applicable Creditor”), obtains a judgment or judgments against
any Credit Party in respect of any sum adjudged to be due to Agent or the
Lenders hereunder or under the Notes (the “Judgment Amount”) in a Judgment
Currency other than the Original Currency, the obligations of such Credit Party
in connection with such judgment shall be discharged only to the extent that
(i) on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, such Applicable Creditor, in
accordance with the normal banking procedures in the relevant jurisdiction, can
purchase the Original Currency with the Judgment Currency, and (ii) if the
amount of Original Currency so purchased is less than the amount of Original
Currency that could have been purchased with the Judgment Amount on the date or
dates the Judgment Currency was originally due and owing to Agent or the Lenders
hereunder (the “Loss”), such Credit Party or US Borrower, as a separate
obligation and notwithstanding any such judgment, indemnifies Agent or such
Lender, as the case may be, against such Loss.  US Borrower hereby agrees to
such indemnification.  For purposes of determining the equivalent in one
currency of another currency as provided in this Section 11.21, such amount
shall include any premium and costs payable in connection with the conversion
into or from any currency.  The obligations of the Credit Parties contained in
this Section 11.21 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

 

100

--------------------------------------------------------------------------------


 

Section 11.22       Governing Law; Submission to Jurisdiction.

 

(a)           Governing Law.  This Agreement, each of the Notes and any Related
Writing (except as otherwise set forth in any Loan Document executed by a
Foreign Subsidiary) shall be governed by and construed in accordance with the
laws of the State of New York and the respective rights and obligations of
Borrowers, Agent, and the Lenders shall be governed by New York law, without
regard to principles of conflicts of laws.

 

(b)           Submission to Jurisdiction.  Each Borrower hereby irrevocably
submits to the non-exclusive jurisdiction of the courts of the State of New York
sitting in New York County, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, over
any action or proceeding arising out of or relating to this Agreement, the
Obligations or any Related Writing (except as otherwise set forth in any Loan
Document executed by a Foreign Subsidiary), and each Borrower hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York state or federal court.  Each Borrower, on behalf of
itself and its Subsidiaries, hereby irrevocably waives, to the fullest extent
permitted by law, any objection it may now or hereafter have to the laying of
venue in any action or proceeding in any such court as well as any right it may
now or hereafter have to remove such action or proceeding, once commenced, to
another court on the grounds of FORUM NON CONVENIENS or otherwise.  Each
Borrower agrees that a final, non-appealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

Section 11.23       JURY TRIAL WAIVER.  TO THE EXTENT PERMITTED BY LAW, EACH
BORROWER, AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
BORROWERS, AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

 

101

--------------------------------------------------------------------------------


 

Section 11.24       Amendment and Restatement; No Novation.  This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement,
effective from and after the Closing Date.  The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the lenders or the administrative agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement.  On the Closing Date, the credit
facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of Borrowers outstanding
as of such date under the Existing Credit Agreement, shall be deemed to be loans
and obligations outstanding under the corresponding facilities described herein,
without any further action by any Person, except that Agent shall make such
transfers of funds as are necessary in order that the outstanding balance of
such loans, together with any Loans funded on the Closing Date, reflect the
respective Revolving Credit Commitment of the Lenders hereunder.

 

[Signature pages to follow]

 

102

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Credit
Agreement as of the date first set forth above.

 

 

Address:

TELETECH HOLDINGS, INC.

 

 

 

9197 South Peoria Street

By:

/s/ Regina M. Paolillo

Englewood, Colorado 80112-5833

Name:

Regina M. Paolillo

Attn: Vice President - Treasurer

Title:

CFO, CAO & Secretary

 

TeleTech Holdings, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

Address: 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender

MAC D1109-019

 

1525 West W.T. Harris Blvd.

By:

/s/ Catherine Jones

Charlotte, NC 28262

Name:

Catherine Jones

Attention of: Syndication Agency Services

Title:

Senior Vice President

 

TeleTech Holdings, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

Address: 

KeyBank National Association, as Lender

 

 

Mailcode: OH-01-27-0627

By:

/s/ David A. Wild

127 Public Square

Name:

David A. Wild

Cleveland, OH 44114

Title:

Senior Vice President

 

TeleTech Holdings, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

Address:

Bank of America N.A., as Lender

 

 

370 17th Street Ste 3590

By:

/s/ Michael T. Letsch

Denver, CO 80202

Name:

Michael T. Letsch

 

Title:

Senior Vice President

 

TeleTech Holdings, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

Address:

HSBC Bank USA, N.A., as Lender

 

 

660 S. Figueroa St.

By:

/s/ Hans Y. Lin

Suite 800

Name:

Hans Y. Lin

Los Angeles, CA 90017

Title:

Senior Vice President

 

TeleTech Holdings, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

Address:  

Compass Bank, as a Lender

 

 

999 18th Street

By:

/s/ Joseph W. Nimmons

Suite 2800

Name:

Joseph W. Nimmons

Denver, CO 80202

Title:

Senior Vice President

Attn: Joe Nimmons

 

 

 

TeleTech Holdings, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

Address:  

Bank of the West, as Lender

 

 

600 17th Street

By:

/s/ Terry A. Switz, Jr.

Suite 1500

Name:

Terry A. Switz, Jr.

Denver, CO 80202

Title:

Vice President

 

TeleTech Holdings, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

Address:

JPMorgan Chase Bank, N.A., as Lender

 

 

2200 Ross Ave, 3rd Floor

By:

/s/ Gregory T. Martin

Dallas, TX 75201

Name:

Gregory T. Martin

 

Title:

Vice President

 

TeleTech Holdings, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

Address:

The Northern Trust Company, as Lender

 

 

The Northern Trust Company

By:

/s/ Molly Drennan

50 South LaSalle Street

Name:

Molly Drennan

Chicago, Illinois 60603

Title:

Vice President

 

TeleTech Holdings, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

Address:

U.S. Bank National Association, as Lender

 

 

U.S. Bank

By:

/s/ Marty McDonald

950 17th St., 3rd Floor

Name:

Marty McDonald

Denver, CO 80202

Title:

AVP

 

TeleTech Holdings, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

Address: 

Citibank, N.A., as Lender 

 

 

388 Greenwich Street, 37th Floor

By:

/s/ James M. Walsh

New York, NY 10013

Name:

James M. Walsh

 

Title:

Vice President and Managing Director

 

TeleTech Holdings, Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF
US BORROWER REVOLVING CREDIT NOTE

 

$

 

[            ], 20[    ]

 

FOR VALUE RECEIVED, the undersigned, TELETECH HOLDINGS, INC., a Delaware
corporation (“US Borrower”), promises to pay to                    (“Lender”),
at the place and times provided in the Credit Agreement referred to below, the
principal sum of [                          ] MILLION AND 00/100 DOLLARS or the
aggregate unpaid principal amount of all Revolving Loans, made by Lender to US
Borrower pursuant to Section 2.2(a) of the Credit Agreement, whichever is less
(or, in the event of currency fluctuations on Alternate Currency Loans, such
greater amount as may be outstanding), in lawful money of the United States of
America; provided that Revolving Loans that are Alternate Currency Loans shall
be payable in the applicable Alternate Currency at the place or places
designated in the Credit Agreement.  US Borrower also agrees to pay any
additional amount that is required to be paid pursuant to Section 11.21 of the
Credit Agreement.

 

As used herein, “Credit Agreement” means that certain Amended and Restated
Credit Agreement dated as of June 3, 2013, among US Borrower, the Foreign
Borrowers, the Lenders party thereto and Wells Fargo Bank, National Association,
a national banking association, as administrative agent for the Lenders
(“Agent”) (as the same may from time to time be amended, restated or otherwise
modified, the “Credit Agreement”).  Each capitalized term used herein that is
defined in the Credit Agreement and not otherwise defined herein shall have the
meaning ascribed to it in the Credit Agreement.

 

US Borrower also promises to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(a) of the Credit
Agreement.  Such interest shall be payable on each date provided for in such
Section 2.3(a); provided that interest on any principal portion that is not paid
when due shall be payable on demand.

 

The portions of the principal sum hereof from time to time representing Base
Rate Loans and LIBOR Fixed Rate Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of US Borrower under
this Note.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

This Note is one of the US Borrower Revolving Credit Notes referred to in the
Credit Agreement and is entitled to the benefits thereof. Reference is made to
the Credit Agreement for a description of the right of the undersigned to
anticipate payments hereof, the right of the holder

 

A-1

--------------------------------------------------------------------------------


 

hereof to declare this Note due prior to its stated maturity, and other terms
and conditions upon which this Note is issued.

 

Except as expressly provided in the Credit Agreement, US Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to principles of conflicts of laws.

 

US BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY RIGHT TO HAVE A
JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG US BORROWER, THE FOREIGN BORROWERS, AGENT AND THE LENDERS, OR
ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY
OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

A-2

--------------------------------------------------------------------------------


 

 

TELETECH HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF
FOREIGN BORROWER REVOLVING CREDIT NOTE

 

$[                        ]

 

[            ], 20[    ]

 

FOR VALUE RECEIVED, the undersigned, [                                ]
(“Foreign Borrower”), promises to pay to (“Lender”), at the place and times
provided in the Credit Agreement referred to below, the principal sum of
[                          ] MILLION AND 00/100 DOLLARS or the aggregate unpaid
principal amount of all Revolving Loans made by Lender to Foreign Borrower
pursuant to Section 2.2(a) of the Credit Agreement, whichever is less (or, in
the event of currency fluctuations on Alternate Currency Loans, such greater
amount as may be outstanding), in lawful money of the United States of America;
provided that Revolving Loans that are Alternate Currency Loans, as defined in
the Credit Agreement, shall be payable in the applicable Alternate Currency at
the place or places designated in the Credit Agreement.  Foreign Borrower also
agrees to pay any additional amount that is required to be paid pursuant to
Section 11.21 of the Credit Agreement.

 

As used herein, “Credit Agreement” means that certain Amended and Restated
Credit Agreement dated as of June 3, 2013, among US Borrower, the Foreign
Borrowers, the Lenders party thereto and Wells Fargo Bank, National Association,
a national banking association, as administrative agent for the Lenders
(“Agent”) (as the same may from time to time be amended, restated or otherwise
modified, the “Credit Agreement”).  Each capitalized term used herein that is
defined in the Credit Agreement and not otherwise defined herein shall have the
meaning ascribed to it in the Credit Agreement.

 

Foreign Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.3(a) of the
Credit Agreement.  Such interest shall be payable on each date provided for in
such Section 2.3(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.

 

The portions of the principal sum hereof from time to time representing Base
Rate Loans and LIBOR Fixed Rate Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of Foreign Borrowers
under this Note.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

This Note is one of the Foreign Borrower Revolving Credit Notes referred to in
the Credit Agreement and is entitled to the benefits thereof.  Reference is made
to the Credit Agreement for a description of the right of the undersigned to
anticipate payments hereof, the

 

B-1

--------------------------------------------------------------------------------


 

right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

 

Except as expressly provided in the Credit Agreement, Foreign Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to principles of conflicts of laws.

 

FOREIGN BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, AMONG US BORROWER, FOREIGN BORROWERS, AGENT AND THE LENDERS,
OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY
OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

B-2

--------------------------------------------------------------------------------


 

 

[FOREIGN BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF
SWING LINE NOTE

 

$25,000,000.00

June 3, 2013

 

FOR VALUE RECEIVED, the undersigned, TELETECH HOLDINGS, INC., a Delaware
corporation (“US Borrower”), promises to pay to WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Swing Line Lender”) at the place and times provided in the Credit
Agreement referred to below, the principal sum of the principal sum of
TWENTY-FIVE MILLION AND 00/100 DOLLARS or the aggregate unpaid principal amount
of all Swing Loans made by Swing Line Lender to US Borrower pursuant to
Section 2.2(c) of the Credit Agreement, whichever is less, in lawful money of
the United States of America.

 

As used herein, “Credit Agreement” means that certain Amended and Restated
Credit Agreement dated as of June 3, 2013, among US Borrower, the Foreign
Borrowers, the Lenders party thereto and Wells Fargo Bank, National Association,
a national banking association, as administrative agent for the Lenders
(“Agent”) (as the same may from time to time be amended, restated or otherwise
modified, the “Credit Agreement”).  Each capitalized term used herein that is
defined in the Credit Agreement and not otherwise defined herein shall have the
meaning ascribed to it in the Credit Agreement.

 

US Borrower also promises to pay interest on the unpaid principal amount of each
Swing Loan from time to time outstanding, from the date of such Swing Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of Section 2.3(b) of the Credit Agreement.  Such
interest shall be payable on each date provided for in such Section 2.3(b);
provided that interest on any principal portion that is not paid when due shall
be payable on demand.

 

The principal sum hereof from time to time and the payments of principal and
interest thereon, shall be shown on the records of Swing Line Lender by such
method as Swing Line Lender may generally employ; provided that failure to make
any such entry shall in no way detract from the obligation of US Borrower under
this Note.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a rate per annum equal to
the Default Rate.  All payments of principal of and interest on this Note shall
be made in immediately available funds.

 

This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof.  Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

 

Except as expressly provided in the Credit Agreement, US Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and

 

C-1

--------------------------------------------------------------------------------


 

construed in accordance with the laws of the State of New York, without regard
to principles of conflicts of laws.

 

US BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY RIGHT TO HAVE A
JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG US BORROWER, AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT
OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER NOTE OR
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.

 

C-2

--------------------------------------------------------------------------------


 

 

TELETECH HOLDINGS, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF
NOTICE OF LOAN

 

, 20         

 

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention:  Syndication Agency Services

 

Ladies and Gentlemen:

 

The undersigned, TELETECH HOLDINGS, INC., a Delaware corporation (“US
Borrower”), refers to that certain Amended and Restated Credit Agreement, dated
as of June 3, 2010 (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among US Borrower, the Foreign Borrowers, the
Lenders party thereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as administrative agent for the Lenders (“Agent”), and
hereby gives you notice, pursuant to Section 2.5 of the Credit Agreement that
Borrowers hereby request a Loan (the “Proposed Loan”), and in connection
therewith sets forth below the information relating to the Proposed Loan as
required by Section 2.5 of the Credit Agreement:

 

(a)                                 The Borrower requesting the Proposed Loan is
                                                  .

 

(b)                                 The Business Day of the Proposed Loan is
                    , 20    .

 

(c)                                  The amount of the Proposed Loan is
$                              .

 

(d)                                 The Proposed Loan is to be a Base Rate Loan
         / Eurodollar Loan       /

Alternate Currency Loan          / Swing Loan          .  (Check one.)

 

(e)                                  If the Proposed Loan is a LIBOR Fixed Rate
Loan, the Interest Period requested is one month       , two months       ,
three months       , six months       . (Check one.)

 

(f)                                   If the Proposed Loan is an Alternate
Currency Loan, the Alternate Currency requested is                       .

 

The undersigned hereby certifies on behalf of Borrowers that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:

 

D-1

--------------------------------------------------------------------------------


 

(i)                                     the representations and warranties
contained in each Loan Document are correct, before and after giving effect to
the Proposed Loan and the application of the proceeds therefrom, as though made
on and as of such date;

 

(ii)                                  no event has occurred and is continuing,
or would result from such Proposed Loan, or the application of proceeds
therefrom, that constitutes a Default or Event of Default; and

 

(iii)                               the conditions set forth in Section 2.5 and
Article IV of the Credit Agreement have been satisfied.

 

D-2

--------------------------------------------------------------------------------


 

 

TELETECH HOLDINGS, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF
COMPLIANCE CERTIFICATE

 

 

For Fiscal Quarter ended                                                 

 

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1)                                 I am the duly elected Chief Financial
Officer or Treasurer of TeleTech Holdings, Inc., a Delaware corporation (“US
Borrower”);

 

(2)                                 I am familiar with the terms of that certain
Amended and Restated Credit Agreement, dated as of June 3, 2013, among US
Borrower, the Foreign Borrowers, the Lenders party thereto and Wells Fargo Bank,
National Association, a national banking association, as administrative agent
for the Lenders (“Agent”) (as the same may from time to time be amended,
restated or otherwise modified, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), and the terms of the other Loan
Documents, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and condition of US Borrower and
its Subsidiaries during the accounting period covered by the attached financial
statements;

 

(3)                                 The review described in paragraph (2) above
did not disclose, and I have no knowledge of, the existence of any condition or
event that constitutes or constituted a Default or Event of Default, at the end
of the accounting period covered by the attached financial statements or as of
the date of this Certificate;

 

(4)                                 The representations and warranties made by
each Company contained in each Loan Document are true and correct as though made
on and as of the date hereof; and

 

(5)                                 Set forth on Attachment I hereto are
calculations of the financial covenants set forth in Section 5.7 of the Credit
Agreement, which calculations show compliance with the terms thereof.

 

IN WITNESS WHEREOF, I have signed this certificate the        day of
                  , 20      .

 

 

TELETECH HOLDINGS, INC.  

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF
ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (this “Assignment Agreement”) between
                                             (the “Assignor”) and
                                             (the “Assignee”) is dated as of
                , 20   .  The parties hereto agree as follows:

 

1.                                      Preliminary Statement.  Assignor is a
party to that certain Amended and Restated Credit Agreement, dated as of June 3,
2013 (as the same may from time to time be amended, restated, or otherwise
modified, the “Credit Agreement”), among TELETECH HOLDINGS, INC., a Delaware
corporation (“US Borrower”), the Foreign Borrowers, the Lenders party thereto
(together with their respective successors and assigns, collectively, the
“Lenders” and, individually, each a “Lender”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders (“Agent”).  Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to them in the Credit Agreement.

 

2.                                      Assignment and Assumption.  Assignor
hereby sells and assigns to Assignee, and Assignee hereby purchases and assumes
from Assignor, an interest in and to Assignor’s rights and obligations under the
Credit Agreement, effective as of the Assignment Effective Date (as hereinafter
defined), equal to the percentage interest specified on Annex 1 hereto
(hereinafter, the “Assigned Percentage”) of Assignor’s right, title and interest
in and to (a) the Commitment, (b) any Loan made by Assignor that is outstanding
on the Assignment Effective Date, (c) Assignor’s interest in any Letter of
Credit outstanding on the Assignment Effective Date, (d) any Note delivered to
Assignor pursuant to the Credit Agreement, and (e) the Credit Agreement and the
other Related Writings.  After giving effect to such sale and assignment and on
and after the Assignment Effective Date, Assignee shall be deemed to have a
“Commitment Percentage” under the Credit Agreement equal to the Commitment
Percentage set forth in subpart II.A on Annex 1 hereto and an Assigned Amount as
set forth on subpart I.B of Annex 1 hereto (hereinafter, the “Assigned Amount”).

 

3.                                      Assignment Effective Date.  The
Assignment Effective Date (the “Assignment Effective Date”) shall be
[                         ,         ] (or such other date agreed to by Agent). 
On or prior to the Assignment Effective Date, Assignor shall satisfy the
following conditions:

 

(a)                                 receipt by Agent of  this Assignment
Agreement, including Annex 1 hereto, properly executed by Assignor and Assignee
and accepted and consented to by Agent and, if necessary pursuant to the
provisions of Section 11.10(b) of the Credit Agreement, by Administrative
Borrower;

 

(b)                                 receipt by Agent from Assignor of a fee of
Three Thousand Five Hundred Dollars ($3,500), if required by Section 11.10 of
the Credit Agreement;

 

(c)                                  receipt by Agent from Assignee of an
administrative questionnaire, or other similar document, which shall include
(i) the address for notices under the Credit Agreement,

 

F-1

--------------------------------------------------------------------------------


 

(ii) the address of its Lending Office, (iii) wire transfer instructions for
delivery of funds by Agent, and (iv) such other information as Agent shall
request; and

 

(d)                                 receipt by Agent from Assignor or Assignee
of any other information required pursuant to Section 11.10 of the Credit
Agreement or otherwise necessary to complete the transaction contemplated
hereby.

 

4.                                      Payment Obligations.  In consideration
for the sale and assignment of Loans hereunder, Assignee shall pay to Assignor,
on the Assignment Effective Date, the amount agreed to by Assignee and
Assignor.  Any interest, fees and other payments accrued prior to the Assignment
Effective Date with respect to the Assigned Amount shall be for the account of
Assignor.  Any interest, fees and other payments accrued on and after the
Assignment Effective Date with respect to the Assigned Amount shall be for the
account of Assignee.  Each of Assignor and Assignee agrees that it will hold in
trust for the other party any interest, fees or other amounts which it may
receive to which the other party is entitled pursuant to the preceding sentence
and to pay the other party any such amounts which it may receive promptly upon
receipt thereof.

 

5.                                      Credit Determination; Limitations on
Assignor’s Liability.  Assignee represents and warrants to Assignor, Borrowers,
Agent and the Lenders (a) that it is capable of making and has made and shall
continue to make its own credit determinations and analysis based upon such
information as Assignee deemed sufficient to enter into the transaction
contemplated hereby and not based on any statements or representations by
Assignor, (b) Assignee confirms that it meets the requirements to be an assignee
as set forth in Section 11.10 of the Credit Agreement; (c) Assignee confirms
that it is able to fund the Loans and the Letters of Credit as required by the
Credit Agreement; (d) Assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
and the Related Writings are required to be performed by it as a Lender
thereunder; and (e) Assignee represents that it has reviewed each of the Loan
Documents.  It is understood and agreed that the assignment and assumption
hereunder are made without recourse to Assignor and that Assignor makes no
representation or warranty of any kind to Assignee and shall not be responsible
for (i) the due execution, legality, validity, enforceability, genuineness,
sufficiency or collectability of the Credit Agreement or any Related Writings,
(ii) any representation, warranty or statement made in or in connection with the
Credit Agreement or any of the Related Writings, (iii) the financial condition
or creditworthiness of any Borrower or any Guarantor of Payment, (iv) the
performance of or compliance with any of the terms or provisions of the Credit
Agreement or any of the Related Writings, (v) the inspection of any of the
property, books or records of Borrowers, or (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or Letters of Credit.  Neither Assignor nor
any of its officers, directors, employees, agents or attorneys shall be liable
for any mistake, error of judgment, or action taken or omitted to be taken in
connection with the Loans, the Letters of Credit, the Credit Agreement or the
Related Writings, except for its or their own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction).  Assignee
appoints Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement as are delegated to Agent by the terms
thereof.

 

F-2

--------------------------------------------------------------------------------


 

6.                                      Indemnity.  Assignee agrees to indemnify
and hold Assignor harmless against any and all losses, cost and expenses
(including, without limitation, attorneys’ fees) and liabilities incurred by
Assignor in connection with or arising in any manner from Assignee’s performance
or non-performance of obligations assumed under this Assignment Agreement.

 

7.                                      Subsequent Assignments.  After the
Assignment Effective Date, Assignee shall have the right, pursuant to
Section 11.10 of the Credit Agreement to assign the rights which are assigned to
Assignee hereunder, provided that (a) any such subsequent assignment does not
violate any of the terms and conditions of the Credit Agreement, any of the
Related Writings, or any law, rule, regulation, order, writ, judgment,
injunction or decree and that any consent required under the terms of the Credit
Agreement or any of the Related Writings has been obtained, (b) the assignee
under such assignment from Assignee shall agree to assume all of Assignee’s
obligations hereunder in a manner satisfactory to Assignor, and (c) Assignee is
not thereby released from any of its obligations to Assignor hereunder.

 

8.                                      Reductions of Aggregate Amount of
Commitments.  If any reduction in the Total Commitment Amount occurs between the
date of this Assignment Agreement and the Assignment Effective Date, the
percentage of the Total Commitment Amount assigned to Assignee shall remain the
percentage specified in Section 1 hereof and the dollar amount of the Commitment
of Assignee shall be recalculated based on the reduced Total Commitment Amount.

 

9.                                      Acceptance of Agent; Notice by
Assignor.  This Assignment Agreement is conditioned upon the acceptance and
consent of Agent and, if necessary pursuant to Section 11.10 of the Credit
Agreement, upon the acceptance and consent of Administrative Borrower; provided
that the execution of this Assignment Agreement by Agent and, if necessary, by
Administrative Borrower is evidence of such acceptance and consent.

 

10.                               Entire Agreement.  This Assignment Agreement
embodies the entire agreement and understanding between the parties hereto and
supersedes all prior agreements and understandings between the parties hereto
relating to the subject matter hereof.

 

11.                               Governing Law.  This Assignment Agreement
shall be governed by the laws of the State of New York, without regard to
principles of conflicts of laws.

 

12.                               Notices.  Notices shall be given under this
Assignment Agreement in the manner set forth in the Credit Agreement.  For the
purpose hereof, the addresses of the parties hereto (until notice of a change is
delivered) shall be the address set forth under each party’s name on the
signature pages hereof.

 

13.                               Counterparts.  This Assignment Agreement may
be executed in any number of counterparts, by different parties hereto in
separate counterparts and by facsimile signature, each of which when so executed
and delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

 

14.                               JURY TRIAL WAIVER.  EACH OF THE UNDERSIGNED,
TO THE EXTENT PERMITTED BY LAW, WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR

 

F-3

--------------------------------------------------------------------------------


 

OTHERWISE, AMONG AGENT, ANY OF THE LENDERS, AND ANY OF THE BORROWERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG EACH OF THEM IN CONNECTION WITH THIS INSTRUMENT
OR ANY NOTE OR OTHER AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION THEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

[Remainder of page intentionally left blank.]

 

F-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

 

Address:

 

 

ASSIGNOR:

 

 

 

 

 

 

 

 

 

Attn:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address:

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

Attn:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Accepted and Consented to this

Accepted and Consented to this

     day of             , 20    :

     day of             , 20    :

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent

TELETECH HOLDINGS, INC.

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

F-5

--------------------------------------------------------------------------------


 

ANNEX 1

TO

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

On and after the Assignment Effective Date, after giving effect to all other
assignments being made by Assignor on the Assignment Effective Date, the
Commitment of Assignee, and, if this is less than an assignment of all of
Assignor’s interest, Assignor, shall be as follows:

 

I.        INTEREST BEING ASSIGNED TO ASSIGNEE

 

 

 

 

 

 

 

Commitment Percentage of Revolving Credit Commitment

 

 

%

Assigned Amount

 

$

 

 

 

 

 

 

II.        ASSIGNEE’S COMMITMENT (as of the Assignment Effective Date)

 

 

 

 

 

 

 

Commitment Percentage of Revolving Credit Commitment

 

 

%

Assignee’s Revolving Credit Commitment amount

 

$

 

 

 

 

 

 

III.        ASSIGNOR’S COMMITMENT (as of the Assignment Effective Date)

 

 

 

 

 

 

 

Commitment Percentage of Revolving Credit Commitment

 

 

%

Assignor’s remaining Revolving Credit Commitment amount

 

$

 

 

 

F-6

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF
ADDITIONAL FOREIGN BORROWER ASSUMPTION AGREEMENT

 

This ADDITIONAL FOREIGN BORROWER ASSUMPTION AGREEMENT (“Agreement”) is made
effective as of                         , 20    , by and among
                                , a                    (the “Obligor”), TELETECH
HOLDINGS, INC., a Delaware corporation (“US Borrower”), each Foreign Borrower
under the Credit Agreement referred to below (each such Foreign Borrower,
together with US Borrower shall be referred to herein, collectively, as
“Borrowers” and, individually, each a “Borrower”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent under the
Credit Agreement (“Agent”), on behalf of and for the benefit of the Lenders:

 

WHEREAS, Borrowers, the Lenders party thereto and Agent, are parties to that
certain Amended and Restated Credit Agreement, dated as of June 3, 2010 (as the
same may from time to time be further amended, restated or otherwise modified,
the “Credit Agreement”, each capitalized term not defined herein being used
herein as therein defined) wherein Agent and the Lenders have agreed to make
Loans to Borrowers, and the Fronting Lender has agreed to issue Letters of
Credit to US Borrower on behalf of the Lenders, all upon certain terms and
conditions;

 

WHEREAS, pursuant to and in accordance with Section 2.13(a) of the Credit
Agreement, US Borrower has requested that, effective on
                          , 20       (the “FB Assumption Effective Date”), the
Obligor shall be designated as a “Foreign Borrower” under the Credit Agreement;
and

 

WHEREAS, Agent and the Lenders are willing to permit the Obligor to become a
“Foreign Borrower” under the Credit Agreement and the Lenders are willing to
make Loans to the Obligor pursuant to the Commitment, upon certain terms and
conditions as set forth in the Credit Agreement and in this Agreement, one of
which is that the Obligor shall assume all of the Foreign Borrower Obligations,
as hereinafter defined, and this Agreement is being executed and delivered in
consideration of each financial accommodation, if any, granted to the Obligor by
Agent and the Lenders and for other valuable consideration;

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Obligor hereby agrees as follows:

 

1.             Assumption.  On and after the FB Assumption Effective Date, the
Obligor irrevocably and unconditionally assumes and shall be liable for all of
the obligations of a Foreign Borrower under the Credit Agreement and the Related
Writings (the “Foreign Borrower Obligations”) as fully as if such Obligor had
been an original party to the Credit Agreement, including, but not limited to
(a) all Loans made to or for the benefit of the Obligor; (b) all other
indebtedness and other obligations now owing or hereafter incurred by the
Obligor, as a Foreign Borrower, to Agent and the Lenders pursuant to the Credit
Agreement and the other Loan Documents executed in connection therewith; and
(c) each renewal, extension, consolidation or refinancing of any of the
foregoing, in whole or in part.  For the avoidance of doubt, the Obligor

 

G-1

--------------------------------------------------------------------------------


 

does not assume and shall not be liable for any Obligations of US Borrower under
the Credit Agreement (exclusive of Indebtedness of the Foreign Borrowers that is
guaranteed by US Borrower under the Credit Agreement).

 

2.             Obligor Party to the Credit Agreement.  On and after the FB
Assumption Effective Date, the Obligor shall (a) be designated a “Foreign
Borrower” pursuant to the terms and conditions of the Credit Agreement and this
Agreement, and (b) become bound by all representations, warranties, covenants,
provisions and conditions of the Credit Agreement and each other Loan Document
applicable to the Foreign Borrowers as if the Obligor had been the original
party making such representations, warranties and covenants.

 

3.             Additional Terms and Conditions.  [ADDITIONAL TERMS AND
CONDITIONS APPLICABLE TO EXTENSIONS OF CREDIT TO OBLIGOR IN THE APPLICABLE
JURISDICTION OF OBLIGOR WILL BE ADDED, AS APPROPRIATE, AS DETERMINED BY AGENT IN
ITS REASONABLE DISCRETION.]

 

4.             Representations and Warranties of the Obligor.  The Obligor
represents and warrants to Agent and each Lender that:

 

(a)           the Obligor is an entity duly organized or formed or incorporated,
validly existing and in good standing (or comparable concept in the applicable
jurisdiction) or in full force and effect under the laws of its jurisdiction of
organization or formation, as the case may be, and is duly qualified or
authorized to do business in each jurisdiction in which the Obligor is doing
business, to the extent the failure to be so qualified or authorized would have
a Material Adverse Effect;

 

(b)           the Obligor has full power, authority and legal right to execute
and deliver this Agreement, and to perform and observe the provisions hereof and
of the Credit Agreement and the Notes (if any) executed by the Obligor, and the
officers acting on behalf of the Obligor have been duly authorized to execute
and deliver this Agreement;

 

(c)           this Agreement, the Credit Agreement, the Notes (if any) and any
other Loan Document executed by the Obligor are each valid and binding upon the
Obligor and enforceable against the Obligor in accordance with their respective
terms; and

 

(d)           each of the representations and warranties set forth in Article VI
of the Credit Agreement applicable to a Foreign Borrower are true and complete
in all material respects with respect to the Obligor as a Foreign Borrower under
the Credit Agreement, except to the extent that any thereof expressly relate to
an earlier date.

 

5.             Representations and Warranties of Borrowers and the Obligor. 
Borrowers and the Obligor represent and warrant to Agent and each Lender that:

 

(a)           no Default or Event of Default exists under the Credit Agreement,
nor will any occur immediately after the execution and delivery of this
Agreement or by the performance or observance of any provision hereof; and

 

G-2

--------------------------------------------------------------------------------


 

(b)           neither the execution and delivery of this Agreement, nor the
performance and observance of the provisions hereof, by the Obligor will
conflict with, or constitute a violation or default under, any provision of any
applicable law or of any material contract (including, without limitation, the
Obligor’s organizational, constituting or governing documents) or of any other
material writing binding upon the Obligor in any manner.

 

6.             Obligations of Borrowers and Each Guarantor Not Affected. 
Anything herein to the contrary notwithstanding, Borrowers and each Guarantor of
Payment shall remain bound by the terms and conditions of all of the Loan
Documents to which such Borrower or Guarantor of Payment is a party regardless
of the assumption of the Obligations by the Obligor hereunder or the
enforceability thereof or of any of the Loan Documents.

 

7.             Administrative Borrower as Process Agent.  Obligor hereby
irrevocably authorizes and appoints Administrative Borrower (or such other
person, being resident in the State of Ohio, as Obligor may by notice in writing
to Agent substitute) to accept service of all legal process arising out of, or
connected with, the Credit Agreement or any other Loan Document to which Obligor
is a party and service on Administrative Borrower (or such substitute) shall be
deemed to be service on Obligor.

 

8.             Conditions Precedent.  Concurrently with the execution of this
Agreement, US Borrower and the Obligor, as appropriate, shall:

 

(a)           satisfy each of the conditions set forth in Section 2.13 of the
Credit Agreement;

 

(b)           pay all reasonable legal fees and expenses of Agent incurred in
connection with this Agreement;

 

(c)           cause each other Borrower and Guarantor of Payment to consent and
agree to and acknowledge the terms of this Agreement; and

 

(d)           provide such other items as may be reasonably required by Agent or
the Lenders in connection with this Agreement, including but not limited to the
Security Documents applicable to the Obligor.

 

9.             Binding Nature of Agreement.  All provisions of the Credit
Agreement shall remain in full force and effect and be unaffected hereby.  This
Agreement is a Related Writing as defined in the Credit Agreement.  This
Agreement shall bind and benefit Borrowers, the Obligor, and Agent and the
Lenders, and their respective successors and assigns.

 

10.          Counterparts.  This Agreement may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

11.          New York Law to Govern.  The rights and obligations of all parties
hereto shall be governed by the laws of the State of New York, without regard to
principles of conflicts of laws.

 

G-3

--------------------------------------------------------------------------------


 

12.          JURY TRIAL WAIVER.  EACH OF THE UNDERSIGNED, TO THE EXTENT
PERMITTED BY LAW, HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG
AGENT, THE LENDERS, OBLIGOR AND BORROWERS, OR ANY THEREOF, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
EACH OF THEM IN CONNECTION WITH THIS INSTRUMENT OR ANY NOTE OR OTHER
AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH
OR THE TRANSACTIONS RELATED HERETO.

 

[Remainder of page intentionally left blank.]

 

G-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

 

 

OBLIGOR:

 

 

 

[                                                            ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TELETECH HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[OTHER BORROWERS]

 

 

 

AGENT:

 

 

 

WELL FARGO BANK, NATIONAL ASSOCIATION, as Agent on behalf of and for the benefit
of the Lenders

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

G-5

--------------------------------------------------------------------------------


 

GUARANTOR ACKNOWLEDGMENT

 

Each of the undersigned consents and agrees to and acknowledges the terms of the
foregoing the Foreign Borrower Assumption Agreement, dated as of
[                    , 20    ].  Each of the undersigned specifically agrees to
the waivers set forth in such agreement, including, but not limited to, the jury
trial waiver.  Each of the undersigned further agrees that the obligations of
each of the undersigned pursuant to the Guaranty of Payment and any other Loan
Document to which any of the undersigned is a party shall remain in full force
and effect and be unaffected hereby.

 

[                                        ]

[                                          ]

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

[                                        ]

[                                        ]

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

[                                        ]

[                                        ]

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

G-6

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF
REQUEST FOR EXTENSION

 

 

                                  , 20   

 

 

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention:  Syndication Agency Services

 

Ladies and Gentlemen:

 

The undersigned, TeleTech Holdings, Inc. (“US Borrower”), refers to that certain
Amended and Restated Credit Agreement, dated as of June 3, 2013 (as the same may
from time to time be amended, restated or otherwise modified, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among US Borrower, the Foreign Borrowers, the Lenders party thereto and Wells
Fargo Bank, National Association, a national banking association, as
administrative agent for the Lenders (“Agent”), and hereby gives you notice,
pursuant to Section 2.15 of the Credit Agreement that the undersigned hereby
requests an extension as set forth below (the “Extension”) under the Credit
Agreement, and in connection with the Extension sets forth below the information
relating to the Extension as required by Section 2.15 of the Credit Agreement.

 

The undersigned hereby requests Agent and the Lenders to extend the Commitment
Period from                                        , 20     to
                                           , 20    .

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Extension: (a) the
representations and warranties contained in each Loan Document are correct,
before and after giving effect to the Extension and the application of the
proceeds therefrom, as though made on and as of such date; (b) no event has
occurred and is continuing, or would result from such Extension, or the
application of proceeds therefrom, which constitutes a Default or an Event of
Default; and (c) the conditions set forth in Section 2.15 and Article IV of the
Credit Agreement have been satisfied.

 

 

 

Very truly yours,

 

 

 

TELETECH HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

H-1

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS OF LENDERS

 

LENDERS

 

COMMITMENT
PERCENTAGE

 

REVOLVING
AMOUNT

 

Wells Fargo Bank, National Association

 

14.285714286

%

$

100,000,000

 

KeyBank National Association

 

14.285714286

%

$

100,000,000

 

Bank of America, N.A.

 

14.285714286

%

$

100,000,000

 

HSBC Bank USA, National Association

 

14.285714286

%

$

100,000,000

 

Compass Bank

 

14.285714286

%

$

100,000,000

 

Bank of the West

 

7.857142857

%

$

55,000,000

 

JPMorgan Chase Bank, N.A.

 

5.714285714

%

$

40,000,000

 

The Northern Trust Company

 

5.714285714

%

$

40,000,000

 

U.S. Bank National Association

 

5.714285714

%

$

40,000,000

 

Citibank, N.A.

 

3.571428571

%

$

25,000,000

 

Total

 

100.000000000

%

$

700,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

FOREIGN BORROWERS

 

None

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 2.2

 

EXISTING LETTERS OF CREDIT

 

Amount USD

 

Bank

 

Maturity

 

L/C No.

 

Beneficiary

 

US LOC’s

 

 

 

 

 

 

 

 

 

$

211,898

 

Bank of America, N.A.

 

10/31/2013

 

7405878

 

Liberty Mutual Insurance

 

3,300,000

 

KeyBank

 

10/13/2013

 

S309677

 

Old Republic Insurance Company

 

240,000

 

Bank of America, N.A.

 

8/1/2013

 

7410023

 

Royal Indemnity Company

 

 

 

 

 

 

 

 

 

 

 

INT’L LOC’s

 

 

 

 

 

 

 

 

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

3,751,898

 

Total

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 3

 

GUARANTORS OF PAYMENT

 

Domestic Guarantors of Payment

 

TeleTech Services Corporation, a Colorado corporation

TeleTech International Holdings, Inc., a Delaware corporation

Revana, Inc., a Delaware corporation

TeleTech South America Holdings, LLC, a Delaware limited liability company

Technology Solutions Group, Inc., an Illinois corporation

eLoyalty LLC, a Colorado limited liability company

TeleTech Government Solutions, LLC,  a Colorado limited liability company

 

Foreign Guarantors of Payment

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.8

 

INDEBTEDNESS

 

 

 

$ in millions

 

Installment Purchase Agreements (a)

 

13.5

 

Grant (b)

 

0.4

 

 

 

 

 

TOTAL

 

$

13.9

 

 

--------------------------------------------------------------------------------

Note (a) Owed to Avaya, Cisco Systems, eLoyalty, by TeleTech Holdings, Inc.

Note (b) Secretaría de Economía (Mexico) “ProSof” program grant obligation of
TeleTech México, S.A. de C.V.

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 5.9

 

CREDIT PARTY

 

Secured Party

 

Jurisdiction

 

File Date

 

File Type

 

File/Case/Book/Page #

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

TELETECH HOLDINGS, INC.

 

CISCO SYSTEMS CAPITAL CORPORATION

 

DE - SOS

 

10/19/2007
2/25/2008
1/14/2009
10/17/12

 

UCC
AMDT
AMDT
CONT

 

73956066
80668424
90140118
24001154

 

Equipment

 

 

CISCO SYSTEMS CAPITAL CORPORATION

 

DE - SOS

 

9/12/2008
1/14/2009

 

UCC
AMDT

 

83106117
90134467

 

Equipment

 

 

CISCO SYSTEMS CAPITAL CORPORATION

 

DE - SOS

 

12/9/2008

 

UCC

 

84080071

 

Equipment

 

 

CISCO SYSTEMS CAPITAL CORPORATION

 

DE - SOS

 

1/14/2009

7/6/10

 

UCC
AMDT

 

90134442
02348575

 

Equipment

 

 

CISCO SYSTEMS CAPITAL CORPORATION

 

DE - SOS

 

1/14/2009
7/6/10

 

UCC
AMDT

 

90134475
02348609

 

Equipment

 

 

CISCO SYSTEMS CAPITAL CORPORATION

 

DE - SOS

 

4/24/2009
7/6/2010

 

UCC
AMDT

 

91300729
02348567

 

Equipment

 

 

EMC CORPORATION

 

DE - SOS

 

6/11/2009

 

UCC

 

91868964

 

Equipment

 

 

EMC CORPORATION

 

DE - SOS

 

6/11/2009

 

UCC

 

91869160

 

Equipment

 

 

EMC CORPORATION

 

DE - SOS

 

6/11/2009

 

UCC

 

91869319

 

Equipment

 

 

AT&T CAPITAL SERVICES, INC.

 

DE - SOS

 

9/21/2009

 

UCC

 

93010177

 

Leased telecommunications and data equipment

 

 

AT&T CAPITAL SERVICES, INC.

 

DE - SOS

 

9/21/2009

 

UCC

 

93010185

 

Leased telecommunications and data equipment

 

 

CIT FINANCE LLC

 

DE - SOS

 

5/18/2012

 

UCC

 

21935412

 

Equipment sold to debtor by secured party pursuant to Lease No. x786762-00010

 

 

 

 

 

 

 

 

 

 

 

 

 

TELETECH SERVICES CORPORATION

 

CHASE EQUIPMENT LEASING INC.

 

CO-SOS

 

4/13/2005
2/9/2010

 

UCC
CONT

 

20052039796
2010F011888

 

Leased Equipment - Cessna Aircraft

 

 

CIT FINANCE LLC

 

CO-SOS

 

6/22/2012

 

UCC

 

2012024048

 

Equipment sold to debtor by secured party pursuant to Lease No. X78676200010

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1

 

CORPORATE EXISTENCE / SUBSIDIARIES / FOREIGN QUALIFICATION

 

Company

 

Ownership

 

State/Country of
Incorporation

 

Foreign
Registrations

ACTIVE DOMESTIC CORPORATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

Carabunga.com, Inc.

 

Chief Executive Office:

9197 S. Peoria St.

Englewood, CO 80112

 

Newgen Results Corporation (100%)

 

Delaware

 

DE

CA

 

 

 

 

 

 

 

Revana, Inc.

 

f/k/a Direct Alliance Corporation

 

Chief Executive Office:

8123 S. Hardy,

Tempe, AZ 85284

 

TeleTech Holdings, Inc. (100%)

 

Delaware (incorp. 4/30/12)

 

(Previously was an Arizona corporation)

 

AZ

CO

FL

GA

TX

 

 

 

 

 

 

 

eLoyalty, LLC

 

f/k/a Magellan Acquisition Sub, LLC

(name changed 5/31/11)

 

Chief Executive Office:

9197 S. Peoria St.

Englewood, CO 80112

 

TeleTech Services Corporation (100%) [Sole Member]

 

Colorado

 

CO

WA

 

 

 

 

 

 

 

Global One Insurance Company

 

(f/k/a Global One Captive Insurance Company)

[Name change effective 10/3/05]

 

Chief Executive Office:

2325 E. Camelback Rd., #600

Phoenix, AZ 85016

(effective 12/6/10)

 

Global One Colorado, Inc. (100%)

 

Arizona

 

AZ

 

 

 

 

 

 

 

Global One Colorado, Inc.

 

Chief Executive Office:

9197 S. Peoria St.

Englewood, CO 80112

 

TeleTech Holdings, Inc. (100%)

 

Colorado

 

CO

 

 

 

 

 

 

 

Guidon Performance Solutions, Inc.

 

f/k/a Northpoint Management Partners, LLC

(Name changed on 10/31/2012)

 

Chief Executive Address:

4320 E. Presidio St., Suite B-101

Mesa, AZ 85215-1164

 

TeleTech Holdings, Inc. (100%)

 

Arizona

 

AZ

CO

 

d/b/a Synovation Health Collaborative

 

d/b/a Northpoint Management Partners

 

 

 

 

 

 

 

iKnowtion, LLC

 

Chief Executive Office:

25 Burlington Mall Road, Suite 409

Burlington, MA 01803

 

TeleTech Holdings, Inc. (80%)

 

Poximo LLC (20%)

 

Massachusetts

 

MA

 

--------------------------------------------------------------------------------


 

InCulture, LLC

(f/k/aTeleTech InCulture, LLC)

 

Chief Executive Office:

9197 S. Peoria St.

Englewood, CO 80112

 

TeleTech Services Corporation (100%)

[Sole Member]

 

Colorado

 

CO

 

 

 

 

 

 

 

Marketplace Agent, Inc.

 

Chief Executive Office:

8123 S. Hardy,

Tempe, AZ 85284

 

Direct Alliance Corporation (100%)

 

Arizona

 

AZ

CA

 

 

 

 

 

 

 

Newgen Results Corporation

 

Chief Executive Office:

9197 S. Peoria St.

Englewood, CO 80112

 

 

TeleTech Holdings, Inc. (100%)

 

Delaware

 

Active:

 

Arkansas

AZ

CA

DE

IL

IN

KS

LA

MD

MA

MI

MO
MT

NH

NJ

NM

NY

OH

PA

RI

TN

TX

UT

VA

WA

WI

 

 

 

 

 

 

 

OnDemand, LLC

 

Chief Executive Office:

9197 S. Peoria St.

Englewood, CO 80112

 

TeleTech Services Corporation (100%)

[Sole Member]

 

Colorado

 

CO

 

 

 

 

 

 

 

Percepta Holding, Inc.

(f/k/a Ford Tel I)

 

Chief Executive Office:

New Address effective 3/17/08:

290 Town Center Drive, Suite 610

Dearborn, MI 48126

 

Percepta, LLC (100%)

 

Delaware

 

DE

MI

 

2

--------------------------------------------------------------------------------


 

Percepta, LLC

(f/k/a Ford Tel II, LLC)

 

Chief Executive Office:

New Address effective 3/17/08:

290 Town Center Drive, Suite 610

Dearborn, MI 48126

 

55% TeleTech Holdings, Inc.

45% Ford Motor Company

 

Delaware

 

CO

DE

FL

MI

NJ

 

 

 

 

 

 

 

Technology Solutions Group Inc.

 

Chief Executive Office:

2575 White Oak Circle

Aurora, IL 60502

 

d/b/a TSG Missouri, Inc.

d/b/a TSG Pittsburg, Inc.

d/b/a TSG Technology Solutions, Group, Inc.

d/b/a Technology Solutions Group of Wisconsin, Inc

 

TeleTech Holdings, Inc. (100%)

 

Illinois

 

CO

IA

IL

IN

MO

NE

PA

TX

WI

 

 

 

 

 

 

 

TeleTech Automotive, LLC

 

Chief Executive Office:

9197 S. Peoria Street

Englewood, CO 80112

 

TeleTech Holdings, Inc.  (100%) [Sole Member]

 

Colorado

 

CO

 

3

--------------------------------------------------------------------------------


 

TeleTech@Home, Inc.

 

Chief Executive Office:

9197 S. Peoria Street

Englewood, CO 80112

 

TeleTech Services Corporation (100%)

 

Colorado

 

AL

AR

AZ

CA

CO

CT

DE

D.C.

FL

GA

Hawaii

Iowa

ID

IN

IL

KS

KY

LA

MA

MD

ME

MI

MN

MO

MS

MT

NC

ND

NE

NH

NM

NV

NY

OH

OK

Oregon

PA

RI

SC

SD

TN

TX

UT

VA

VT

WA

WI

WV

WY

*generally operates internationally under already formed TT entities

 

 

 

 

 

 

 

TeleTech Customer Care Management (California), LLC

 

(f/k/a TeleTech Customer Care Management (California), Inc.) (f/k/a TeleTech
Telecommunications, Inc.)

 

Converted to an LLC 12/31/04

 

Chief Executive Office:

9197 S. Peoria Street

Englewood, CO 80112

 

TeleTech Services Corporation (100%)

[Sole Member]

 

California

 

CA

 

4

--------------------------------------------------------------------------------


 

TeleTech Customer Care Management (Colorado), LLC

 

(f/k/a TeleTech Customer Care Management (Colorado), Inc. (f/k/a TeleTech
Teleservices, Inc.)

 

Converted to an LLC 12/31/04

 

Chief Executive Office:

9197 S. Peoria St.

Englewood, CO 80112

 

TeleTech Services Corporation (100%)

[Sole Member]

 

Colorado

 

AZ*

CA

CO

FL

MT

NJ

VA

WA

 

*d/b/a TeleTech Teleservices, Inc.

 

 

 

 

 

 

 

TeleTech Customer Care Management (West Virginia), Inc.

 

Chief Executive Office:

100 W. TeleTech Drive

Moundsville, WV 26041

 

TeleTech Services Corp. (100%)

 

West Virginia

 

WV

WA

 

 

 

 

 

 

 

TeleTech Customer Care Management (New York), Inc.

 

f/k/a TeleTech Facilities Management (Postal Customer Support), Inc.

(Name change 11/17/08)

 

Chief Executive Office:

9197 S. Peoria St.

Englewood, CO 80112

 

TeleTech Services Corp. (100%)

 

Delaware

 

 

CA*

CO*

DE

PA*

*name not changed w/SOS per Tax.

 

 

 

 

 

 

 

TeleTech Financial Services Management, LLC

 

Chief Executive Office:

9197 S. Peoria St.

Englewood, CO 80112

 

TeleTech Services Corporation (100%)

[Sole Member]

 

Delaware

 

CT (d/b/a TFS Management, LLC)

 

DE

PA

OH

 

 

 

 

 

 

 

TeleTech Government Solutions, LLC

 

Chief Executive Office:

9197 S. Peoria St.

Englewood, CO 80112

 

TeleTech Services Corporation (100%)

[Sole Member]

 

Colorado

 

AL

AZ

CA

CO

CT

FL

GA

IA

MD

NY

PA

SC

VA

D.C.

WV

 

 

 

 

 

 

 

TeleTech Holdings, Inc.

 

Chief Executive Office:

9197 S. Peoria St.

Englewood, CO 80112

 

Publicly held

 

Delaware

 

AZ

CA

CO

DE

NJ

TX

 

 

 

 

 

 

 

TeleTech International Holdings, Inc.

 

Chief Executive Office:

9197 S. Peoria Street

Englewood, CO 80112

 

TeleTech Holdings, Inc. (100%)

 

Delaware

 

DE

 

5

--------------------------------------------------------------------------------


 

TeleTech Loan Services, LLC

 

Chief Executive Office:

9197 S. Peoria St.

Englewood, CO 80112

 

TeleTech Services Corporation (100%)

[Sole Member]

 

Colorado

 

All 50 states

 

 

 

 

 

 

 

TeleTech Services Corporation

 

Chief Executive Office:

9197 S. Peoria St.

Englewood, CO 80112

 

TeleTech Holdings, Inc. (100%)

 

Colorado

 

AL

AZ

CA

CO

CT

FL

GA

IA

IL

KS

KY

Mass.

MD

MI

MO

MT*

NC

ND

NJ

NV

NY

PA

SC

TX

VA

WA

WV

 

*a/k/a TeleTech Services Montana

 

 

 

 

 

 

 

TeleTech South America Holdings, LLC

 

(Formerly known as TeleTech South America Holdings, Inc.)

 

Converted to an LLC effective 2/1/2011.

 

Chief Executive Office:

9197 S. Peoria Street

Englewood, CO 80112

 

TeleTech Holdings, Inc. (100%)

 

Delaware

 

DE

 

 

 

 

 

 

 

TeleTech Stockton, LLC

 

Chief Executive Office:

9197 S. Peoria St.

Englewood, CO 80112

 

TeleTech Customer Care Management (CO), LLC (100%) [Sole Member]

 

Colorado

 

CO

CA

 

 

 

 

 

 

 

TeleTech Technology Enabled Solutions, Inc.

 

Chief Executive Office:

9197 S. Peoria St.

Englewood, CO 80112

 

TeleTech Holdings, Inc. (100%)

 

Delaware

 

DE

 

 

 

 

 

 

 

TeleTech Transition Services, LLC

 

Chief Executive Office:

9197 S. Peoria St.

Englewood, CO 80112

 

TeleTech Services Corporation

 

Colorado

 

CO

FL

NV

 

 

 

 

 

 

 

1To1 Marketing, LLC

 

Chief Executive Office:

1111 Summer St., 5th Fl.

Stamford, CT 06905

 

TeleTech Holdings, Inc. (80%)

Peppers & Rogers Cooperatief U.A. (20%)

 

 

Delaware

 

CT

DE

CA

VA

 

6

--------------------------------------------------------------------------------

 


 

ACTIVE ASIA/PACIFIC REGION CORPORATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

Finsource Inc.

 

Chief Executive Office:

Building F

SM Central Business Park

1000 Bay Boulevard, Bay City

Pasay City, Metro Manila,

Philippines

1300

 

TeleTech Customer Care Management Philippines, Inc. (100%)

 

Philippines

 

N/A

 

 

 

 

 

 

 

Percepta Philippines, Inc.

 

Chief Executive Office:

Building F

SM Central Business Park

1000 Bay Boulevard, Bay City

Pasay City, Metro Manila,

Philippines

1300

 

Percepta Holding, Inc. (100%)

 

Philippines

 

N/A

 

 

 

 

 

 

 

Percepta Enterprise Management Consulting (Shanghai) Co., Ltd.

 

Chief Executive Address:

No. 99 Fucheng Road, Fl. 11

Rm. 1138

Pudong District

Shanghai, China 200120

 

Percepta Holding, Inc. (100%)

 

China

 

N/A

 

 

 

 

 

 

 

Percepta Services (Thailand) Co., Ltd.

 

Chief Executive Office (Registered Address):

540 Mercury Tower, 22nd Fl.

540 Ploenchit Road

Lumpini Subdistrict

Pathumwan District

Bangkok Metropolis 10330

Thailand

 

Percepta Holding, Inc. (.98%)

Percepta, LLC (.1%)

TeleTech Holdings, Inc. (.1%)

 

Thailand

 

N/A

 

 

 

 

 

 

 

Sevtoy Pty. Limited

[a/k/a Percepta Australia]

 

Chief Executive Office:

Level 9, 420 St. Kilda Rd.

Melbourne, Victoria 3004

 

Percepta Holding, Inc. (100%) (ownership transferred in 11/4/10)

 

(formerly owned by Percepta, LLC)

 

New South Wales, AU

 

(Proprietary Company)

 

N/A

 

7

--------------------------------------------------------------------------------


 

TeleTech Asia Limited

 

(relative to TeleTech (Hong Kong) Ltd.)

 

Chief Executive Office (Registered Address):

c/o Modern Century Consultants Ltd.

Unit 604, 6/F., Bonham Trade Centre

50 Bonham Strand

Sheung Wan, Hong Kong

 

TeleTech Europe B.V. (99.99%)

 

TeleTech International Pty Limited Corp. (.01%)

 

Hong Kong

 

N/A

 

 

 

 

 

 

 

TeleTech Customer Care Management Philippines, Inc.

 

Chief Executive Office:

Building F

SM Central Business Park

1000 Bay Boulevard, Bay City

Pasay City, Metro Manila,

Philippines

1300

 

 

TeleTech Offshore Investments B.V. – Philippine Branch (100%)

 

(Changed ownership from TT Offshore Investments B.V. to Branch on 12/9/10.)

 

Mandaluyong City, Metro Manila, Philippines

 

N/A

 

 

 

 

 

 

 

TeleTech Offshore Investments B.V. – Philippine Branch  (LEGAL NAME)

 

d/b/a TeleTech Customer Care Management – Philippine Branch

 

(PHP Branch of TeleTech Offshore Investments B.V.)

 

Chief Executive Office:

Building F

SM Central Business Park

1000 Bay Boulevard, Bay City

Pasay City, Metro Manila,

Philippines

1300

 

Branch Address:

3rd Fl., 4th Fl. Building H
UP Ayala Technohub
Commonwealth Ave.

Quezon City

Philippines

 

TeleTech Offshore Investments B.V. (100%)

 

(Entity is a branch of TT Offshore operating in PHP.  TT Offshore Investments
B.V. is owned 100% by TeleTech Europe B.V.)

 

PHP Branch governed by TT Offshore (Dutch) company laws.  (This is not a
separate entity but an extension of TT Offshore doing business in the
Philippines.)

 

N/A

 

 

 

 

 

 

 

TeleTech Philippines ROHQ

 

Chief Executive Office:

Building F

SM Central Business Park

1000 Bay Boulevard, Bay City

Pasay City, Metro Manila, Philippines

1300

 

TeleTech Offshore Investments B.V. (100%)

 

(Entity is a branch of TT Offshore operating in PHP.  TT Offshore Investments
B.V. is owned 100% by TeleTech Europe B.V.)

 

PHP Branch governed by TT Offshore (Dutch) company laws.  (This is not a
separate entity but an extension of TT Offshore doing business in the
Philippines.)

 

N/A

 

8

--------------------------------------------------------------------------------


 

TeleTech Customer Management Pte Ltd

 

(f/k/a Bracton Enterprises Pte Ltd)

 

Chief Executive Office (Registered Address):

8 Marina Boulevard #05-02

Marina Bay Financial Centre Tower 1

Singapore 018981

 

TeleTech International Pty Ltd. (100%)

 

Singapore

 

Private Company

 

N/A

 

 

 

 

 

 

 

TeleTech Financial Solutions Pty Ltd

 

Chief Executive Office:

154 Pacific Hwy

St Leonards, NSW 2065

Australia

 

TeleTech International Pty Ltd (100%)

 

Australia

 

N/A

 

 

 

 

 

 

 

TeleTech (Hong Kong) Limited

 

(f/k/a iccare Limited) (f/k/a Pacific Lifestyle Telemarketing Limited)

 

Chief Executive Office (Registered Address)

1401 Hutchison House

10 Harcourt Road

Hong Kong

 

TeleTech Europe B.V. (99.99%)

 

TeleTech International Pty Ltd (.01%)

 

Hong Kong

 

Registered w/State of CA as of 3/27/08 for Koh litigation

 

 

 

 

 

 

 

TeleTech International Pty Ltd

 

(f/k/a Access 24 Service Corporation Pty Ltd)

 

Chief Executive Office:

154 Pacific Hwy

St Leonards, NSW 2065

Australia

 

TeleTech Offshore Investments B.V. (100%)

 

Australia

 

(Proprietary Company)

 

N/A

 

 

 

 

 

 

 

TeleTech Korea, Ltd.

 

(a/k/a TeleTech Korea, Inc.)

(a/k/a TeleTech Korea Yuhan Hoesa)

 

Chief Executive Office:

Gyoungam Building, 18th Floor, 157-27 Samsung-dong,

Gangnam-ku, Seoul, Korea

 

TeleTech Europe B.V. (100%)

 

Korea

 

Registered w/State of CA as of 4/24/08

 

 

 

 

 

 

 

TeleTech New Zealand

 

(f/k/a TeleTech Limited); (f/k/a Access 24 (Service Corporation) Limited; (f/k/a
Boardroom Investments Limited)

 

Chief Executive Office:

111 Carleton Gore Road

Level 1

New Market, Auckland, New Zealand

 

TeleTech International Pty Ltd (100%)

 

New Zealand

 

(Unlimited Liability Company)

 

N/A

 

9

--------------------------------------------------------------------------------


 

TT Interaction Management Sdn. Bhd.

 

Chief Executive Office (Registered Address)

Level 21-Suite 21.01

The Gardens South Tower

Mid Valley City

Lingkaran Syed Putra

59200 Kuala Lumpur

 

TeleTech Customer Care Management Pte Ltd (100%)

 

Malaysia

 

(Private Company, Limited by Shares)

 

N/A

 

 

 

 

 

 

 

TTEC Malaysia Sdn. Bhd.

 

(f/k/a Global Era Gains Sdn. Bhd.)

 

Chief Executive Office (Registered Address)

Level 21-Suite 21.01

The Gardens South Tower

Mid Valley City

Lingkaran Syed Putra

59200 Kuala Lumpur

 

TT Interaction Management Sdn. Bhd. (100%)

 

Malaysia

 

(Private Company, Limited by Shares)

 

N/A

 

 

 

 

 

 

 

ACTIVE CANADIAN REGION CORPORATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

eLoyalty Canada Limited

 

(f/k/a eLoyalty Canada Inc.)

 

Chief Executive Office (Registered Address)

c/o Boyne Clarke LLP

99Wyse Road, Ste. 600

Metropolitan Place Dartmouth Main

Halifax Regional Municipality NS

Dartmouth, NS B2Y 3Z5

Canada

 

eLoyalty, LLC

 

Nova Scotia

 

Ontario (8.9.12)

 

 

 

 

 

 

 

Percepta, ULC

 

(f/k/a CRC Canada ULC)

(f/k/a 3038713)

 

Chief Executive Office (Registered Address)

c/o Boyne Clarke LLP, 99 Wyse Road, Suite 600, Dartmouth, Nova Scotia  B3A 4S5

Canada (effective 3/28/13)

 

Percepta Holding, Inc. (100%)

 

Nova Scotia

 

N/A

 

 

 

 

 

 

 

TeleTech Canada Inc.

 

(f/k/a EDM Electronic Direct Marketing, Limited)

 

Chief Executive Office (Registered Address)

2 Queen Street East, #1500

Toronto, Ontario

Canada M5C 3G5

(effective 11/30/2010)

 

TeleTech Holdings, Inc. (100%)

 

Ontario, Canada

 

Alberta

British Columbia

Manitoba

Newfoundland

Nova Scotia

Ontario

Quebec

Saskatchewan

 

10

--------------------------------------------------------------------------------


 

PEPPERS & ROGERS GROUP ENTITIES

 

 

 

 

 

 

 

 

 

 

 

 

 

1to1 Marketing and Consulting Pte. Ltd.

 

Chief Executive Office (Registered Address)

7 Temasek Blvd., Unit #44-01

Suntec Tower One

Singapore 038987

 

Physical Address:

96 Robinson Road, #12-02

Singapore

 

Peppers & Rogers Group S.a.r.l.

 

Singapore

Limited Private Company (Limited by Shares)

 

N/A

 

 

 

 

 

 

 

1to1 Marketing S.á.r.l.

 

Chief Executive Office (Registered Address)

9, rue Gabriel Lippmann

Parc d’Activites Syrdall 2

L-5365  Munsbach

Grand Duchy of Luxembourg

R.C.S. Luxembourg : B 156.007

 

Peppers & Rogers Group B.V. (100%)

 

Limited Liability Co. organized under the law of Grand Duchy of Luxembourg

 

N/A

 

 

 

 

 

 

 

Marketing 1to1/Peppers and Rogers Group Limited

 

Chief Executive Office (Registered Address)

41 Chalton St.

London, NW1 1JD

United Kingdom

 

1to1 Marketing, LLC

 

United Kingdom

(Private Limited Liability Company Incorporated in England and Wales)

 

N/A

 

 

 

 

 

 

 

Peppers & Rogers Group B.V.

 

Chief Executive Office (Registered Address)

Herikerbergweg 238, Luna Arena

1101 CM Amsterdam

The Netherlands

 

Peppers & Rogers Group Cooperatief U.A. (20% Member)

 

TeleTech Europe B.V. (80% Member)

 

Netherlands

(Private limited liability company)

 

N/A

 

 

 

 

 

 

 

Peppers and Rogers Group S.á r.l.

 

Chief Executive Office (Registered Address):

No. 29, Ground Floor

9, rue Gabriel Lippmann

Parc d’Activite Syrdall 2

L-5365  Munsbach

R.C.S. Luxembourg

 

Peppers & Rogers Group B.V. (100%)

 

Luxembourg Limited Liability Company organized under the Grand Duchy of
Luxembourg

 

N/A

 

 

 

 

 

 

 

Peppers & Rogers Group SPRL

 

Chief Executive Office:

Manhattan Center

1210 Brussels

Avenue du Boulevard 21, 11th Floor

1210 Brussells, Belgium

P: 32-2-210-6171

 

Peppers and Rogers Group S.á r.l.

 (100%)

 

SPRL incorporated in Belgium

 

N/A

 

11

--------------------------------------------------------------------------------


 

Peppers and Rogers Group Pazarlama Hizmetleri Ticaret A.S.

 

Chief Executive Office:

Buyukdere Caddesi Meydan Sok.

No: 5, Spring Giz Plaza Kat:12,

D:44, Maslak 34398

Istanbul, Turkey

P: 90-212-272-3780

 

Peppers and Rogers Group S.á r.l.

 (100%)

 

Turkey

 

N/A

 

 

 

 

 

 

 

Peppers and Rogers Group (Middle East) FZ-LLC

 

Chief Executive Office:

TECOM Zone

Al Thuraya Tower 2, Office 1503

P.O. Box 502264

Dubai Media City

Dubai, United Arab Emirates

P: 971-4-391-1353

 

Peppers & Rogers Group B.V. (100%)

 

Dubai, UAE

 

(Free Zone Limited Liability Co.)

 

N/A

 

 

 

 

 

 

 

Peppers and Rogers Group Middle East FZ LLC (Lebanon Branch)

 

Chief Executive Office:

Regus Business Center

Azarieh Building, Block 03

5th Floor

Solidere 616, P.O. Box 11-503

Beirut, Lebanon

 

Peppers & Rogers Group (Middle East) FZ-LLC (100%)

 

[Peppers & Rogers Group B.V. is the owner of Peppers & Rogers Group (Middle
East) FZ-LLC]

 

 

 

N/A

 

 

 

 

 

 

 

Peppers & Rogers Group GmbH  i.L.

 

Chief Executive Office:

Kirchnerstrasse 6-8

60311 Frankfurt am Main

Frankfurt, Germany

P: 49-69-29-72-388-0

 

Peppers & Rogers Group, SPRL (100%)

 

GmbH incorporated in Frankfurt, Germany

 

N/A

 

 

 

 

 

 

 

Peppers & Rogers Group Pty Limited ACN 138 980 346

 

Chief Executive Office (Registered Address)

Level 1

171-175 William Street

Darlinghurst, NSW 2010

 

Peppers & Rogers Group, SPRL (20%)

 

Connxion Networks Limited Hong

Kong Compay No. 1380907 (55%)

 

W&A Kingston Holdings Pty Limited CAN 066 457 976 ATF (25%)

 

Proprietary Limited Company incorporated in New South Wales, Australia

 

N/A

 

12

--------------------------------------------------------------------------------


 

Peppers and Rogers Group Asia Pacific Limited

 

Chief Executive Office (Registered Address):

Unit 1901 19/F

The Centrium

60 Wyndham Street Central

Hong Kong

 

Peppers & Rogers Group, SPRL (20%)

 

Connxion Networks Limited Hong Kong Compay No. 1380907 (55%)

 

W&A Kingston Holdings Pty Limited CAN 066 457 976 ATF (25%)

 

Limited Company incorporated in Hong Kong

 

N/A

 

 

 

 

 

 

 

Peppers & Rogers Group (Gulf) WLL

 

Chief Executive Office:

Al Sour Tower

12th Floor, Right Half

Al Sour Street

Salhiya, Kuwait

P: 965-22915400

 

 

 

State of Kuwait

 

N/A

 

 

 

 

 

 

 

Peppers and Rogers Group (Proprietary) Ltd.

 

(f/k/a Dialstrat Trading 72 (Proprietary) Limited

 

Chief Executive Office:

Regus Office Centre

23 Wellington Road

Parktown, Johannesburg

South Africa

P: 27-11-486-9436

 

Peppers & Rogers Group, B.V. (100%)

 

Proprietary Limited Liability Co. incorporated in South Africa

 

N/A

 

 

 

 

 

 

 

ACTIVE EUROPEAN REGION CORPORATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

eLoyalty International Limited

 

(f/k/a eLoyalty Ireland Limited; f/k/a Potemkin Limited

 

Chief Executive Office (Registered Address):

70 Sir John Rogerson’s Quay

Dublin 2, Ireland

 

TeleTech Europe B.V. (100%)

 

Ireland

 

(Private Limited Company)

 

N/A

 

 

 

 

 

 

 

Percepta Belgique-België BVBA

 

Chief Executive Office:

Steenweg op Merchtem 54

1780 WEMMEL

Belgium

 

Percepta Holding, Inc. (100%)

 

Belgium

 

N/A

 

 

 

 

 

 

 

Percepta Deutschland GmbH

 

Chief Executive Office:

Josef-Lammerting Allee 24-34

50933 Köhn-Braunsfeld, Germany

 

Percepta Holding, Inc. (100%)

 

Germany

 

N/A

 

 

 

 

 

 

 

Percepta France SARL

 

Chief Executive Office :

1-3, rue d’Enghien

75010 PARIS

France

 

Percepta Holding, Inc. (100%)

 

France

 

N/A

 

13

--------------------------------------------------------------------------------


 

Percepta Italia S.R.L.

 

Chief Executive Address:

Via Mirabello 119

350380 Torreglia

Italy

 

Percepta Holding, Inc. (100%)

 

Italy

 

N/A

 

 

 

 

 

 

 

Percepta Spain S.L.

 

Chief Executive Address:

Calle Vallehermoso 82

28015 Madrid

Spain

 

Percepta Holding, Inc. (100%)

 

Spain

 

N/A

 

 

 

 

 

 

 

Percepta UK Limited

 

Chief Executive Office:

20 Buchanan Street

Glasgow, Scotland UK  G1 3LH

 

Percepta Holding, Inc. (100%)

 

UK (England and Wales)

 

(Private Ltd Co.)

 

N/A

 

 

 

 

 

 

 

TeleTech UK Limited

 

(f/k/a Heliotrack Limited)

 

Chief Executive Office (Registered Address):

6 Braid Court

Lawford Road

Chiswick, London W4 3HS

 

TeleTech Services Corporation (100%)

 

(transferred ownership from THI on 12/29/06)

 

UK

 

(Private Limited Company)

 

N/A

 

 

 

 

 

 

 

TeleTech Customer Care Management (Ireland) Limited

 

Chief Executive Office (Registered Address):

c/o Pearse Trust

7th Floor, Hume House

Ballsbridge, Dublin 4, Ireland

 

TeleTech Europe B.V. (100%)

 

Ireland

 

N/A

 

 

 

 

 

 

 

TeleTech Customer Services Spain, S.L.

 

(f/k/a Difusió i Promocions Catalanes S.L.)

 

Chief Executive Office (Registered Address):

Gran Via de les Corts Catalanes

Number 583

Barcelona, Spain

 

TeleTech Holdings, Inc. (100%)

 

Spain

 

N/A

 

 

 

 

 

 

 

TeleTech Europe B.V.

 

Chief Executive Office:

Herikerbergweg 238, Luna Arena

1101 CM Amsterdam Zuidoost

The Netherlands (new 9.2012)

 

TT International C.V. (100%)

 

Amsterdam, The Netherlands

 

(Private Limited Liability Company)

 

N/A

 

14

--------------------------------------------------------------------------------


 

TeleTech Global Services Spain, S.L.

(f/k/a Bancroft Investments S.L.)

 

Chief Executive Office (Registered Address):

Gran Via de les Corts Catalanes

Number 583

Barcelona, Spain

 

This is the Costa Rica Branch:

Building B1, Zona Franca del Este San Gabriel de Calle Blancos

San José, Costa Rica

 

The Costa Rica Branch is governed by TeleTech Global Services Spain, S.L.

 

[The sole stockholder of TeleTech Global Services Spain, S.L. is TeleTech
Customer Services Spain, S.L.

(100%)]

 

Spain

 

Doing business in Costa Rica through Costa Rica Branch

 

 

 

 

 

 

 

TeleTech International Holdings B.V.

 

f/k/a Emmis Netherlands B.V.

 

Chief Executive Office (Registered Address):

Herikerbergweg 238, Luna Arena

1101 CM Amsterdam

The Netherlands  (new 9.2012)

 

TeleTech Europe B.V.

 

Netherlands

 

(Private Limited Liability Company)

 

N/A

 

 

 

 

 

 

 

TeleTech Offshore Investments B.V.

 

[Philippines Branch name=TeleTech Customer Care Philippines]

 

Chief Executive Office (Registered Address):

Herikerbergweg 238, Luna Arena

1101 CM Amsterdam

The Netherlands  (new 9.2012)

 

TeleTech Europe B.V. (100%)

 

Amsterdam, The Netherlands

 

Private Limited Liability Company

 

N/A

 

 

 

 

 

 

 

TeleTech Spain At Home Services, SL.

*Current name–changed in 6/09

 

(f/k/a Kirkwood Spain S.L.)

 

Chief Executive Office (Registered Address):

Gran Via de les Corts Catalanes

Number 583

Barcelona, Spain

 

TeleTech Customer Services Spain, S.L. (100%)

 

Spain

 

N/A

 

 

 

 

 

 

 

TT International C.V.

 

Chief Executive Office (Registered Address):

Herikerbergweg 238, Luna Arena

1101 CM Amsterdam

The Netherlands  (new 9.2012)

 

TeleTech Holdings, Inc. (99.119%) (Limited Partner)

 

TeleTech South America  Holdings, LLC (.88%)

(Limited Partner)

 

TeleTech International Holdings, Inc. (Managing Partner -.001%)

 

Amsterdam, The Netherlands

 

(Limited Partnership)

 

N/A

 

 

 

 

 

 

 

ACTIVE LATIN AMERICA REGION CORPORATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

Comlink S.A.

 

Chief Executive Office:

175 Chacabuco St., 3rd Fl.

Buenos Aires, Argentina C1069AAC

 

50% TeleTech South America Holdings, LLC

 

50% - TeleTech Services Corp.* (pursuant to merger of TeleTech Customer Care
Management, Inc.)

 

Argentina

 

N/A

 

15

--------------------------------------------------------------------------------


 

Percepta Customer Loyalty Mexico

 

Chief Executive Address:

Loreto, 100 Penitasq OTRA

No Especificada en el Catalogo,

Leon, Guanajuato 37180

 

Percepta Holding, Inc. (99.9%)

Percepta, LLC (0.1%)

 

Mexico

 

N/A

 

 

 

 

 

 

 

Percepta (South Africa) (Proprietary) Limited

 

(f/k/a Percepta South Africa)

 

Chief Executive Office:

Simon Vermooten Road, POB 411

Silverton, Pretoria

South Africa

(This is a Ford location.)

 

Percepta Holding, Inc. (100%)

 

South Africa

(Private Co.)

 

N/A

 

 

 

 

 

 

 

Servicios y Administraciones del Bajio, S. de R.L. de C.V.

 

Chief Executive Office:

Plaza de la Republica No. 43

Colonia Tabacalera

Codigo Postal 06030

Delegacion Cuauhtemoc

Mexico, D.F.

 

TeleTech South America Holdings, LLC. (99.7%)

TeleTech Customer Care Mgmt (CO), LLC (0.3%)

 

Mexico

 

N/A

 

 

 

 

 

 

 

Servicios SSI Integrales, S. De R.L. De C.V.

 

Chief Executive Office:

Plaza de la Republica No. 43

Colonia Tabacalera

Codigo Postal 06030

Delegacion Cuauhtemoc

Mexico, D.F.

 

TeleTech South America Holdings, LLC (99.7%)

TeleTech Customer Care Management (CO), LLC (0.3%)

 

Mexico

 

N/A

 

 

 

 

 

 

 

TeleTech Argentina S.A.

 

Chief Executive Office:

Carlos Pellegrini 587, 6th Floor

Ciudad Autonoma

Buenos Aires, Argentina

 

TeleTech Europe B.V. (98%)

 

TeleTech Offshore Investments B.V. (2%)

 

Argentina

 

N/A

 

 

 

 

 

 

 

TeleTech Brasil Servicos Ltda.

 

(f/k/a Teletech Brasil Servicios De Informatica Ltda.); (f/k/a Outsource
Informatica Ltda.) – name changed 8/19/98

 

Chief Executive Office:

Av. Maria Coelho Aguiar, 215

Bloco A – 7 andar

São Paulo 05805-000

Brazil

 

TeleTech Europe B.V. (99.9%)

 

TeleTech Offshore Investments B.V. (0.1%)

 

Brazil

 

N/A

 

16

--------------------------------------------------------------------------------


 

TeleTech Customer Care Management Costa Rica, S.A.

 

(S.A. = Sociedad Anonima = Anonymous Corporation)

 

Chief Executive Office:

De Durman Esquivelen

Calle Blancos 150M Norte

Edificio C

Zona Franca del Este

San José, Costa Rica

 

TeleTech Europe B.V. (100%)

 

 

Costa Rica

 

N/A

 

 

 

 

 

 

 

TeleTech Customer Care Management (Ghana) Limited

 

Chief Executive Office:

4th Floor, Ghana Multimedia Bldg.

Lut Street off High Street

Victoria Borg

Accra, Ghana

 

TeleTech Europe B.V. (100%)

 

Ghana

 

N/A

 

 

 

 

 

 

 

TeleTech Mexico, S.A. de C.V.

 

(f/k/a Telemercadeo Integral S.A. de C.V.)  [Name changed effective 9/1/99.]

 

Chief Executive Office:

Plaza de la Republica No. 43

Colonia Tabacalera

Codigo Postal 06030

Delegacion Cuauhtemoc

Mexico, D.F.

 

TeleTech Services Corp (99.99%)

TeleTech Customer Care Management (CA), LLC (.01%)

 

Mexico

 

N/A

 

 

 

 

 

 

 

TeleTech Venezuela, C.A.

 

(f/k/a Inversiones Blower 2003, C.A.)

 

Chief Executive Office (Registered Address):

Av. Francisco de Miranda con cruce

Av. Libertador

Torre KPMG

Caracas, Venezuela

 

 

TeleTech Customer Care Management (CO), LLC (100%)

 

Venezuela

 

N/A

 

17

--------------------------------------------------------------------------------


 

SCHEDULE 6.4

 

Litigation and Administrative Proceedings

 

None.

 

--------------------------------------------------------------------------------

 


 

Schedule 6.9

Locations

 

Location

 

Address

 

Note

Austin, TX (eLoyalty)

 

River Place Corporate Park
6500 River Place Blvd. - Building II
Third Floor - Suite 301
Austin, TX 78730

 

Leased

 

 

 

 

 

Burlington, MA (iKnowtion)

 

25 Mall Road
Suite 409
Burlington, MA 01803

 

Leased

 

 

 

 

 

Dearborn, MI (Percepta)

 

Fairlane Plaza North
290 Town Center Drive
Suite 610
Dearborn, MI 48126

 

Leased

 

 

 

 

 

Dearborn, MI (Percepta)

 

Fairlane Office Centre
4 Parklane Blvd.
Suite 480
Dearborn, MI 48126

 

Leased

 

 

 

 

 

Englewood, CO

 

TeleTech - Corporate Office
9197 South Peoria Street
Englewood, CO 80112-5833

 

Owned

 

 

 

 

 

Ennis, TX

 

2000 Highway 287 Bypass
Ennis, TX 75119

 

Leased

 

 

 

 

 

Greeley, CO

 

2400 West 29th Street
Suite 100
Greeley, CO 80631

 

Leased

 

 

 

 

 

Hopkinsville, KY

 

Bradford Square Mall
4000 Fort Campbell Blvd.
Suite D-3
Hopkinsville, KY 42240

 

Leased

 

 

 

 

 

Kalispell, MT

 

Gateway West Mall
1203 Highway 2 West
Kalispell, MT 59901

 

Leased

 

 

 

 

 

Lorain, OH

 

1230 Park Avenue
Amherst, OH 44001

 

Leased

 

 

 

 

 

Melbourne, FL (Percepta)

 

Florida Business Centre
1320 South Babcock Street
Melbourne, FL 32901

 

Leased

 

 

 

 

 

Mesa, AZ (Guidon)

 

Hewson Dover Business Center
4320 East Presidio Street
Suite 101
Mesa, AZ 85215

 

Leased

 

 

 

 

 

Morgantown, WV

 

5000 Greenbag Road
Morgantown, WV 26501

 

Leased

 

 

 

 

 

Moundsville, WV

 

100 West TeleTech Drive
Moundsville, WV 26041

 

Leased

 

 

 

 

 

New York, NY (Manhattan Apt.)

 

Cityspire Condominiums
150 West 56th Street
Unit 5605
New York, NY 10019

 

Leased

 

1

--------------------------------------------------------------------------------


 

New York, NY (eLoyalty)

 

Jay Suites
1441 Broadway
5th Floor - Suite 5007
New York, NY 10018

 

Leased

 

 

 

 

 

North Hollywood, CA

 

12215 Victory Blvd.
North Hollywood, CA 91606

 

Sub-leased

 

 

 

 

 

Paducah, KY

 

Commerce Center
401 Kentucky Avenue
Paducah, KY 42003

 

Leased

 

 

 

 

 

Paducah, KY

 

Commerce Park
McCraken Blvd.
Paducah, KY 42003

(Note: Landlord is in the process of building a building for TTEC)

 

Leased

 

 

 

 

 

Phoenix, AZ

 

Bell 28 - Building B
16610 North 28th Avenue
Suite B-100 & B-108
Phoenix, AZ 85053

 

Leased

 

 

 

 

 

Phoenix, AZ (Revana)

 

Black Canyon Highway
16404 North Black Canyon Highway
Suite 100
Phoenix, AZ 85053

 

Leased

 

 

 

 

 

Phoenix, AZ

 

Black Canyon Highway
16404 North Black Canyon Highway
Suite 240
Phoenix, AZ 85053

 

Leased

 

 

 

 

 

Phoenix, AZ (Co-Location)

 

Global Crossing Telecommunications
801 South 16th Street
Phoenix, AZ 85034

 

Leased

 

 

 

 

 

Springfield, MO

 

1720 East Primrose Street
Springfield, MO 65804

 

Leased

 

 

 

 

 

Stockton, CA (Vacant Land Parcel)

 

6011 West Lane
Stockton, CA 95210

 

Owned

 

 

 

 

 

Tempe, AZ (Revana)

 

Hardy Building
8123 South Hardy Road
Tempe, Arizona 85284
and
Carver Building
910 West Carver Road
Tempe, Arizona 85284

 

Leased

 

 

 

 

 

Uniontown, PA

 

1648 Mall Run Road
Uniontown, PA 15401

 

Leased

 

 

 

 

 

Vernon Hills, IL (eLoyalty)

 

Hawthorn Business Park
Three Hawthorn Parkway
Suite 180
Vernon Hills, IL 60061

 

Leased

 

2

--------------------------------------------------------------------------------


 

CANADA

 

CANADA

 

 

 

 

 

 

 

Halifax, Nova Scotia

 

115 Chain Lake Drive
Halifax, Nova Scotia
B3S 1B3

 

Sub-leased

 

 

 

 

 

Orillia, Ontario

 

2 Hunter Valley Road
Orillia, Ontario
L3V 6H2

 

Leased

 

 

 

 

 

MEXICO

 

MEXICO

 

 

 

 

 

 

 

Guadalajara

 

Parque Industrial Tecnologico II
Anillo Periferico Sur No. 7980
Col. Santa Maria Tequepexpan
45600 Tlaquepaque, Guadalajara
Jalisco Edificio 1 Int A

 

Leased

 

 

 

 

 

Leon, Mexico

 

Calle Loreto N 100
Colonia Peñitas
Esquina Alud
Código Postal 37180
León, Guanajuato
México

 

Leased

 

 

 

 

 

Puebla, Mexico

 

Prolongacion II
Sur No. 10569
Ex Hacienda Mayorazgo
Código Postal 72450
Puebla
México

 

Leased

 

 

 

 

 

Republica, Mexico

 

Plaza de la Republica No. 43
Colonia Tabacalera
Ground, 1st, 2nd & 3rd Floors
Código Postal 06030
Delegacion Cuauhtémoc
México, D.F.

 

Leased

 

 

 

 

 

COSTA RICA

 

COSTA RICA

 

 

 

 

 

 

 

Costa Rica

 

De Durman Esquivelen
Calle Blancos 150M Norte
Edificio C
Zona Franca del Este
San Jose´, Costa Rica

 

Leased

 

 

 

 

 

AUSTRALIA

 

AUSTRALIA

 

 

 

 

 

 

 

420 St Kilda Road
(Percepta/TeleTech)

 

420 St Kilda Road
Level 9
Melbourne, AUS 3004

 

Leased

 

 

 

 

 

Parramatta

 

30 Cowper Street
Level 1, Suite 103
Parramatta, NSW 2150

 

Leased

 

 

 

 

 

Sydney, Australia

 

154 Pacific Highway
Levels 2 & 7
St. Leonards, NSW 2065
Australia

 

Leased

 

 

 

 

 

Ultimo, NSW (Co-Location)

 

400 Harris Street
Ultimo, NSW 2007

 

Leased

 

 

 

 

 

NEW ZEALAND

 

NEW ZEALAND

 

 

 

3

--------------------------------------------------------------------------------


 

Mount Eden, New Zealand

 

Eden Business Center
Part Eden 3
16 Normanby Road
Levels 3 & 4
Mount Eden
Auckland City, New Zealand

 

Leased

 

 

 

 

 

New Market, New Zealand (Co-Location)

 

162 Grafton Road
Ground Floor
New Market, New Zealand

 

Leased

 

 

 

 

 

EUROPE

 

EUROPE

 

 

 

 

 

 

 

Belfast
Northern Ireland

 

Northgate Industrial Estate
81-85 Duncairn Gardens
Belfast, Ireland BT15 2GQ

 

Leased

 

 

 

 

 

Dublin (eLoyalty)

 

Vantage Central Apartments
Central Park
Building 6
Apartment 915
Leopardstown, Dublin

 

Leased

 

 

 

 

 

Glasgow (Percepta)

 

20 Buchanan Street
5th Floor
Glasgow, Scotland

 

Leased

 

 

 

 

 

London (Co-Location)

 

Cage Floor 3
East India Docklands House
East India Docklands Road
London, England E14 9YY

 

Leased

 

 

 

 

 

Manchester, UK

 

Arndale Centre
Market Street
15th, 16th & 19th Floors
Arndale House
Manchester, UK M4 3AQ

 

Assigned

 

 

 

 

 

PHILIPPINES

 

PHILIPPINES

 

 

 

 

 

 

 

Ayala Life (Makati City)

 

Ayala Life - FGU Center
Ground and Mezzanine Level
Tower One & Exchange Plaza
Ayala Triangle, Ayala Avenue
Makati City 1226
Philippines

 

Leased

 

 

 

 

 

Bacolod

 

Robinson’s Metro
Level 2 & Portion of Level 1
Araneta Street
Singcang
Bacolod City
Negros Occidental 6100
Philippines

 

Leased

 

 

 

 

 

Cainta

 

Robinson’s Place
Portion of Level 1, Level 2 & Level 3
Ortigas Avenue Extension
Barangay Sto. Domingo
Cainta, Rizal 1900
Philippines

 

Leased

 

4

--------------------------------------------------------------------------------


 

Cebu

 

eBloc2 Tower @Cebu IT Park
Geonzon Street
Ground, 8th, 9th, 10th, 11th & 12th Floors
Apas, Cebu City 6000
Philippines

 

Leased

 

 

 

 

 

Cebu

 

Golden ABC Building
Building 7
880 A.S. Fortuna Street
Ground Floor, Canteen & 2nd Floor
Mandaue City, Cebu 6014
Philippines

 

Leased

 

 

 

 

 

Cybergate

 

Robinson’s Cybergate Center
Tower III - Robinson’s Pioneer Complex
2nd, 11th, 19th & 22nd Floors
EDSA cor. Pioneer Street
Mandaluyong City 1550
Philippines

 

Leased

 

 

 

 

 

Dumaguete

 

Dumaguete
South Road
National Highway
Barangay Calindagan
Dumaguete City
Negros Oriental 6200
Philippines

 

Leased

 

 

 

 

 

Ecoplaza

 

Ecoplaza
2305 Don Chino Roces Extension
5th & 10th Floors
Makati City 1231
Philippines

 

Leased

 

 

 

 

 

Iloilo

 

SM City Iloilo
3rd Level
Benigno Aguino Avenue
(Diversion Road)
Barangay Mandurriao
Iloilo City 5000
Philippines

 

Leased

 

 

 

 

 

Lipa City

 

Robinson’s Place - Lipa City
National Highway
Portions of Level 1, 2 & 3
Lipa City 4217
Philippines

 

Leased

 

 

 

 

 

Manila

 

Roxas Site
SM Central Business Park
Bldg. F., 1000 Bay Blvd.
Bay City, Pasay City
Metro Manila 1300
Philippines

 

Leased

 

 

 

 

 

Novaliches

 

Robinson’s Place - Novaliches
Level 2 & Portion of Level 1
1199 Qurino Highway
Barangay Pasong Putik
Novaliches, Quezon City 1123
Philippines

 

Leased

 

5

--------------------------------------------------------------------------------


 

Pampanga

 

SM City Pampanga
Ground Floor
Building 4
Barangay San Jose
Olongapo - Gapan Road
City of San Fernando
Pampanga 2000
Philippines

 

Leased

 

 

 

 

 

Santa Rosa

 

Robinson’s Place - Santa Rosa
Old National Highway
Level 2
Baranggay Tagapo
Santa Rose, Laguna 4026
Philippines

 

Leased

 

 

 

 

 

TwoE-com

 

TwoE-Com Center
Mall of Asia Complex
along Palm Coast Avenue
Tower A
6th Floor
Makati City 1226
Philippines

 

Leased

 

 

 

 

 

UP - AyalaLand Techno Hub

 

UP - AyalaLand Techno Hub
Building H
3rd & 4th Floors
Commonwealth Avenue
Diliman
Quezon City 1101
Philippines

 

Leased

 

 

 

 

 

Makati (Co-Location)

 

Globe Data Center
2275 Chino Roces Extension
Makati City 1231
Philippines

 

Leased

 

 

 

 

 

Pasig (Co-Location)

 

PLDT Vitro
Danny Floro Street
3rd Floor Vitro
corner CP Garcia St. Brgy. Ugong
Philippines

 

Leased

 

 

 

 

 

ARGENTINA

 

ARGENTINA

 

 

 

 

 

 

 

Alsina - Buenos Aires

 

Alsina 1659/1663/1665
between Solis and Virrey Ceballos Streets, First Floor, Second Floor, First
Basement & Second Basement
City of Buenos Aires
Argentina

 

Leased

 

 

 

 

 

Pellegrini - Buenos Aires

 

Carlos Pellegrini 587
Sixth Floor
City of Buenos Aires
Argentina

 

Leased

 

 

 

 

 

BRAZIL

 

BRAZIL

 

 

 

 

 

 

 

Osasco

 

Shopping Uniao de Osasco
Avenida dos Autonomistas
No. 1400 & Ancora V
Vila Yara
Osasco
Brazil

 

Leased

 

6

--------------------------------------------------------------------------------


 

Sao Paulo, Brazil

 

Centro Empresarial de Sao Paulo Building
CENESP
Edificio Bloco “A”
215 Maria Coelho de Aguiar Street
Block “A” - 2nd Floor
Sao Paulo
Brazil CEP 05805-000

 

Leased

 

 

 

 

 

Sao Paulo, Brazil

 

Centro Empresarial de Sao Paulo Building
CENESP
Edificio Bloco “A”
215 Maria Coelho de Aguiar Street
Block “A” - 7th Floor (#07-A)
Sao Paulo
Brazil CEP 05805-000

 

Leased

 

 

 

 

 

Sao Paulo, Brazil

 

Centro Empresarial de Sao Paulo Building
CENESP
Edificio Bloco “A”
215 Maria Coelho de Aguiar Street
Block “B” - 8th Floor (#08A)
Sao Paulo
Brazil CEP 05805-000

 

Leased

 

 

 

 

 

SPAIN

 

SPAIN

 

 

 

 

 

 

 

Barcelona

 

Regus Business Center
Gran Via de les Corts
Catalanes 583
Barcelona, Spain 08011

 

Leased

 

 

 

 

 

Madrid

 

Normadat, S.A.
Calle Fuerteventura 13
San Sebastian de los Reyes
Madrid, Spain

 

Leased

 

 

 

 

 

SOUTH AFRICA

 

SOUTH AFRICA

 

 

 

 

 

 

 

Ghana

 

Ghana House
Ghana Muiltimedia Centre
5th Floor
High Street
G.P.O., Private Mail Bag
Accra Central
Ghana

 

Leased

 

 

 

 

 

PRG

 

PRG

 

 

 

 

 

 

 

Stamford, CT

 

1111 Summer Street
5th Floor
Stamford, CT 06905

 

Leased

 

 

 

 

 

Brussels

 

Manhattan Center Office Tower
1210 Brussels
Avenue du Boulevard 21
11th Floor
Brussels, Belgium

 

Leased

 

 

 

 

 

Dubai

 

Tecom Zone
Dubai Media City
Al Thuraya Tower 2
Offices 1503A & 1502
P.O. Box 502264
Dubai, United Arab Emirates

 

Leased

 

7

--------------------------------------------------------------------------------


 

Germany

 

Peppers & Rogers Group GmbH or
Krieger
Kirchnerstrrasse 6-8
60311 Frankfurt am Main
Germany

 

Registered Address

 

 

 

 

 

Kuwait

 

Sour Tower
12th Floor
Al Sour Road, Salhiya
Kuwait City, Kuwait

 

Leased

 

 

 

 

 

Lebanon

 

Azarieh Building
Block 3
6th Floor, Suite 633
P.O. Box 11-503
Beirut, Lebanon

 

Leased

 

 

 

 

 

Johannesburg

 

Johannesburg Parktown
Regus Office Centre
23 Wellington Road
Parktown, Johannesburg
South Africa 2193

 

Leased

 

 

 

 

 

Singapore

 

SIF Building
96 Robinson Road
12th Floor
#12-92
Singapore 068899

 

Leased

 

 

 

 

 

Turkey

 

Buyukdere Caddesi Ozsezen Is
Merkezi
No. 122 C Blok
7th Floor
Esentepe, Istanbul 34394

 

Leased

 

 

 

 

 

TSG

 

TSG

 

 

 

 

 

 

 

Aurora, IL

 

2575 White Oak Circle
Aurora, IL 60504

 

Leased

 

 

 

 

 

Rockford, IL

 

East Wind Mall Business Complex
129 South Phelps
Space 211
Rockford, IL 61108

 

Leased

 

 

 

 

 

Omaha, NE

 

10040 Regency Circle
Suite 340
Omaha, NE 68114

 

Leased

 

 

 

 

 

Pittsburg, PA

 

8085 Saltsburg Road
First Floor
Pittsburg, PA 15239

 

Leased

 

 

 

 

 

Brookfield, WI

 

240 Regency Court
Entry Level
Brookfield, WI 53045

 

Leased

 

8

--------------------------------------------------------------------------------

 


 

SCHEDULE 6.11

 

EMPLOYEE BENEFIT PLANS

 

US Benefits

 

Carrier

 

Comments

Medical

 

UnitedHealthcare Choice Plus Balanced Plan
Health Basic’s Plan (limited plan)

 

All Sites – full time regular
All Sites – full time regular

Medical

 

PT Health Reimbursement Arrangement (HRA)

 

All Sites with PT Reg Employees

Dental

 

Delta Dental of Colorado PPO

 

All Sites

Vision

 

Vision Service Plan - VSP

 

All Sites – 100% EE paid

Accident Plan

 

AIG

 

All Sites – 100% EE paid

Basic Life & AD&D

 

MetLife

 

Term Insurance – 100% Employer Paid

Long Term Disability

 

MetLife

 

100% Employer paid, for G&A only

Supplemental Life & AD&D

 

MetLife

 

Optional term insurance for employee, spouse and children 100% paid by employee

FSA

 

Both Health and Dep. Care FSA plans Bank of America

 

100% paid by employee

Short Term Disability

 

MetLife

 

Corp only 100% paid by Employer
All sites except Corp 100% paid by employee

401(k)

 

TeleTech 401(k) Profit Sharing Plan

 

Merrill Lynch is vendor

ESOP

 

Amended and Restated TeleTech Holdings, Inc. 1999 Stock Option and Incentive
Plan

 

No longer active plan

Deferred Comp

 

TeleTech Deferred Compensation Plan

 

TBG Mullin is vendor

125 Plan

 

TeleTech Employee Cafeteria Plan

 

 

Employee Assistance Plan and FMLA

 

ComPsych

 

 

Commuter Plan

 

TeleTech Administers

 

 

 

 

 

 

 

Canada Benefits

 

Carrier

 

Comments

Health Care

 

Manulife Canadian Healthcare Plan

 

Medical & Dental

Basic AD&D

 

Manulife

 

 

Basic Life, Optional Life and LTD

 

Sun Life

 

 

Employee Assistance Plan

 

Warren Shepell

 

 

FMLA

 

ComPsych

 

 

Registered Retirement Savings Plan — RRSP

 

Manulife

 

Employee contributions

Deferred Profit Sharing Plan - DPSP

 

Manulife

 

Employer match

 

 

 

 

 

US and Canada
Benefits

 

Carrier

 

Comments

Business Travel Accident

 

CIGNA

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.16

 

MATERIAL AGREEMENTS

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE OF INSURANCE

TELETECH HOLDINGS, INC.

 

SCHEDULE 6.18

 

INSURANCE

 

CASUALTY

 

 

 

 

 

Coverage:                                                                      
Business Automobile

Policy Term:                                                       10/01/12 –
10/01/13

 

 

 

 

 

Coverage:                                                                      
Workers’ Compensation & Employer’s Liability

 

 

 

 

 

Policy Term:                                                       10/01/12 –
10/01/13

 

 

 

 

 

 

MARSH

 

1

--------------------------------------------------------------------------------


 

SCHEDULE OF INSURANCE

TELETECH HOLDINGS, INC.

 

Coverage:                                                                      
Workers’ Compensation & Employer’s Liability

 

 

 

 

 

Policy Term:                                                       2/01/13 –
2/01/14

 

 

 

 

 

Coverage:                                                                      
Commercial General Liability

Policy Term:                                                       10/01/12 –
10/01/13

 

 

 

 

 

 

MARSH

 

2

--------------------------------------------------------------------------------


 

SCHEDULE OF INSURANCE

TELETECH HOLDINGS, INC.

 

Coverage:                                                                      
Lead Umbrella Liability in Excess of Domestic and International General
Liability, Auto Liability and Employers Liability

Policy Term:                                                       10/01/12 –
10/01/13

 

 

 

 

 

Coverage:                                                                      
Excess Umbrella Liability in Excess of Travelers Lead Umbrella

Policy Term:                                                       10/01/12 –
10/01/13

 

 

 

 

 

 

MARSH

 

3

--------------------------------------------------------------------------------


 

SCHEDULE OF INSURANCE

TELETECH HOLDINGS, INC.

 

PROPERTY

 

 

 

 

 

Coverage:                                                                      
Global “All Risk” Property

Policy Term:                                                       03/31/13 –
03/31/14

 

 

 

 

 

 

MARSH

 

4

--------------------------------------------------------------------------------


 

SCHEDULE OF INSURANCE

TELETECH HOLDINGS, INC.

 

Coverage:                                                                      
Philippines — “All Risk” Property

Policy Term:                                                       03/31/13 –
03/31/14

 

 

 

 

 

 

MARSH

 

5

--------------------------------------------------------------------------------


 

SCHEDULE OF INSURANCE

TELETECH HOLDINGS, INC.

 

Coverage:

International Casuality Package Policy

 

 

 

 

 

Policy Term:

10/01/12— 10/01/13

 

 

 

 

 

 

MARSH

 

6

--------------------------------------------------------------------------------


 

SCHEDULE OF INSURANCE

TELETECH HOLDINGS, INC.

 

Coverage:

Defense Base Act

 

 

 

 

 

Policy Term:

10/01/2012— 10/01/2013

 

 

 

 

 

 

MARSH

 

7

--------------------------------------------------------------------------------


 

SCHEDULE OF INSURANCE

TELETECH HOLDINGS, INC.

 

FINPRO

 

 

 

 

 

Coverage:

Primary Directors & Officers

 

 

 

 

 

Policy Term:

8/01/12 — 08/01/13

 

 

 

 

 

Coverage:

Excess Directors & Officers

 

 

 

 

 

Policy Term:

08/01/12 — 08/01/13

 

 

 

 

 

Coverage:

Excess Directors & Officers

 

 

 

 

 

Policy Term:

08/01/12 — 08/01/13

 

 

 

 

 

 

MARSH

 

8

--------------------------------------------------------------------------------


 

SCHEDULE OF INSURANCE

TELETECH HOLDINGS, INC.

 

 

 

 

 

 

 

Coverage:

Policy Term:

Excess Directors & Officers

08/01/12 — 08/01/13

 

 

 

 

 

Coverage:

Policy Term:

Excess Directors & Officers — Side A DIC

08/01/12 — 8/01/13

 

 

 

 

 

Coverage:

Policy Term:

Primary Errors & Omissions

08/01/12 — 08/01/13

 

 

 

 

 

Coverage:

Policy Term:

Excess Errors & Omissions

08/01/12 — 08/01/13

 

 

 

 

 

 

MARSH

 

9

--------------------------------------------------------------------------------


 

SCHEDULE OF INSURANCE

TELETECH HOLDINGS, INC.

 

Coverage:

Policy Term:

Employment Practices Liability

08/01/12 — 08/01/13

 

 

 

 

 

Coverage:

Policy Term:

Fiduciary Liability

08/01/12 — 08/01/13

 

 

 

 

 

Coverage:

Policy Term:

Primary Commercial Crime

08/01/12 — 08/01/13

 

 

 

 

 

 

MARSH

 

10

--------------------------------------------------------------------------------


 

SCHEDULE OF INSURANCE

TELETECH HOLDINGS, INC.

 

Coverage:                                                                      
Excess Commercial Crime
Policy Term:                                                       08/01/12 –
08/01/13

 

 

 

 

 

Coverage:                                                                      
Kidnap & Ransom
Policy Term:                                                       10/01/10 –
10/01/13

 

 

 

 

 

Coverage:                                                                      
Directors & Officers Liability – Brazil
Policy Term:                                                       02/23/13 –
02/23/14

 

 

 

 

 

 

MARSH

 

11

--------------------------------------------------------------------------------


 

SCHEDULE OF INSURANCE

TELETECH HOLDINGS, INC.

 

Coverage:                                                                      
Errors & Omissions – Brazil
Policy Term:                                                       11/30/12 –
11/30/13

 

 

 

 

 

Coverage:                                                                      
Crime – Brazil
Policy Term:                                                       11/30/12 –
11/30/13

 

 

 

 

 

Coverage:                                                                      
Professional Indemnity – Australia
Policy Term:                                                       01/01/13 –
01/01/14

 

 

 

 

 

 

MARSH

 

12

--------------------------------------------------------------------------------


 

SCHEDULE OF INSURANCE

TELETECH HOLDINGS, INC.

 

MULTI-LINE / OTHER

 

 

 

 

 

Coverage:                                                                      
Primary Deductible Reimbursement Coverage

Policy Term:                                                       October 1,
2012 to October 1, 2013

 

 

 

 

 

Coverage:                                                                      
Employed Lawyers Coverage (Claims-Made)

Policy Term:                                                       October 1,
2012 to October 1, 2013

 

 

 

 

 

Coverage:                                                                      
Marine Cargo

Policy Term:                                                       October 1,
2005 until cancelled

 

 

 

 

 

 

MARSH

 

13

--------------------------------------------------------------------------------


 

SCHEDULE OF INSURANCE

TELETECH HOLDINGS, INC.

 

Coverage:                                                                      
Pollution Liability

Policy Term:                                                       March 31,
2013 to March 31, 2014

 

 

 

 

 

 

MARSH

 

14

--------------------------------------------------------------------------------